EXHIBIT 10.1



--------------------------------------------------------------------------------

EXPRESSJET HOLDINGS, INC.,

AS ISSUER,

EXPRESSJET AIRLINES, INC.

AS GUARANTOR

AND

BANK ONE, N.A.,

AS TRUSTEE

4.25% Convertible Notes due 2023

--------------------------------------------------------------------------------

INDENTURE

Dated as of August 5, 2003

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

CROSS REFERENCE TABLE*

  

TIA Section

..................................................................

Indenture Section

310

(a)

(1

)

 

..................................................................

7.10

(a)

(2

)

 

..................................................................

7.10

(a)

(3

)

 

..................................................................

N.A.

(a)

(4

)

..................................................................

N.A.

(b)

..................................................................

7.08; 7.10

(c)

..................................................................

N.A.

311

(a)

 

..................................................................

7.11

(b)

..................................................................

7.11

(c)

 

..................................................................

N.A.

312

(a)

..................................................................

2.05

(b)

..................................................................

13.03

(c)

..................................................................

13.03

313

(a)

..................................................................

7.06

(b)

(1

)

..................................................................

N.A.

(b)

(2

)

..................................................................

7.06

(c)

..................................................................

13.02

(d)

..................................................................

7.06

314

(a)

..................................................................

4.02; 4.03; 14.02

(b)

..................................................................

N.A.

(c)

(1

)

..................................................................

13.04

(c)

(2

)

..................................................................

13.04

(c)

(3

)

..................................................................

N.A.

(d)

..................................................................

N.A.

(e)

..................................................................

13.05

(f)

..................................................................

N.A.

315

(a)

..................................................................

7.01

(b)

..................................................................

7.05; 13.02

(c)

..................................................................

7.01

(d)

..................................................................

7.01

(e)

..................................................................

6.11

316

(a)

(last sentence)............................................

2.08

(a)

(1

)

(A

)

..................................................................

6.05

(a)

(1

)

(B

)

..................................................................

6.04

(a)

(2

)

..................................................................

N.A.

(b)

..................................................................

6.07

--------------------------------------------------------------------------------


317

(a)

(1

)

..................................................................

6.08

(a)

(2

)

..................................................................

6.09

(b)

..................................................................

2.04

318

(a)

..................................................................

13.01


N.A. means Not Applicable.



*     Note:  This Cross Reference Table shall not, for any purpose, be deemed to
be part of the
      Indenture.

--------------------------------------------------------------------------------


TABLE OF CONTENTS*

 

 

 

 

  

Page

   

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE


Section 1.01.


Definitions.............................................................................................................





1

Section 1.02.

Other
Definitions....................................................................................................

6

Section 1.03.

Incorporation by Reference of Trust Indenture
Act.................................................

7

Section 1.04.

Rules of
Construction.............................................................................................

8

Section 1.05.

Acts of
Holders.....................................................................................................

8

   

   

   

ARTICLE II

THE SECURITIES


Section 2.01.


Form and
Dating....................................................................................................


9

Section 2.02.

Execution and
Authentication.................................................................................

12

Section 2.03.

Registrar, Paying Agent and Conversion
Agent.......................................................

12

Section 2.04.

Paying Agent to Hold Money and Securities in
Trust...............................................

13

Section 2.05.

Securityholder
Lists...............................................................................................

13

Section 2.06.

Transfer and
Exchange...........................................................................................

13

Section 2.07.

Replacement
Securities..........................................................................................

15

Section 2.08.

Outstanding Securities; Determinations of Holders’
Action......................................

16

Section 2.09.

Temporary
Securities.............................................................................................

16

Section 2.10.

Cancellation...........................................................................................................

17

Section 2.11.

Persons Deemed
Owners......................................................................................

17

Section 2.12.

Global
Securities....................................................................................................

17

Section 2.13.

CUSIP
Numbers...................................................................................................

22

   

   

--------------------------------------------------------------------------------


ARTICLE III

REDEMPTION AND REPURCHASES


Section 3.01.

 


Right to Redeem; Notices to
Trustee....................................................................

22

Section 3.02.

 

Selection of Securities to Be
Redeemed................................................................

22

Section 3.03.

Notice of
Redemption..........................................................................................

23

Section 3.04.

Effect of Notice of
Redemption............................................................................

24

Section 3.05.

Deposit of Redemption
Price................................................................................

24

Section 3.06.

Securities Redeemed in
Part.................................................................................

24

Section 3.07.

Conversion Arrangement on Call for Redemption on Specified
Dates....................

24

Section 3.08.

Repurchase of Securities at Option of the Holder on Specified
Dates.....................

25

Section 3.09.

Company’s Right to Elect Manner of Payment of Repurchase
Price.......................

26

Section 3.10.

Effect of Repurchase
Notice.................................................................................

31

Section 3.11.

Deposit of Repurchase
Price................................................................................

32

Section 3.12.

Securities Repurchased in
Part..............................................................................

32

Section 3.13.

Repayment to the
Company.................................................................................

32

Section 3.14.

Repurchase of Securities at Option of the Holder Upon A Designated Event

32

Section 3.15.

Notices; Method of Exercising Repurchase Rights,
Etc..........................................

33

   

   

ARTICLE IV

COVENANTS


Section 4.01.


Payment of
Securities...........................................................................................


34

Section 4.02.

SEC and Other
Reports.......................................................................................

36

Section 4.03.

Compliance
Certificate.........................................................................................

36

Section 4.04.

Further Instruments and
Acts................................................................................

36

Section 4.05.

Maintenance of Office or
Agency.........................................................................

36

Section 4.06.

Delivery of Certain
Information.............................................................................

37

Section 4.07.

Covenant to Comply with Securities Laws
Upon Purchase of
Securities.................................................................................

37

   

   

ARTICLE V

CONSOLIDATION, MERGER OR SALE BY THE COMPANY

Section 5.01.



Consolidation, Merger or Sale of Assets by the Company or the Guarantor
Permitted............................................................................................................................

36

Section 5.02.

Successor Corporation
Substituted.......................................................................

38

   

   

--------------------------------------------------------------------------------


ARTICLE VI

DEFAULTS AND REMEDIES


Section 6.01.


Events of
Default..................................................................................................

37

Section 6.02.

Acceleration; Rescission and
Annulment...............................................................

39

Section 6.03.

Collection of Indebtedness and Suits for Enforcement by
Trustee..........................

40

Section 6.04.

Trustee May File Proofs of
Claim.........................................................................

40

Section 6.05.

Trustee May Enforce Claims Without Possession of
Securities..............................

41

Section 6.06.

Delay or Omission Not
Waiver.............................................................................

41

Section 6.07.

Waiver of Past
Defaults........................................................................................

41

Section 6.08.

Control by
Majority.............................................................................................

42

Section 6.09.

Limitation on Suits by
Holders..............................................................................

42

Section 6.10.

Rights of Holders to Receive
Payment..................................................................

43

Section 6.11.

Application of Money
Collected...........................................................................

43

Section 6.12.

Restoration of Rights and
Remedies......................................................................

43

Section 6.13.

Rights and Remedies
Cumulative..........................................................................

43

Section 6.14.

Undertaking for
Costs..........................................................................................

44

Section 6.15.

Waiver of Stay or Extension
Laws........................................................................

44

   

   

ARTICLE VII

TRUSTEE


Section 7.01.


Duties of
Trustee..................................................................................................

43

Section 7.02.

Rights of
Trustee..................................................................................................

45

Section 7.03.

Individual Rights of
Trustee...................................................................................

46

Section 7.04.

Trustee’s
Disclaimer.............................................................................................

46

Section 7.05.

Notice of
Defaults................................................................................................

46

Section 7.06.

Reports by Trustee to
Holders..............................................................................

46

Section 7.07.

Compensation and
Indemnity................................................................................

46

Section 7.08.

Replacement of
Trustee........................................................................................

47

Section 7.09.

Successor Trustee by
Merger...............................................................................

48

Section 7.10.

Eligibility;
Disqualification......................................................................................

48

Section 7.11.

Preferential Collection of Claims Against
Company...............................................

48

   

   

ARTICLE VIII

DISCHARGE OF INDENTURE


Section 8.01.


Discharge of Liability on
Securities........................................................................


48

Section 8.02.

Repayment to the Company or the
Guarantor.......................................................

48

--------------------------------------------------------------------------------


   

   

ARTICLE IX

AMENDMENTS


Section 9.01.


Without Consent of
Holders.................................................................................

49

Section 9.02.

With Consent of
Holders.....................................................................................

50

Section 9.03.

Compliance with Trust Indenture
Act...................................................................

50

Section 9.04.

Revocation and Effect of Consents, Waivers and
Actions.....................................

51

Section 9.05.

Notation on or Exchange of
Securities..................................................................

51

Section 9.06.

Trustee to Sign Supplemental
Indentures..............................................................

51

Section 9.07.

Effect of Supplemental
Indentures........................................................................

51

   

   

ARTICLE X

CONVERSION


Section 10.01.


Conversion
Privilege............................................................................................

51

Section 10.02.

Conversion
Procedure.........................................................................................

52

Section 10.03.

Fractional
Shares.................................................................................................

54

Section 10.04.

Taxes on
Conversion...........................................................................................

54

Section 10.05.

Company to Provide
Stock..................................................................................

54

Section 10.06.

Adjustment of Initial Conversion
Price..................................................................

54

Section 10.07.

Notice of
Adjustments.........................................................................................

61

Section 10.08.

Notice of Certain
Transactions.............................................................................

61

Section 10.09.

Reorganization of Company; Special
Distributions................................................

61

Section 10.10.

Company Determination
Final..............................................................................

62

Section 10.11

Trustee’s Adjustment
Disclaimer..........................................................................

62

Section 10.12.

Successive
Adjustments.......................................................................................

62

Section 10.13.

Company’s Right to Elect to Pay Cash or Common
Stock....................................

62

   

   

ARTICLE XI

GUARANTEE


Section 11.01.


Unconditional
Guarantee......................................................................................


63

Section 11.02.

Limitation of Guarantor’s
Liability.........................................................................

64

Section 11.03.

Release of the
Guarantor......................................................................................

64

Section 11.04.

Benefits
Acknowledged.......................................................................................

65

Section 11.05.

Endorsement of
Guarantee...................................................................................

65

   

   

--------------------------------------------------------------------------------


ARTICLE XII

PAYMENT OF INTEREST


Section 12.01.


Interest
Payments.........................................................................................................

65

Section 12.02.

Defaulted
Interest.........................................................................................................

66

Section 12.03.

Interest Rights
Preserved..............................................................................................

66

   

   

ARTICLE XIII

MISCELLANEOUS


Section 13.01.


Trust Indenture Act
Controls........................................................................................

67

Section 13.02.

Notices........................................................................................................................

67

Section 13.03.

Communication by Holders with Other
Holders............................................................

68

Section 13.04.

Certificate and Opinion as to Conditions
Precedent.......................................................

68

Section 13.05.

Statements Required in Certificate or
Opinion...............................................................

68

Section 13.06.

Separability
Clause.......................................................................................................

69

Section 13.07.

Rules by Trustee, Paying Agent, Conversion Agent and
Registrar..................................

69

Section 13.08.

Legal
Holidays.............................................................................................................

69

Section 13.09.

GOVERNING
LAW...................................................................................................

69

Section 13.10.

No Recourse Against
Others........................................................................................

69

Section 13.11.

Successors...................................................................................................................

69

Section 13.12.

Multiple
Originals.........................................................................................................

69

   

   

EXHIBITS


Exhibit A-1


Form of Global Security




Exhibit A-2

Form of Guarantee

Exhibit A-3

Form of Certified Security

Exhibit B

Transfer Certificate

*    Notes:  This Table of Contents shall not, for any purpose, be deemed to be
part of the
       Indenture.

--------------------------------------------------------------------------------


                        INDENTURE, dated as of August [4], 2003, among
EXPRESSJET HOLDINGS, INC., a Delaware corporation (the “Company”), EXPRESSJET
AIRLINES, INC., a Delaware corporation (the “Guarantor”), and BANK ONE, N.A., as
trustee (the “Trustee”).

RECITALS OF THE COMPANY

                        The Company has duly authorized the creation of an issue
of 4.25% Convertible Notes due 2023 (the “Notes”) having the terms, tenor,
amount and other provisions hereinafter set forth, and, to provide therefor, the
Company has duly authorized its execution and delivery of this Indenture.

                        The Guarantor has duly authorized the Guarantee of the
Notes and, to provide therefor, the Guarantor has duly authorized its execution
and delivery of this Indenture.

                        All things necessary to make the Securities, when the
Notes are duly executed by the Company, and the Notes are authenticated and
delivered hereunder and duly issued by the Company, the valid obligations of the
Company, and to make this Indenture a valid and binding agreement of the Company
and the Guarantor, in accordance with their and its terms, have been done.  In
addition, all things necessary to duly authorize the issuance of the Common
Stock of the Company issuable upon the conversion of the Securities, and to duly
reserve for issuance the number of shares of Common Stock issuable upon such
conversion, have been done.

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

                        For and in consideration of the premises and the
purchase of the Securities by the Holders thereof, it is mutually covenanted and
agreed, for the equal and proportionate benefit of all Holders of the
Securities, as follows:

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

                        SECTION 1.01.          Definitions.

                        “Affiliate” of any specified person means any other
person directly or indirectly controlling or controlled by or under direct or
indirect common control with such specified person.  For the purposes of this
definition, “control” when used with respect to any specified person means the
power to direct or cause the direction of the management and policies of such
person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

                        “Applicable Procedures” means, with respect to any
transfer or transaction involving a Global Security or beneficial interest
therein, the rules and procedures of the Depositary for such Security, in each
case to the extent applicable to such transaction and as in effect from time to
time.

                        “Board of Directors” means either the board of directors
of the Company or any duly authorized committee of such board.

--------------------------------------------------------------------------------

                        “Business Day” means each day of the year other than a
Saturday or a Sunday or other day on which banking institutions in The City of
New York are required or authorized to close.

                        “Capacity Purchase Agreement” means the Capacity
Purchase Agreement dated as of April 17, 2002 among Continental Airlines, Inc.,
the Company, XJT Holdings, Inc. and the Guarantor, as amended and restated
through the date hereof.

                        “Capital Stock” for any corporation means any and all
shares, interests, rights to purchase, warrants, options, participations or
other equivalents of or interests in (however designated) stock or other equity
issued by that corporation.

                        “Certificated Securities” means any of the Securities
that are in the form of the Securities attached hereto as Exhibit A-3.

                        “Closing Sale Price” of Capital Stock on any date means
(a) the closing per share sale price (or, if no closing sale price is reported,
the average of the bid and ask prices or, if more than one in either case, the
average of the average bid and the average ask prices) on such date on the
United States principal national securities exchange on which the Capital Stock
is traded or, if the Capital Stock is not listed on a United States national or
regional securities exchange, as reported by the National Association of
Securities Dealers Automated Quotation System or by the National Quotation
Bureau Incorporated or (b) in the absence of such quotation, such price as the
Company shall determine on the basis of such quotations as the Company considers
appropriate.

                        “Common Stock” shall mean the shares of common stock,
$0.01 par value, of the Company as it exists on the date of this Indenture or
any other shares of Capital Stock of the Company into which the Common Stock
shall be reclassified or changed.

                        “Company” means the party named as the “Company” in the
first paragraph of this Indenture until a successor replaces it pursuant to the
applicable provisions of this Indenture and, thereafter, shall mean such
successor.  The foregoing sentence shall likewise apply to any subsequent such
successor or successors.

                        “Company Request” or “Company Order” means a written
request or order signed in the name of the Company by any one Officer.

                        “Continuing Director” means, as of any date of
determination, any member of the Board of Directors of the Company who was a
member of the Board of Directors of the Company on the date of the original
issuance of the Notes, or was nominated for election to the Board of Directors
of the Company with the approval of, or whose election to the Board of Directors
of the Company was ratified by, at least a majority of the Continuing Directors
who were members of the Board of Directors of the Company at the time of such
nomination.

--------------------------------------------------------------------------------


                        “Corporate Trust Office” means the principal office of
the Trustee at which at any time this Indenture shall be administered, which
office at the date hereof is located at 1111 Polaris Parkway, Suite OH1-0181,
Columbus, Ohio 43215, Attention:  Corporate Trust Administration, or such other
address as the Trustee may designate from time to time by notice to the Company,
or the principal corporate trust office of any successor Trustee (or such other
address as a successor Trustee may designate from time to time by notice to the
Company).

                        “Default” means any event which is, or after notice or
passage of time or both would be, an Event of Default.

                        “Designated Event” means any event that is a Fundamental
Change, a Termination of Trading, or a “Change of Control” (as defined in the
Capacity Purchase Agreement).

                        “Fundamental Change” means the occurrence of any of the
following: (a) the sale, lease, transfer, conveyance or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of the Company and its
subsidiaries, taken as a whole, to any "person" or "group" (as such terms are
used in Section13(d) of the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”)), (b) the adoption of a plan relating to the liquidation or
dissolution of the Company, (c) the consummation of any transaction (including,
without limitation, any merger or consolidation) the result of which is that any
"person" or "group" (as such terms are used in Section 13(d) of the Exchange
Act) becomes the "beneficial owner" (as such term is defined in Rule 13d-3 and
Rule 13d-5 under the Exchange Act), directly or indirectly through one or more
intermediaries, of more than 50% of the voting power of the outstanding voting
stock of the Company, or (d) the first day on which more than a majority of the
members of the Board of Directors of the Company are not Continuing Directors.

                        “Global Securities” means any of the Securities that are
in the form of the Securities attached hereto as Exhibit A-1, and that are
deposited with and registered in the name of the Depositary, representing
Securities sold in reliance on Rule 144A and Regulation S under the Securities
Act.

                        “Guarantee” means the guarantee of the Guarantor set
forth in Article XI.

                        “Guarantor” means the party named as the “Guarantor” in
the first paragraph of this Indenture until a successor replaces it pursuant to
the applicable provisions of this Indenture and, thereafter, shall mean such
successor.  The foregoing sentence shall likewise apply to any subsequent such
successor or successors.

                        “Holder” or “Securityholder” means a person in whose
name a Security is registered on the Registrar’s books.

                        “Indenture” means this Indenture, as amended or
supplemented from time to time in accordance with the terms hereof, including
the provisions of the TIA that are deemed to be a part hereof.

--------------------------------------------------------------------------------

                        “Interest Payment Date” means February 1 and August 1 of
each year, commencing February 1, 2004.

                        “Issue Date” of any Security means the date on which the
Security was originally issued or deemed issued as set forth on the face of the
Security.

                        “Issue Price” of any Security means, in connection with
the original issuance of such Security, the initial issue price at which the
Security is sold as set forth on the face of the Security.

                        “Notes” means any of the Company’s 4.25% Convertible
Notes due 2023, as amended or supplemented from time to time, issued under this
Indenture.

                        “Officer” means the Chairman of the Board, the
President, any Executive Vice President, any Senior Vice President, any Vice
President, the Treasurer or the Secretary of the Company or of the Guarantor, as
applicable.

                        “Officer’s Certificate” means a certificate signed by an
Officer of the Company signing alone, and delivered to the Trustee.

                        “Opinion of Counsel” means a written opinion containing
the information specified in Sections 13.04 and 13.05, from legal counsel who is
reasonably acceptable to the Trustee.  The counsel may be an employee of, or
counsel to, the Company or the Trustee.

                        “person” or “Person” means any individual, corporation,
limited liability company, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, or government or any agency or
political subdivision thereof.

                        “Predecessor Security” of any particular Security means
every previous Security evidencing all or a portion of the same debt as that
evidenced by such particular Security; and, for the purposes of this definition,
any Security authenticated and delivered under Section 2.07 in exchange for or
in lieu of a mutilated, destroyed, lost or stolen Security shall be deemed to
evidence the same debt as the mutilated, destroyed, lost or stolen Security.

                        “Principal Amount” of each Security means the principal
amount as set forth on the face of the Security.

                        “Redemption Date” or “redemption date” means the date
specified for redemption of the Securities in accordance with the terms of the
Securities and this Indenture.

                        “Redemption Price” or “redemption price” shall have the
meaning set forth in paragraph 5 of the Securities.

--------------------------------------------------------------------------------


                        “Regular Record Date” means each January 15 and July 15
(whether or not a Business Day).

                        “Regulation S” means Regulation S under the Securities
Act (or any successor regulation having substantially similar provisions), as it
may be amended from time to time.

                        “Responsible Officer” means, when used with respect to
the Trustee, any officer assigned to administer corporate trust matters or to
whom any corporate trust matter is referred because of such person’s knowledge
of and familiarity with the particular subject and who, in each case, shall have
direct responsibility for the administration of this Indenture.

                        “Restricted Security” means a Security required to bear
the restrictive legend set forth in the form of Security set forth in Exhibits
A-1 and A-3 of this Indenture.

                        “Rule 144” means Rule 144 under the Securities Act (or
any successor rule having substantially similar provisions), as it may be
amended from time to time.

                        “Rule 144A” means Rule 144A under the Securities Act (or
any successor rule having substantially similar provisions), as it may be
amended from time to time.

                        “SEC” means the United States Securities and Exchange
Commission.

                        “Securities” means the Notes.

                        “Securityholder” or “Holder” means a person in whose
name a Security is registered on the Registrar’s books.

                        “Stated Maturity”, when used with respect to any
Security, means the date specified in such Security as the final fixed date on
which the Principal Amount of such Security is due and payable.

                        “Subsidiary” means (i) a corporation, a majority of
whose Capital Stock with voting power, under ordinary circumstances, to elect
directors is, at the date of determination, directly or indirectly owned by the
Company, by one or more Subsidiaries of the Company or by the Company and one or
more Subsidiaries of the Company, (ii) a partnership in which the Company or a
Subsidiary of the Company holds a majority interest in the equity capital or
profits of such partnership, or (iii) any other person (other than a corporation
or a partnership) in which the Company, a Subsidiary of the Company or the
Company and one or more Subsidiaries of the Company, directly or indirectly, at
the date of determination, has (x) at least a majority ownership interest or (y)
the power to elect or direct the election of a majority of the directors or
other governing body of such person.

                        “Termination of Trading” will be deemed to have occurred
if the Common Stock (or other common stock into which the Securities are then
convertible) is neither listed for trading on a United States national
securities exchange nor approved for trading on the Nasdaq National Market.

--------------------------------------------------------------------------------

                        “TIA” or “Trust Indenture Act” means the Trust Indenture
Act of 1939 as in effect on the date of this Indenture, provided, however, that
in the event the TIA is amended after such date, TIA means, to the extent
required by any such amendment, the TIA as so amended.

                        “Trading Day” means:

                        (1)        if the applicable security is listed or
admitted for trading on The New York Stock Exchange or another national security
exchange, a day on which The New York Stock Exchange or such other national
security exchange is open for business;

                        (2)        if the applicable security is quoted on the
Nasdaq National Market, a day on which trades may be made thereon; or

                        (3)        if the applicable security is not so listed,
admitted for trading or quoted, a day on which the applicable security is traded
regular way in the over-the-counter market and for which a closing bid and a
closing asked price for such security are available.

                        “Trustee” means the party named as the “Trustee” in the
first paragraph of this Indenture until a successor replaces it pursuant to the
applicable provisions of this Indenture and, thereafter, shall mean such
successor.  The foregoing sentence shall likewise apply to any subsequent such
successor or successors.

                        SECTION 1.02.          Other Definitions.

Term

Defined in
Section

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

“Act”

..................................................

1.05(a

)

“Agent Members”

..................................................

2.12(f

)

“Bankruptcy Law”

..................................................

6.01

“Clearstream”

..................................................

2.01(a

)

“Company Repurchase Notice”

..................................................

3.09(d

)

“Company Repurchase Notice Date”

..................................................

3.09(d

)

“Conversion Agent”

..................................................

2.03

“Conversion Date”

..................................................

10.02(a

)

“Conversion Price”

..................................................

10.01(a

)

“Current Market Price”

..................................................

10.06(f)(i

)

“Custodian”

..................................................

6.01

“Defaulted Interest”

..................................................

12.02

“Depositary”

..................................................

2.01(a

)

“Designated Event Notice”

..................................................

3.15(a

)

--------------------------------------------------------------------------------


“Designated Event Repurchase Date”

..................................................

3.14

“Designated Event Repurchase Exercise Notice”

..................................................

3.15(b

)

“Designated Event Repurchase Price”

..................................................

3.14

“Distribution”

..................................................

10.06(d

)

“DTC”

..................................................

2.01(a

)

“Euroclear”

..................................................

2.01(a

)

“Event of Default”

..................................................

6.01

“Exchange Act”

..................................................

3.09(c

)

“Expiration Time”

..................................................

10.06(e

)

“fair market value”

..................................................

10.06(f)(ii

)

“Legal Holiday”

..................................................

12.08

“Legend”

..................................................

2.06(f

)

“Notice of Default”

..................................................

6.01

“Paying Agent”

..................................................

2.03

“Purchased Shares”

..................................................

10.06(e)(i

)

“QIBs”

..................................................

2.01(a

)

“Record Date”

..................................................

10.06(f)(iii

)

“Registrar”

..................................................

2.03

“Repurchase Date”

..................................................

3.08

“Repurchase Notice”

..................................................

3.08(a

)

“Repurchase Price”

..................................................

3.08

“Rule 144A Information”

..................................................

4.06

“Securities Act”

..................................................

3.09(c

)

“Special Record Date”

..................................................

12.02

“Spinoff Valuation Period”

..................................................

10.06(d)(1

)

“Trigger Event”

..................................................

10.06(c

)

                        SECTION 1.03.          Incorporation by Reference of
Trust Indenture Act.  Whenever this Indenture refers to a provision of the TIA,
the provision is incorporated by reference in and made a part of this
Indenture.  The following TIA terms used in this Indenture have the following
meanings:

                        “Commission” means the SEC.

                        “indenture securities” means the Securities.

                        “indenture security holder” means a Securityholder.

                        “indenture to be qualified” means this Indenture.

                        “indenture trustee” or “institutional trustee” means the
Trustee.

--------------------------------------------------------------------------------


                        “obligor” on the indenture securities means the Company
and the Guarantor.

                        All other TIA terms used in this Indenture that are
defined by the TIA, defined by TIA reference to another statute or defined by
SEC rule have the meanings assigned to them by such definitions.

                        SECTION 1.04.          Rules of Construction.  Unless
the context otherwise requires:

                        (a)        a defined term has the meaning assigned to
it;

                        (b)        an accounting term not otherwise defined has
the meaning assigned to it in accordance with United States generally accepted
accounting principles as in effect from time to time;

                        (c)        “or” is not exclusive;

                        (d)        “including” means including, without
limitation; and

                        (e)        words in the singular include the plural, and
words in the plural include the singular.

                        SECTION 1.05.          Acts of Holders.  1.  Any
request, demand, authorization, direction, notice, consent, waiver or other
action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments (which may take the form of
an electronic writing or messaging or otherwise be in accordance with customary
procedures of the Depositary or the Trustee) of substantially similar tenor
signed by such Holders in person or by their agent duly appointed in writing
(which may be in electronic form); and, except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Trustee and, when it is hereby expressly required, to the
Company or the Guarantor.  Such instrument or instruments (and the action
embodied therein and evidenced thereby) are herein sometimes referred to as the
“Act” of Holders signing such instrument or instruments.  Proof of execution of
any such instrument or of a writing appointing any such agent (either of which
may be in electronic form) shall be sufficient for any purpose of this Indenture
and conclusive in favor of the Trustee, the Company and the Guarantor, if made
in the manner provided in this Section.

                        (b)        The fact and date of the execution by any
Person of any such instrument or writing may be proved by the affidavit of a
witness of such execution (or electronic delivery) or by a certificate of a
notary public or other officer authorized by law to take acknowledgments of
deeds, certifying that the individual signing or delivering such instrument or
writing acknowledged to such officer the execution (or electronic delivery)
thereof.  When such execution is by a signer acting in a capacity other than
such signer’s individual capacity, such certificate or affidavit shall also
constitute sufficient proof of such signer’s authority.  The fact and date of
the execution of any such instrument or writing (electronic or otherwise), or
the authority of the Person executing the same, may also be proved in any other
manner that the Trustee deems sufficient.

--------------------------------------------------------------------------------

                        (c)        The ownership of Securities shall be proved
by the register maintained by the Registrar.

                        (d)        Any request, demand, authorization,
direction, notice, consent, waiver or other Act of the Holder of any Security
shall bind every future Holder of the same Security and the holder of every
Security issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof in respect of anything done, omitted or suffered to
be done by the Trustee, the Company or the Guarantor in reliance thereon,
whether or not notation of such action is made upon such Security.

                        (e)        If the Company shall solicit from the Holders
any request, demand, authorization, direction, notice, consent, waiver or other
Act, the Company may, at its option, by or pursuant to a resolution of the Board
of Directors, fix in advance a record date for the determination of Holders
entitled to give such request, demand, authorization, direction, notice,
consent, waiver or other Act, but the Company shall have no obligation to do
so.  If such a record date is fixed, such request, demand, authorization,
direction, notice, consent, waiver or other Act may be given before or after
such record date, but only the Holders of record at the close of business on
such record date shall be deemed to be Holders for the purposes of determining
whether Holders of the requisite proportion of outstanding Securities have
authorized or agreed or consented to such request, demand, authorization,
direction, notice, consent, waiver or other Act, and for that purpose the
outstanding Securities shall be computed as of such record date; provided that
no such authorization, agreement or consent by the Holders on such record date
shall be deemed effective unless it shall become effective pursuant to the
provisions of this Indenture within six months after the record date.

ARTICLE II

THE SECURITIES

                        SECTION 2.01.          Form and Dating.  The Securities
and the Trustee’s certificate of authentication shall be substantially in the
form of Exhibits A-1 and A-3, which are a part of this Indenture.  The
Securities may have notations, legends or endorsements required by law, stock
exchange rule or usage (provided that any such notation, legend or endorsement
required by usage is in a form acceptable to the Company).  The Company shall
provide any such notations, legends or endorsements to the Trustee in writing. 
Each Security shall be dated the date of its authentication.

                        (a)        Global Securities.  Securities offered and
sold within the United States to “qualified institutional buyers” as defined in
Rule 144A (“QIBs”) in reliance on Rule shall be issued, initially in the form of
one or more Global Securities, which shall be deposited with the Trustee at its
Corporate Trust Office, as custodian for the Depositary and registered in the
name of The Depository Trust Company (“DTC”) or the nominee thereof (such
depositary, or any successor thereto, and any such nominee being hereinafter
referred to as the “Depositary”) for the accounts of participants in DTC (and,
in the case of Securities transferred subsequent to such initial issuance to
Holders pursuant to Regulation S, registered with the Depositary for the
accounts of designated agents holding on behalf of the Euroclear S.A./N.V., as
operator of the Euroclear System (“Euroclear”) or Clearstream Banking, société
anonyme (“Clearstream”)),

--------------------------------------------------------------------------------


duly executed by the Company and authenticated by the Trustee as hereinafter
provided. The aggregate Principal Amount of the Global Securities may from time
to time be increased or decreased by adjustments made on the records of the
Trustee and the Depositary as hereinafter provided.

                        (b)        Global Securities in General.  Except as
provided in this Section 2.01, 2.06 or 2.12, owners of beneficial interests in
Global Securities will not be entitled to receive physical delivery of
Certificated Securities.  Each Global Security shall represent such of the
outstanding Securities as shall be specified therein and each shall provide that
it shall represent the aggregate Principal Amount of outstanding Securities from
time to time endorsed thereon and that the aggregate Principal Amount of
outstanding Securities represented thereby may from time to time be reduced or
increased, as appropriate, to reflect exchanges, repurchases, redemptions and
conversions.

                        Any adjustment of the aggregate Principal Amount of a
Global Security to reflect the amount of any increase or decrease in the
Principal Amount of outstanding Securities represented thereby shall be made by
the Trustee in accordance with instructions given by the Holder thereof as
required by Section 2.12 hereof and shall be made on the records of the Trustee
and the Depositary.

                        (c)        Book-Entry Provisions.  This Section 2.01(c)
shall apply only to Global Securities deposited with or on behalf of the
Depositary.

                        The Company shall execute, the Guarantor shall execute
an endorsement of the Guarantee on, and the Trustee shall, in accordance with
this Section 2.01(c), authenticate and deliver initially one or more Global
Securities that (a) shall be registered in the name of the Depositary, (b) shall
be delivered by the Trustee to the Depositary or pursuant to the Depositary’s
instructions or held by the Trustee as custodian for such Depositary and (c)
shall bear legends substantially to the following effect:

                        UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR
THE INDIVIDUAL NOTES REPRESENTED HEREBY, THIS SECURITY MAY NOT BE TRANSFERRED
EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A
NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY
OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE
OF SUCH SUCCESSOR DEPOSITARY.

                        UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”),
TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN

--------------------------------------------------------------------------------


AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

                        THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD WITHIN THE UNITED STATES OR TO, OR FOR
THE ACCOUNT OR BENEFIT OF, U.S. PERSONS EXCEPT AS SET FORTH IN THE FOLLOWING
SENTENCE.  BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT (A) IT IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A ADOPTED UNDER THE
SECURITIES ACT) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN
AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S ADOPTED UNDER THE
SECURITIES ACT; (2) AGREES THAT IT WILL NOT WITHIN TWO YEARS AFTER THE ORIGINAL
ISSUANCE OF THIS SECURITY RESELL OR OTHERWISE TRANSFER THE SECURITY EVIDENCED
HEREBY OR THE COMMON STOCK ISSUABLE UPON CONVERSION OF SUCH SECURITY, EXCEPT (A)
TO THE ISSUER OR A SUBSIDIARY THEREOF; (B) TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A ADOPTED UNDER THE SECURITIES ACT (IF AVAILABLE); (C)
TO PERSONS OTHER THAN U.S. PERSONS OUTSIDE THE UNITED STATES IN COMPLIANCE WITH
REGULATION S UNDER THE SECURITIES ACT, (D) PURSUANT TO THE EXEMPTION FROM
REGISTRATION PROVIDED BY RULE 144 ADOPTED UNDER THE SECURITIES ACT OR ANOTHER
AVAILABLE EXEMPTION UNDER THE SECURITIES ACT (IF AVAILABLE), OR (E) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT; AND (3) AGREES
THAT IT WILL, PRIOR TO ANY TRANSFER OF THIS SECURITY WITHIN TWO YEARS AFTER THE
ORIGINAL ISSUANCE OF THIS SECURITY, FURNISH TO THE TRUSTEE AND THE ISSUER SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS MAY BE REQUIRED PURSUANT
TO THE INDENTURE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANING GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT.  IN ANY CASE, THE HOLDER HEREOF WILL
NOT, DIRECTLY OR INDIRECTLY, ENGAGE IN ANY HEDGING TRANSACTION WITH REGARD TO
THIS SECURITY OR ANY COMMON STOCK ISSUABLE UPON CONVERSION OF SUCH SECURITY,
EXCEPT AS PERMITTED BY THE SECURITIES ACT.

                        (d)        Certificated Securities.  Securities not
issued as interests in the Global Securities will be issued in certificated form
substantially in the form of Exhibit A-3 attached hereto.

--------------------------------------------------------------------------------


                        SECTION 2.02.          Execution and Authentication. 
The Notes shall be executed on behalf of the Company by any Officer and the
Guarantee endorsed thereon on behalf of the Guarantor by an Officer.  The
signature of the Officer of the Company on the Notes and of the Guarantor on the
endorsement of the Guarantee appearing on the Notes may be manual or facsimile.

                        Securities bearing the manual or facsimile signatures of
an individual who was at the time of the execution of the Securities the proper
Officer of the Company or the Guarantor, as the case may be, shall bind the
Company and the Guarantor, notwithstanding that such individual has ceased to
hold such office prior to the authentication and delivery of such Securities or
did not hold such office at the date of authentication of such Securities.

                        No Security shall be entitled to any benefit under this
Indenture or be valid or obligatory for any purpose unless there appears on such
Security a certificate of authentication substantially in the form provided for
herein duly executed by the Trustee by manual signature of an authorized
signatory of the Trustee and such certificate upon any Security shall be
conclusive evidence, and the only evidence, that such Security has been duly
authenticated and delivered hereunder.

                        The Trustee shall authenticate and deliver Securities
for original issue in an aggregate Principal Amount of up to $143,750,000 upon
one or more Company Orders without any further action by the Company.  The
aggregate Principal Amount of Securities outstanding at any time may not exceed
the amount set forth in the foregoing sentence, except as provided in Section
2.07.

                        The Securities shall be issued only in registered form
without coupons and only in denominations of $1,000 of Principal Amount and any
integral multiple thereof.

                        SECTION 2.03.          Registrar, Paying Agent and
Conversion Agent.  The Company shall maintain an office or agency where
Securities may be presented for registration of transfer or for exchange
(“Registrar”), an office or agency where Securities may be presented for
purchase or payment (“Paying Agent”) and an office or agency where Securities
may be presented for conversion (“Conversion Agent”).  The Registrar shall keep
a register of the Securities and of their transfer and exchange.  The Company
may have one or more co-registrars, one or more additional paying agents and one
or more additional conversion agents.  The term Paying Agent includes any
additional paying agent, including any named pursuant to Section 4.05.  The term
Conversion Agent includes any additional conversion agent, including any named
pursuant to Section 4.05.

                        The Company shall enter into an appropriate agency
agreement with any Registrar or co-registrar, Paying Agent or Conversion Agent
(other than the Trustee).  The agreement shall implement the provisions of this
Indenture that relate to such agent.  The Company shall notify the Trustee of
the name and address of any such agent.  If the Company fails to maintain a
Registrar, Paying Agent or Conversion Agent, the Trustee shall act as such.  The
Company or any Subsidiary or an Affiliate of either of them may act as Paying
Agent, Registrar, Conversion Agent or co-registrar.

--------------------------------------------------------------------------------

                        The Company initially appoints the Trustee as Registrar,
Conversion Agent and Paying Agent in connection with the Securities.

                        SECTION 2.04.          Paying Agent to Hold Money and
Securities in Trust.  Except as otherwise provided herein, not later than 10:00
a.m., New York City time, on each due date of payments in respect of any
Security, the Company shall deposit with the Paying Agent a sum of money (in
immediately available funds if deposited on the due date) or Common Stock
sufficient to make such payments when so becoming due.  The Company shall
require each Paying Agent (other than the Trustee) to agree in writing that the
Paying Agent shall hold in trust for the benefit of Securityholders or the
Trustee all money and Common Stock held by the Paying Agent for the making of
payments in respect of the Securities and shall notify the Trustee of any
default by the Company in making any such payment.  At any time during the
continuance of any such default, the Paying Agent shall, upon the written
request of the Trustee, forthwith pay to the Trustee all money and Common Stock
so held in trust.  If the Company, a Subsidiary or an Affiliate of either of
them acts as Paying Agent, it shall segregate the money and Common Stock held by
it as Paying Agent and hold it as a separate trust fund.  The Company at any
time may require a Paying Agent to pay all money and Common Stock held by it to
the Trustee and to account for any funds and Common Stock disbursed by it.  Upon
doing so, the Paying Agent shall have no further liability for the money or
Common Stock.

                        SECTION 2.05.          Securityholder Lists.  The
Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Securityholders. 
If the Trustee is not the Registrar, the Company shall cause to be furnished to
the Trustee at least semiannually on June 1 and December 1 a listing of
Securityholders dated within 15 days of the date on which the list is furnished
and at such other times as the Trustee may request in writing a list in such
form and as of such date as the Trustee may reasonably require of the names and
addresses of Securityholders.

                        SECTION 2.06.          Transfer and Exchange.  1. 
Subject to Section 2.12 hereof, upon surrender for registration of transfer of
any Security, together with a written instrument of transfer satisfactory to the
Registrar duly executed by the Securityholder or such Securityholder’s attorney
duly authorized in writing, at the office or agency of the Company designated as
Registrar or co-registrar pursuant to Section 2.03, the Company shall execute,
the Guarantor shall execute an endorsement of the Guarantee on, and the Trustee
upon receipt of a Company Order shall authenticate and deliver, in the name of
the designated transferee or transferees, one or more new Securities of any
authorized denomination or denominations, of a like aggregate Principal Amount. 
The Company shall not charge a service charge for any registration of transfer
or exchange, but the Company may require payment of a sum sufficient to pay all
taxes, assessments or other governmental charges that may be imposed in
connection with the registration of transfer or exchange of the Securities from
the Securityholder requesting such registration of transfer or exchange.

--------------------------------------------------------------------------------


                        Subject to Section 2.12 hereof, at the option of the
Holder, Securities may be exchanged for other Securities of any authorized
denomination or denominations, of a like aggregate Principal Amount, upon
surrender of the Securities to be exchanged, together with a written instrument
of transfer satisfactory to the Registrar duly executed by the Securityholder or
such Securityholder’s attorney duly authorized in writing, at such office or
agency.  Whenever any Securities are so surrendered for exchange, the Company
shall execute, the Guarantor shall execute an endorsement of the Guarantee on,
and the Trustee upon receipt of a Company Order shall authenticate and deliver,
the Securities that the Holder making the exchange is entitled to receive.

                        The Company shall not be required to make, and the
Registrar need not register, transfers or exchanges of Securities selected for
redemption (except, in the case of Securities to be redeemed in part, the
portion thereof not to be redeemed) or any Securities in respect of which a
Repurchase Notice or Designated Event Notice has been given and not withdrawn by
the Holder thereof in accordance with the terms of this Indenture (except, in
the case of Securities to be purchased in part, the portion thereof not to be
purchased) or any Securities for a period of 15 days before the mailing of a
notice of redemption of Securities to be redeemed.

                        (b)        Notwithstanding any provision to the contrary
herein, so long as a Global Security remains outstanding and is held by or on
behalf of the Depositary, transfers of a Global Security, in whole or in part,
shall be made only in accordance with Section 2.12 and this Section 2.06(b). 
Transfers of a Global Security shall be limited to transfers of such Global
Security in whole, or in part, to nominees of the Depositary or to a successor
of the Depositary or such successor’s nominee.

                        (c)        Successive registrations and registrations of
transfers and exchanges as aforesaid may be made from time to time as desired,
and each such registration shall be noted on the register for the Securities.

                        (d)        Any Registrar appointed pursuant to Section
2.03 hereof shall provide to the Trustee such information as the Trustee may
reasonably require in connection with the delivery by such Registrar of
Securities upon registration of transfer or exchange of Securities.

                        (e)        No Registrar shall be required to make
registrations of transfer or exchange of Securities during any periods
designated in the text of the Securities or in this Indenture as periods during
which such registration of transfers and exchanges need not be made.

                        (f)         If Securities are issued upon the
registration of transfer, exchange or replacement of Securities subject to
restrictions on transfer and bearing the legends set forth on the form of
Security attached hereto as Exhibits A-1 and A-3 setting forth such restrictions
(collectively, the “Legend”), or if a request is made to remove the Legend on a
Security, the Securities so issued shall bear the Legend, or the Legend shall
not be removed, as the case may be, unless there is delivered to the Company and
the Registrar such satisfactory evidence, which shall include an

--------------------------------------------------------------------------------


  Opinion of Counsel, as may be reasonably required by the Company and the
Registrar, that neither the Legend nor the restrictions on transfer set forth
therein are required to ensure that transfers thereof comply with the provisions
of Rule 144A or Rule 144 or that such Securities are not “restricted” within the
meaning of Rule 144.  Upon (i) provision of such satisfactory evidence or (ii)
notification by the Company to the Trustee and Registrar of the sale of such
Security pursuant to a registration statement that is effective at the time of
such sale, the Trustee, upon receipt of a Company Order, shall authenticate and
deliver a Security that does not bear the Legend.  If the Legend is removed from
the face of a Security and the Security is subsequently held by an Affiliate of
the Company, the Company shall use its reasonable best efforts to reinstate the
Legend.

                        The Trustee and the Registrar shall have no obligation
or duty to monitor, determine or inquire as to compliance with any restrictions
on transfer imposed under this Indenture or under applicable law with respect to
any transfer of any interest in any Security (including any transfers between or
among Depositary participants or beneficial owners of interests in any Global
Security) other than to require delivery of such certificates and other
documentation or evidence as are expressly required by, and to do so if and when
expressly required by the terms of, this Indenture, and to examine the same to
determine substantial compliance as to form with the express requirements
hereof.

                        SECTION 2.07.          Replacement Securities.  If any
mutilated Security is surrendered to the Trustee or if the Holder of a Security
claims and submits an affidavit or other evidence, satisfactory to the Trustee
and the Company, to the effect that the Security has been lost, destroyed or
wrongfully taken, the Company shall issue and the Trustee, upon receipt of the
authentication order of the Company in the form of an Officers' Certificate,
shall authenticate a replacement Security if the Trustee's requirements are met.
If required by the Trustee or the Company, such Holder must provide an indemnity
bond or other indemnity, sufficient in the judgment of both the Company and the
Trustee, to protect the Company, the Trustee or any Agent from any loss which
any of them may suffer if a Security is replaced.  The Company and the Trustee
may charge such Holder for their expenses in replacing a Security.

                        In case any such mutilated, destroyed, lost or stolen
Security has become or is about to become due and payable, the Company in its
discretion, but subject to any conversion rights, may, instead of issuing a new
Security, pay such Security, upon satisfaction of the conditions set forth in
the preceding paragraph.

                        Every new Security issued pursuant to this Section 2.07
in lieu of any mutilated, destroyed, lost or stolen Security shall constitute an
original additional contractual obligation of the Company, whether or not the
mutilated, destroyed, lost or stolen Security shall be at any time enforceable
by anyone, and such new Security shall be entitled to all the benefits of this
Indenture equally and proportionately with any and all other Securities duly
issued hereunder.

                        The provisions of this Section 2.07 are exclusive and
shall preclude (to the extent lawful) all other rights and remedies of any
Holder with respect to the replacement or payment of mutilated, destroyed, lost
or stolen Securities.

--------------------------------------------------------------------------------


                        SECTION 2.08.          Outstanding Securities;
Determinations of Holders’ Action.  Securities outstanding at any time are all
the Securities authenticated by the Trustee, except for those cancelled by it,
those paid pursuant to Section 2.10 and delivered to it for cancellation and
those described in this Section 2.08 as not outstanding.  A Security does not
cease to be outstanding because the Company or an Affiliate thereof holds the
Security; provided, however, that in determining whether the Holders of the
requisite Principal Amount of Securities have given or concurred in any request,
demand, authorization, direction, notice, consent or waiver hereunder,
Securities owned by the Company or any other obligor upon the Securities or any
Affiliate of the Company or such other obligor shall be disregarded and deemed
not to be outstanding, except that, in determining whether the Trustee shall be
protected in relying upon any such request, demand, authorization, direction,
notice, consent or waiver, only Securities which a Responsible Officer of the
Trustee actually knows to be so owned shall be so disregarded.  Subject to the
foregoing, only Securities outstanding at the time of such determination shall
be considered in any such determination (including determinations pursuant to
Articles VI and IX).

                        If a Security is replaced or paid pursuant to Section
2.07 (other than a mutilated Security surrendered for replacement), the replaced
or paid Security ceases to be outstanding unless the Trustee receives proof
satisfactory to it that the replaced or paid Security is held by a bona fide
purchaser.  A mutilated Security ceases to be outstanding upon surrender of such
Security and replacement thereof pursuant to Section 2.07.

                        If the Paying Agent holds, in accordance with this
Indenture, on a Redemption Date, or on the Business Day following the Repurchase
Date or a Designated Event Repurchase Date, or on Stated Maturity, money or
securities, if permitted hereunder, sufficient to pay Securities payable on that
date, then immediately after such Redemption Date, Repurchase Date, Designated
Event Repurchase Date or Stated Maturity, as the case may be, such Securities
shall cease to be outstanding and interest (if any) on such Securities shall
cease to accrue; provided, that if such Securities are to be redeemed, notice of
such redemption has been duly given pursuant to this Indenture.

                        If a Security is converted in accordance with Article X,
then from and after the time of conversion on the Conversion Date, such Security
shall cease to be outstanding and interest (if any) shall cease to accrue on
such Security.

                        SECTION 2.09.          Temporary Securities.  Pending
the preparation of definitive Securities, the Company may execute, the Guarantor
may execute an endorsement of the Guarantee on, and, upon Company Order, the
Trustee shall authenticate and deliver, temporary Securities which are printed,
lithographed, typewritten, mimeographed or otherwise produced, in any authorized
denomination, substantially of the tenor of the definitive Securities in lieu of
which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the officers executing such Securities may
determine, as conclusively evidenced by their execution of such Securities.

--------------------------------------------------------------------------------


                        If temporary Securities are issued, the Company will
cause definitive Securities to be prepared without unreasonable delay.  After
the preparation of definitive Securities, the temporary Securities shall be
exchangeable for definitive Securities upon surrender of the temporary
Securities at the office or agency of the Company designated for such purpose
pursuant to Section 2.03, without charge to the Holder.  Upon surrender for
cancellation of any one or more temporary Securities the Company shall execute,
the Guarantor shall execute an endorsement of the Guarantee on, and, upon
Company Order, the Trustee shall authenticate and deliver in exchange therefor a
like Principal Amount of definitive Securities of authorized denominations. 
Until so exchanged the temporary Securities shall in all respects be entitled to
the same benefits under this Indenture as definitive Securities.

                        SECTION 2.10.          Cancellation.  All Securities
surrendered for payment, purchase by the Company pursuant to Article III,
conversion, redemption or registration of transfer or exchange shall, if
surrendered to any person other than the Trustee, be delivered to the Trustee
and shall be promptly cancelled by it.  The Company may at any time deliver to
the Trustee for cancellation any Securities previously authenticated and
delivered hereunder which the Company may have acquired in any manner
whatsoever, and all Securities so delivered shall be promptly cancelled by the
Trustee.  The Company may not issue new Securities to replace Securities it has
paid or delivered to the Trustee for cancellation or that any Holder has
converted pursuant to Article X.  No Securities shall be authenticated in lieu
of or in exchange for any Securities cancelled as provided in this Section,
except as expressly permitted by this Indenture.  All cancelled Securities held
by the Trustee shall be disposed of by the Trustee.

                        SECTION 2.11.          Persons Deemed Owners.  Prior to
due presentment of a Security for registration of transfer, the Company, the
Trustee and any agent of the Company or the Trustee may treat the Person in
whose name such Security is registered as the owner of such Security for the
purpose of receiving payment of principal of the Security or the payment of any
Redemption Price, Repurchase Price or Designated Event Repurchase Price in
respect thereof or interest thereon, for the purpose of conversion and for all
other purposes whatsoever, whether or not such Security be overdue, and neither
the Company, the Trustee nor any agent of the Company or the Trustee shall be
affected by notice to the contrary.

                        SECTION 2.12.          Global Securities.  1. 
Notwithstanding any other provisions of this Indenture or the Securities, (A)
transfers of a Global Security, in whole or in part, shall be made only in
accordance with Section 2.06 and Section 2.12(b)(i) below, (B) transfer of a
beneficial interest in a Global Security for a Certificated Security shall
comply with Section 2.06 and Section 2.12(b)(i) below, and (C) transfers of a
Certificated Security shall comply with Section 2.06 and Section 2.12(b)(ii) and
transfer of a Certificated Security for a beneficial interest in a Global
Security shall comply with Section 2.06 and Section 2.12(b)(iii) below.

                        (b)        Transfer of Global Security.  A Global
Security may not be transferred, in whole or in part, to any Person other than
the Depositary or a nominee or any successor thereof, and no such transfer to
any such other Person may be registered; provided that this Section 2.12(b)
shall not prohibit any transfer of a Security that is issued in exchange for a
Global Security but is not itself a Global Security.  No transfer of a Security
to any Person shall be effective under this Indenture or the Securities unless
and until such Security has been registered in the name of such Person.  Nothing
in this Section 2.12(b) shall prohibit or render ineffective

--------------------------------------------------------------------------------


any transfer of a beneficial interest in a Global Security effected in
accordance with the other provisions of this Section 2.12(b).

                        (i)         Restrictions on Transfer of a Beneficial
Interest in a Global Security for a Certificated Security.  A beneficial
interest in a Global Security may not be exchanged for a Certificated Security
except upon satisfaction of the requirements set forth below.  Upon receipt by
the Trustee of a request for transfer of a beneficial interest in a Global
Security in accordance with Applicable Procedures for a Certificated Security in
the form satisfactory to the Trustee, together with:

                        (A)       so long as the Securities are Restricted
Securities, certification, in the form set forth in Exhibit B;

                        (B)       written instructions to the Trustee to make,
or direct the Registrar to make, an adjustment on its books and records with
respect to such Global Security to reflect a decrease in the aggregate Principal
Amount of the Securities represented by the Global Security, such instructions
to contain information regarding the Depositary account to be credited with such
decrease; and

                        (C)       if the Company or Registrar so requests, an
Opinion of Counsel or other evidence reasonably satisfactory to them as to the
compliance with the restrictions set forth in the Legend,

then the Trustee shall cause, or direct the Registrar to cause, in accordance
with the standing instructions and procedures existing between the Depositary
and the Registrar, the aggregate Principal Amount of Securities represented by
the Global Security to be decreased by the aggregate Principal Amount of the
Certificated Security to be issued, shall authenticate and deliver such
Certificated Security and shall debit or cause to be debited to the account of
the Person specified in such instructions a beneficial interest in the Global
Security equal to the Principal Amount of the Certificated Security so issued.

                        (ii)        Transfer and Exchange of Certificated
Securities.  When Certificated Securities are presented to the Registrar with a
request:

                                    (x)        to register the transfer of such
Certificated Securities; or

                                    (y)        to exchange such Certificated
Securities for an equal Principal Amount of Certificated Securities of other
authorized denominations,

the Registrar shall register the transfer or make the exchange as requested if
its reasonable requirements for such transaction are met; provided, however,
that the Certificated Securities surrendered for registration of transfer or
exchange:

                        (A)       shall be duly endorsed or accompanied by a
written instrument of transfer in form reasonably satisfactory to the Company
and the Registrar, duly executed by the Holder thereof or his attorney duly
authorized in writing; and

--------------------------------------------------------------------------------


                        (B)       so long as such Securities are Restricted
Securities, such Securities are being transferred or exchanged pursuant to an
effective registration statement under the Securities Act or, if being
transferred pursuant to clause (1), (2) or (3) below, are accompanied by the
additional information and documents specified in each clause, as applicable:

                        (1)        if such Certificated Securities are being
delivered to the Registrar by a Holder for registration in the name of such
Holder, without transfer, a certification from such Holder to that effect; or

                        (2)        if such Certificated Securities are being
transferred to the Company, a certification to that effect; or

                        (3)        if such Certificated Securities are being
transferred pursuant to an exemption from registration (i) a certification to
that effect (in the form set forth in Exhibit B, if applicable) and (ii) if the
Company or Registrar so requests, an opinion of counsel or other evidence
reasonably satisfactory to them as to the compliance with the restrictions set
forth in the Legend.

            (III)      Restrictions on Transfer of a Certificated Security for a
Beneficial Interest in a Global Security.  A Certificated Security may not be
exchanged for a beneficial interest in a Global Security except upon
satisfaction of the requirements set forth below.

                        Upon receipt by the Trustee of a Certificated Security,
duly endorsed or accompanied by appropriate instruments of transfer, in form
satisfactory to the Trustee, together with:

            (A)       so long as the Securities are Restricted Securities,
certification, in the form set forth in Exhibit B, that such Certificated
Security is being transferred in accordance with Rule 144A, Regulation S or Rule
144; and

            (B)       written instructions directing the Trustee to make, or to
direct the Registrar to make, an adjustment on its books and records with
respect to such Global Security to reflect an increase in the aggregate
Principal Amount of the Securities represented by the Global Security, such
instructions to contain information regarding the Depositary account to be
credited with such increase,

then the Trustee shall cancel such Certificated Security and cause, or direct
the Registrar to cause, in accordance with the standing instructions and
procedures existing between the Depositary and the Registrar, the aggregate
Principal Amount of Securities represented by the Global Security to be
increased by the aggregate Principal Amount of the Certificated Security to be
exchanged, and shall credit or cause to be credited to the account of the Person
specified in such instructions a beneficial interest in the Global Security
equal to the Principal Amount of the Certificated Security so cancelled.  If no
Global Securities are then outstanding, the Company shall issue and the Trustee,
upon receipt of a Company Order, shall authenticate a new Global Security in the
appropriate Principal Amount.

--------------------------------------------------------------------------------

                        (c)        Subject to the succeeding paragraph, every
Security shall be subject to the restrictions on transfer provided in the Legend
including the requirement of the delivery of an Opinion of Counsel, if so
provided.  Whenever any Restricted Security is presented or surrendered for
registration of transfer or for exchange for a Security registered in a name
other than that of the Holder, such Security must be accompanied by a
certificate in substantially the form set forth in Exhibit B, dated the date of
such surrender and signed by the Holder of such Security, as to compliance with
such restrictions on transfer.  The Registrar shall not be required to accept
for such registration of transfer or exchange any Security not so accompanied by
a properly completed certificate.

                        (d)        The restrictions imposed by the Legend upon
the transferability of any Security shall cease and terminate when such Security
has been sold pursuant to an effective registration statement under the
Securities Act or transferred in compliance with Rule 144 or, if earlier, upon
the expiration of the holding period applicable to sales thereof under paragraph
(k) of Rule 144.  Any Security as to which such restrictions on transfer shall
have expired in accordance with their terms or shall have terminated may, upon a
surrender of such Security for exchange to the Registrar in accordance with the
provisions of this Section 2.12 (accompanied, in the event that such
restrictions on transfer have terminated by reason of a transfer in compliance
with Rule 144, by an opinion of counsel having substantial experience in
practice under the Securities Act and otherwise reasonably acceptable to the
Company, addressed to the Company, the Trustee and the Registrar and in form
acceptable to the Company, to the effect that the transfer of such Security has
been made in compliance with Rule 144), be exchanged for a new Security, of like
tenor and aggregate Principal Amount, which shall not bear the restrictive
Legend.  The Company shall inform the Trustee of the effective date of any
registration statement registering the Securities under the Securities Act.  The
Trustee and the Registrar shall not be liable for any action taken or omitted to
be taken by it in good faith in accordance with the aforementioned opinion of
counsel or registration statement.

                        (e)        As used in the preceding two paragraphs of
this Section 2.12, the term “transfer” encompasses any sale, pledge, transfer,
hypothecation or other disposition of any Security.

                        (f)         The provisions of clauses (1), (2), (3), (4)
and (5) below shall apply only to Global Securities:

                        (1)        Notwithstanding any other provisions of this
Indenture or the Securities, except as provided in Section 2.12(b)(i), a Global
Security shall not be exchanged in whole or in part for a Security registered in
the name of any Person other than the Depositary or one or more nominees
thereof, provided that a Global Security may be exchanged for Securities
registered in the names of any person designated by the Depositary in the event
that (i) the Depositary has notified the Company that it is unwilling or unable
to continue as Depositary for such Global Security or such Depositary has ceased
to be a “clearing agency” registered under the Exchange Act, and a successor
Depositary is not appointed by the Company within 90 days or (ii) the Company
elects to discontinue use of the system of book-entry transfer through DTC (or
any successor depositary).  Any Global Security exchanged pursuant to clause

--------------------------------------------------------------------------------


(i) of this sub-section shall be so exchanged in whole and not in part, and any
Global Security exchanged pursuant to clause (ii) of this sub-section may be
exchanged in whole or from time to time in part as directed by the Depositary. 
Any Security issued in exchange for a Global Security or any portion thereof
shall be a Global Security; provided that any such Security so issued that is
registered in the name of a person other than the Depositary or a nominee
thereof shall not be a Global Security.

                        (2)        Securities issued in exchange for a Global
Security or any portion thereof shall be issued in definitive, fully registered
form, without interest coupons, shall have an aggregate Principal Amount equal
to that of such Global Security or portion thereof to be so exchanged, shall be
registered in such names and be in such authorized denominations as the
Depositary shall designate and shall bear the applicable legends provided for
herein.  Any Global Security to be exchanged in whole shall be surrendered by
the Depositary to the Trustee, as Registrar.  With regard to any Global Security
to be exchanged in part, either such Global Security shall be so surrendered for
exchange or, if the Trustee is acting as custodian for the Depositary or its
nominee with respect to such Global Security, the Principal Amount thereof shall
be reduced, by an amount equal to the portion thereof to be so exchanged, by
means of an appropriate adjustment made on the records of the Trustee.  Upon any
such surrender or adjustment, the Trustee shall authenticate and deliver the
Security issuable on such exchange to or upon the order of the Depositary or an
authorized representative thereof.

                        (3)        Subject to the provisions of clause (5)
below, the registered Holder may grant proxies and otherwise authorize any
Person, including Agent Members (as defined below) and persons that may hold
interests through Agent Members, to take any action which a holder is entitled
to take under this Indenture or the Securities.

                        (4)        In the event of the occurrence of any of the
events specified in clause (1) above, the Company will promptly make available
to the Trustee a reasonable supply of Certificated Securities in definitive,
fully registered form, without interest coupons.

                        (5)        Neither any members of, or participants in,
the Depositary (collectively, the “Agent Members”) nor any other Persons on
whose behalf Agent Members may act shall have any rights under this Indenture
with respect to any Global Security registered in the name of the Depositary or
any nominee thereof, or under any such Global Security, and the Depositary or
such nominee, as the case may be, may be treated by the Company, the Guarantor,
the Trustee and any agent of the Company or the Trustee as the absolute owner
and holder of such Global Security for all purposes whatsoever.  Notwithstanding
the foregoing, nothing herein shall prevent the Company, the Trustee or any
agent of the Company or the Trustee from giving effect to any written
certification, proxy or other authorization furnished by the Depositary or such
nominee, as the case may be, or impair, as between the Depositary, its Agent
Members and any other person on whose behalf an Agent Member may act, the
operation of customary practices of such Persons governing the exercise of the
rights of a holder of any Security.

--------------------------------------------------------------------------------


The provisions of the “Operating Procedures of the Euroclear System” and “Terms
and Conditions Governing Use of Euroclear” and the “Management Regulations and
Instructions to Participants” of Clearstream shall be applicable to interests in
any Global Securities that are held by participants through Euroclear or
Clearstream.

                        SECTION 2.13.          CUSIP Numbers.  The Company in
issuing the Securities may use “CUSIP” numbers (if then generally in use), and,
if so, the Trustee shall use “CUSIP” numbers in notices of redemption as a
convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Securities or as contained in any notice of a redemption and that
reliance may be placed only on the other identification numbers printed on the
Securities, and any such redemption shall not be affected by any defect in or
omission of such numbers.  The Company will promptly notify the Trustee of any
change in the CUSIP numbers.

ARTICLE III

REDEMPTION AND REPURCHASES

                        SECTION 3.01.          Right to Redeem; Notices to
Trustee.  The Company, at its option, may redeem the Securities in accordance
with the provisions of paragraphs 5 and 7 of the Securities.  Prior to August 4,
2008, the Company cannot redeem the Securities.  Beginning on August 4, 2008,
the Company may redeem the Securities for cash in whole at any time, or in part
from time to time.  If the Company elects to redeem Securities pursuant to
paragraph 5 of the Securities, it shall notify the Trustee in writing of the
Redemption Date, the Principal Amount of Securities to be redeemed, the
Redemption Price and the amount of accrued and unpaid interest, if any, payable
on the Redemption Date.

                        The Company shall give the notice to the Trustee
provided for in this Section 3.01 by a Company Order, at least 45 days before
the Redemption Date (unless a shorter notice shall be satisfactory to the
Trustee).  If fewer than all the Securities are to be redeemed, the record date
relating to such redemption shall be selected by the Company and given to the
Trustee, which record date shall not be less than ten days after the date of
notice to the Trustee.

                        SECTION 3.02.          Selection of Securities to Be
Redeemed.  If less than all the Securities are to be redeemed, the Trustee shall
select the Securities to be redeemed pro rata or by lot or by any other method
the Trustee considers fair and appropriate (so long as such method is not
prohibited by the rules of any stock exchange on which the Securities are then
listed).  The Trustee shall make the selection at least 30 days but not more
than 60 days before the Redemption Date from outstanding Securities not
previously called for redemption.

                        Securities and any portions thereof that the Trustee
selects shall be in Principal Amounts of $1,000 or an integral multiple of
$1,000.  Provisions of this Indenture that apply to Securities called for
redemption also apply to portions of Securities called for redemption.  The
Trustee shall notify the Company promptly of the Securities or portions of
Securities to be redeemed.

--------------------------------------------------------------------------------


                        If any Security selected for partial redemption is
converted in part before termination of the conversion right with respect to the
portion of the Security so selected, the converted portion of such Security
shall be deemed (so far as may be) to be the portion selected for redemption. 
Securities which have been converted during a selection of Securities to be
redeemed may be treated by the Trustee as outstanding for the purpose of such
selection.

                        SECTION 3.03.          Notice of Redemption.  At least
30 days but not more than 60 days before a Redemption Date, the Company shall
mail a notice of redemption by first-class mail, postage prepaid, to each Holder
of Securities to be redeemed.

                        The notice shall identify the Securities to be redeemed
and shall state:

                        (1)        the Redemption Date;

                        (2)        the Redemption Price and accrued and unpaid
interest, if any, payable on the Redemption Date;

                        (3)        the Conversion Price;

                        (4)        the name and address of the Paying Agent and
Conversion Agent;

                        (5)        that Securities called for redemption may be
converted at any time before the close of business on the Business Day
immediately preceding the Redemption Date, even if not otherwise convertible at
such time;

                        (6)        that Holders who want to convert Securities
must satisfy the requirements set forth in paragraph 8 of the Securities;

                        (7)        that Securities called for redemption must be
surrendered to the Paying Agent to collect the Redemption Price and accrued and
unpaid interest, if any;

                        (8)        if fewer than all the outstanding Securities
are to be redeemed, the certificate number and Principal Amounts of the
particular Securities to be redeemed;

                        (9)        that, unless the Company defaults in making
payment of such Redemption Price and any interest which is due and payable
interest (if any) will cease to accrue on and after the Redemption Date;

                        (10)      the CUSIP number of the Securities; and

                        (11)      any other information the Company wants to
present.

                        At the Company’s request, the Trustee shall give the
notice of redemption to Holders in the Company’s name and at the Company’s
expense, provided that the Company makes such request at least five Business
Days (unless a shorter period shall be satisfactory to the Trustee) prior to the
date such notice of redemption must be mailed.

--------------------------------------------------------------------------------


                        SECTION 3.04.          Effect of Notice of Redemption. 
Once notice of redemption is given, Securities called for redemption become due
and payable on the Redemption Date and at the Redemption Price (together with
accrued and unpaid interest, if any, to but not including the date of
redemption) stated in the notice except for Securities which are converted in
accordance with the terms of this Indenture.  Upon surrender to the Paying
Agent, such Securities shall be paid at the Redemption Price (together with
accrued and unpaid interest, if any, to but not including the date of
redemption) stated in the notice.

                        SECTION 3.05.          Deposit of Redemption Price. 
Prior to 10:00 a.m. (New York City time), on any Redemption Date, the Company
shall deposit with the Paying Agent (or if the Company or a Subsidiary or an
Affiliate of either of them is the Paying Agent, shall segregate and hold in
trust) money sufficient to pay the Redemption Price of, and any accrued and
unpaid interest to but not including the date of redemption with respect to, all
Securities to be redeemed on that date other than Securities or portions of
Securities called for redemption which on or prior thereto have been delivered
by the Company to the Trustee for cancellation or have been converted.  The
Paying Agent shall as promptly as practicable return to the Company any money
not required for that purpose because of conversion of Securities pursuant to
Article X.  If such money is then held by the Company in trust and is not
required for such purpose it shall be discharged from such trust.

                        SECTION 3.06.          Securities Redeemed in Part. 
Upon surrender of a Security that is redeemed in part, the Company shall
execute, the Guarantor shall execute an endorsement of the Guarantee on, and the
Trustee shall authenticate and deliver to the Holder a new Security in an
authorized denomination equal in Principal Amount to the unredeemed portion of
the Security surrendered.

                        SECTION 3.07.          Conversion Arrangement on Call
for Redemption on Specified Dates.  In connection with any redemption of
Securities, the Company may arrange for the purchase and conversion of any
Securities called for redemption by an agreement with one or more investment
banks or other purchasers to purchase such Securities by paying to the Trustee
in trust for the Securityholders, on or prior to 10:00 a.m. New York City time
on the Redemption Date, an amount that, together with any amounts deposited with
the Trustee by the Company for the redemption of such Securities, is not less
than the Redemption Price of, and any accrued and unpaid interest with respect
to, such Securities.  Notwithstanding anything to the contrary contained in this
Article III, the obligation of the Company to pay the Redemption Price of such
Securities shall be deemed to be satisfied and discharged to the extent such
amount is so paid by such purchasers.  If such an agreement is entered into, any
Securities not duly surrendered for conversion by the Holders thereof may, at
the option of the Company, be deemed, to the fullest extent permitted by law,
acquired by such purchasers from such Holders and (notwithstanding anything to
the contrary contained in Article X) surrendered by such purchasers for
conversion, all as of immediately prior to the close of business on the second
Business Day prior to the Redemption Date, subject to payment of the above
amount as aforesaid. 

--------------------------------------------------------------------------------


The Trustee shall hold and pay to the Holders whose Securities are selected for
redemption any such amount paid to it for purchase and conversion in the same
manner as it would moneys deposited with it by the Company for the redemption of
Securities.  Without the Trustee’s prior written consent, no arrangement between
the Company and such purchasers for the purchase and conversion of any
Securities shall increase or otherwise affect any of the powers, duties,
responsibilities or obligations of the Trustee as set forth in this Indenture,
and the Company agrees to indemnify the Trustee from, and hold it harmless
against, any loss, liability or expense arising out of or in connection with any
such arrangement for the purchase and conversion of any Securities between the
Company and such purchasers, including the costs and expenses incurred by the
Trustee in the defense of any claim or liability arising out of or in connection
with the exercise or performance of any of its powers, duties, responsibilities
or obligations under this Indenture.

                        SECTION 3.08.          Repurchase of Securities at
Option of the Holder on Specified Dates.  Securities shall be purchased by the
Company pursuant to the terms of the Securities at the option of the Holder on
August 1, 2008, August 1, 2013 and August 1, 2018 (each, a “Repurchase Date”),
at a purchase price of 100% of the Principal Amount plus any accrued and unpaid
interest (the “Repurchase Price”), in each case, to, but excluding, such
Repurchase Date, subject to the provisions of Section 3.09.  Repurchases of
Securities under this Section 3.08 shall be made, at the option of the Holder
thereof, upon:

                        (a)        delivery to the Paying Agent by a Holder of a
written notice (a “Repurchase Notice”) during the period beginning at any time
from the opening of business on the date that is 20 Business Days prior to the
applicable relevant Repurchase Date until the close of business on the third
Business Day prior to such Repurchase Date stating:

                        (A)       the certificate numbers of the Securities, or
the appropriate Depository information if the Security is represented by a
Global Security, which the Holder will deliver to be purchased,

                        (B)       the portion of the Principal Amount of the
Securities which the Holder will deliver to be purchased, which portion must be
a Principal Amount of $1,000 or an integral multiple thereof,

                        (C)       that such Security shall be purchased as of
the Repurchase Date pursuant to the terms and conditions specified in paragraph
6 of the Securities and in this Indenture, and

                        (D)       in the event the Company elects, pursuant to
Section 3.09, to pay the Repurchase Price to be paid as of such Repurchase Date,
in whole or in part, in shares of Common Stock but such portion of the
Repurchase Price shall ultimately be payable to such Holder entirely in cash
because any of the conditions to payment of the Repurchase Price in Common Stock
is not satisfied prior to the close of business on such Repurchase Date, as set
forth in Section 3.09(c), whether such Holder elects (i) to withdraw such
Repurchase Notice as to some or all of the Securities to which such Repurchase
Notice relates (stating the Principal Amount and certificate numbers of the
Securities as to which such withdrawal shall relate),

--------------------------------------------------------------------------------


or (ii) to receive cash in respect of the entire Repurchase Price for all
Securities (or portions thereof) to which such Repurchase Notice relates; and

                        (b)        delivery or book-entry transfer of the
Securities to the Paying Agent at any time after delivery of the applicable
Repurchase Notice (together with all necessary endorsements) at the office of
the Paying Agent, such delivery being a condition to receipt by the Holder of
the Repurchase Price therefor; provided that such Repurchase Price shall be so
paid pursuant to this Section 3.08 only if the Security so delivered to Paying
Agent shall conform in all respects to the description thereof in the related
Repurchase Notice.

                        If the Company has elected to pay the Repurchase Price
in whole or in part in shares of Common Stock, but is unable to deliver the
shares of Common Stock, a Holder, in such Holder’s Repurchase Notice and in any
written notice of withdrawal delivered by such Holder pursuant to the terms of
Section 3.10, may elect to withdraw the Repurchase Notice or to receive cash. 
If a Holder fails to indicate in its Repurchase Notice its election to receive
cash or Common Stock, the Holder shall be deemed to have elected to receive cash
in respect of the entire Repurchase Price for all Securities subject to such
Repurchase Notice.

                        The Company shall purchase from the Holder thereof,
pursuant to this Section 3.08, a portion of a Security, if the Principal Amount
of such portion is $1,000 or an integral multiple of $1,000.  Provisions of this
Indenture that apply to the purchase of all of a Security also apply to the
purchase of such portion of such Security.

                        Any purchase by the Company contemplated pursuant to the
provisions of this Section shall be consummated by the delivery of the
consideration to be received by the Holder promptly following the later of the
Repurchase Date and the time of the book-entry transfer or delivery of the
Security.

                        Notwithstanding anything herein to the contrary, any
Holder delivering to the Paying Agent the Repurchase Notice contemplated by this
Section 3.08 shall have the right to withdraw such Repurchase Notice at any time
prior to the close of business on the Business Day immediately preceding the
Repurchase Date by delivery of a written notice of withdrawal to the Paying
Agent in accordance with Section 3.10.

                        The Paying Agent shall promptly notify the Company of
the receipt by it of any Repurchase Notice or written notice of withdrawal
thereof.

                        SECTION 3.09.          Company’s Right to Elect Manner
of Payment of Repurchase Price.  (a)  The Securities to be repurchased on any
Repurchase Date pursuant to Section 3.08 may be paid for, in whole or in part,
at the election of the Company, in cash or Common Stock or any combination of
cash and Common Stock, subject to the conditions set forth in Sections 3.09(c)
and (d).  The Company shall designate, in the Company Repurchase Notice
delivered pursuant to Section 3.09(d), whether the Company will repurchase the
Securities for cash or shares of Common Stock, or, if a combination thereof, the
percentages of the Repurchase Price of Securities in respect of which it will
pay in cash or shares of Common Stock; provided that the Company will pay cash
for fractional interests in shares of Common Stock. 

--------------------------------------------------------------------------------


For purposes of determining the existence of potential fractional interests, all
Securities subject to repurchase by the Company held by a Holder shall be
considered together (no matter how many separate certificates are to be
presented).  Each Holder whose Securities are repurchased pursuant to Section
3.08 shall receive the same percentage of cash or shares of Common Stock in
payment of the Repurchase Price for such Securities, except with regard to the
payment of cash in lieu of fractional shares of Common Stock.  The Company may
not change its election with respect to the consideration (or components or
percentages of components thereof) to be paid once the Company has given its
Company Repurchase Notice to Holders except pursuant to Section 3.09(c) in the
event of a failure to satisfy, prior to the close of business on the Business
Day immediately preceding the Repurchase Date, any condition to the payment of
the Repurchase Price, in whole or in part, in shares of Common Stock.

                        At least three Business Days before each Company
Repurchase Notice Date, the Company shall deliver an Officer’s Certificate to
the Trustee specifying:

                        (i)         the manner of payment selected by the
Company,

                        (ii)        the information required by Section 3.09(d)
in the Company Repurchase Notice,

                        (iii)       if the Company elects to pay the Repurchase
Price, or a specified percentage thereof, in shares of Common Stock, that the
conditions to such manner of payment set forth in Section 3.09(c) have been or
will be complied with, and

                        (iv)       whether the Company desires the Trustee to
give the Company Repurchase Notice required by Section 3.09(d).

                        (b)        At the option of the Company, the Repurchase
Price of Securities in respect of which a Repurchase Notice pursuant to Section
3.08 has been given, or a specified percentage thereof, may be paid by the
Company with cash.

                        (c)        At the option of the Company, the Repurchase
Price of Securities in respect of which a Repurchase Notice pursuant to Section
3.08 has been given, or a specified percentage thereof, may be paid by the
Company by the issuance of a number of shares of Common Stock equal to the
quotient obtained by dividing (i) the portion of the Repurchase Price to be paid
in shares of Common Stock by (ii) 97.5% of the average of the Closing Sale Price
of the shares of Common Stock for the five consecutive Trading Days immediately
preceding but ending on the third Business Day prior to the applicable
Repurchase Date, appropriately adjusted to take into account the occurrence,
during the period commencing on the first of the Trading Days during such five
Trading Day period and ending on the Repurchase Date, of any event described in
Section 10.09, subject to the next succeeding paragraph.

                        The Company will not issue fractional shares of Common
Stock in payment of the Repurchase Price.  Instead, the Company will pay cash
based on the Closing Sale Price as of the applicable Repurchase Date for all
fractional shares.  It is understood that if a Holder elects to have more than
one Security purchased, the number of shares of Common Stock shall be based on
the aggregate Principal Amount of Securities to be purchased.

--------------------------------------------------------------------------------

                        The Company’s right to exercise its election to purchase
Securities through the issuance of shares of Common Stock shall be conditioned
upon:

                        (i)         the Company’s giving a timely Company
Repurchase Notice containing an election to purchase all or a specified
percentage of the Securities with shares of Common Stock as provided herein;

                        (ii)        the registration of such shares of Common
Stock under the Securities Act of 1933, as amended (the “Securities Act”), and
Securities Exchange Act of 1934, as amended (the “Exchange Act”), if required;

                        (iii)       the listing of such shares of Common Stock
on a United States national securities exchange or the quotation of such shares
of Common Stock in an inter-dealer quotation system of any registered United
States national securities association, in each case, if the Common Stock is
then listed on a national securities exchange or quoted in an inter-dealer
quotation system;

                        (iv)       any necessary qualification or registration
of such shares of Common Stock under applicable state securities laws or the
availability of an exemption from such qualification and registration; and

                        (v)        the receipt by the Trustee of an (A)
Officer’s Certificate stating that the terms of the issuance of the shares of
Common Stock are in conformity with this Indenture, (B) an Opinion of Counsel to
the effect that the shares of Common Stock to be issued by the Company in
payment of the Repurchase Price in respect of the Securities have been duly
authorized and, when issued and delivered pursuant to the terms of this
Indenture in payment of the Repurchase Price in respect of the Securities, will
be validly issued, fully paid and non assessable and, to the best of such
counsel’s knowledge, free from preemptive rights under applicable state law or
known material contracts and (C) an Officer’s Certificate, stating that the
conditions to the issuance of the shares of Common Stock have been satisfied.

                        Such Officer’s Certificate shall also set forth the
number of shares of Common Stock to be issued for each $1,000 Principal Amount
of Securities and the Closing Price of a share of Common Stock on each Trading
Day during the period commencing on the fifth Trading Day immediately preceding
but ending on the third Business Day prior to the applicable Repurchase Date. 
If the foregoing conditions are not satisfied prior to the close of business on
the last day prior to the Repurchase Date and the Company has elected to
repurchase the Securities through the issuance of shares of Common Stock, the
Company shall pay the entire Repurchase Price of the Securities in cash.

                        Promptly after determination of the actual number of
shares of Common Stock to be issued upon repurchase of Securities, the Company
shall be required to disseminate a press release through Dow Jones & Company,
Inc. or Bloomberg Business News containing this information or publish the
information on the Company’s website or through such other public medium as the
Company may use at that time.

--------------------------------------------------------------------------------


                        (d)        In connection with any repurchase of
Securities, the Company shall, more than 20 Business Days prior to each
Repurchase Date (the “Company Repurchase Notice Date”), give notice to Holders
(with a copy to the Trustee) setting forth information specified in this Section
3.09(d) (the “Company Repurchase Notice”).

                        Each Company Repurchase Notice shall:

                        (1)        state the Repurchase Price and the Repurchase
Date to which the Company Repurchase Notice relates;

                        (2)        state whether the Repurchase Price will be
paid in cash, shares of Common Stock or a combination thereof, specifying the
percentage of each;

                        (3)        if shares of Common Stock will be used to pay
all or part of the Repurchase Price, state:

                        (A)       the method for valuing the shares of Common
Stock to be delivered in connection with the repurchase; and

                        (B)       that Holders of the Securities will bear the
market risk with respect to the value of the shares of Common Stock to be
delivered from the date the number of shares is determined;

                        (4)        include a form of Repurchase Notice;

                        (5)        the Conversion Price;

                        (6)        state the name and address of the Conversion
Agent;

                        (7)        state that Securities must be surrendered to
the Paying Agent to collect the Repurchase Price;

                        (8)        if the Securities are then convertible, state
that Securities as to which a Repurchase Notice has been given may be converted
only if the Repurchase Notice is withdrawn in accordance with the terms of this
Indenture; and

                        (9)        state the CUSIP number of the Securities.

Company Repurchase Notices may be given by the Company or, at the Company’s
request, the Trustee shall give such Company Repurchase Notice in the Company’s
name and at the Company’s expense.

                        (e)        All shares of Common Stock delivered upon
repurchase of the Securities shall be newly issued shares or treasury shares,
shall be duly authorized, validly issued, fully paid and nonassessable and shall
be free from preemptive rights and free of any lien or adverse claim created by
the Company.

--------------------------------------------------------------------------------


                        (f)         If a Holder of a repurchased Security is
paid in shares of Common Stock, the Company shall pay any documentary, stamp or
similar issue or transfer tax due on such issue of Common Stock.  However, the
Holder shall pay any such tax which is due because the Holder requests the
Common Stock to be issued in a name other than the Holder’s name.  The Paying
Agent may refuse to deliver the certificates representing the shares of Common
Stock being issued in a name other than the Holder’s name until the Paying Agent
receives a sum sufficient to pay any tax which will be due because the shares of
Common Stock are to be issued in a name other than the Holder’s name.  Nothing
herein shall preclude any income tax withholding required by law or regulations.

                        (g)        The Company will comply with the provisions
of Rule 13e-4 and any other tender offer rules under the Exchange Act to the
extent then applicable in connection with the repurchase rights of the Holders
of Securities.

                        SECTION 3.10.          Effect of Repurchase Notice. 
Upon receipt by the Paying Agent of the Repurchase Notice specified in Section
3.08, the Holder of the Security in respect of which such Repurchase Notice was
given shall (unless such Repurchase Notice is validly withdrawn) thereafter be
entitled to receive solely the Repurchase Price with respect to such Security. 
Such Repurchase Price shall be paid to such Holder, subject to receipt of funds
and/or Securities by the Paying Agent, promptly following the later of (x) the
Repurchase Date with respect to such Note (provided the Holder has satisfied the
conditions in Section 3.08) and (y) the time of delivery of such Security to the
Paying Agent by the Holder thereof in the manner required by Section 3.08. 
Securities in respect of which a Repurchase Notice has been given by the Holder
thereof may not be converted pursuant to Article X hereof on or after the date
of the delivery of such Repurchase Notice unless such Repurchase Notice has
first been validly withdrawn.

                        A Repurchase Notice may be withdrawn by means of a
written notice of withdrawal delivered to the office of the Paying Agent at any
time prior to the close of business on the Business Day immediately preceding
the Repurchase Date, specifying:

                        (1)        the certificate number, if any, of the
Security in respect of which such notice of withdrawal is being submitted, or
the appropriate Depositary information if the Security in respect of which such
notice of withdrawal is being submitted is represented by a Global Security,

                        (2)        he Principal Amount of the Security with
respect to which such notice of withdrawal is being submitted, and

                        (3)        the Principal Amount, if any, of such
Security which remains subject to the original Repurchase Notice and which has
been or will be delivered for purchase by the Company.

                        A written notice of withdrawal of a Repurchase Notice
may be in the form set forth in the preceding paragraph or may be in the form of
a conditional withdrawal contained in a Repurchase Notice pursuant to the terms
of Section 3.08(a)(D).

--------------------------------------------------------------------------------


                        SECTION 3.11.          Deposit of Repurchase Price. 
Prior to 10:00 a.m. (New York City Time) on the Business Day following the
Repurchase Date, the Company shall deposit with the Paying Agent (or, if the
Company or a Subsidiary or an Affiliate of either of them is acting as the
Paying Agent, shall segregate and hold in trust as provided in Section 2.04) an
amount of cash (in immediately available funds if deposited on such Business
Day) or Common Stock, if permitted hereunder, or a combination of both cash and
Common Stock, if permitted hereunder and the Company so elects to pay the
Repurchase Price in such combination, sufficient to pay the aggregate Repurchase
Price of all the Securities or portions thereof that are to be purchased as of
the Repurchase Date.

                        As soon as practicable after the Repurchase Date the
Company shall deliver to each Holder entitled to receive shares of Common Stock
through the Paying Agent, a certificate for the number of full shares of Common
Stock issuable in payment of the Repurchase Price and cash in lieu of any
fractional interests.  The person in whose name the certificate for the shares
of Common Stock is registered shall be treated as a Holder of record of Common
Stock on the Business Day following the Repurchase Date.  No payment or
adjustment will be made for dividends on the shares of Common Stock the record
date for which occurred on or prior to the Repurchase Date.

                        SECTION 3.12.          Securities Repurchased in Part. 
Upon presentation of any Security repurchased only in part, the Company shall
execute, the Guarantor shall execute an endorsement of the Guarantee on, and the
Trustee shall authenticate and make available for delivery to the Holder
thereof, at the expense of the Company, a new Security or Securities, of any
authorized denomination, in aggregate Principal Amount equal to the
unrepurchased portion of the Securities presented.

                        SECTION 3.13.          Repayment to the Company.  The
Paying Agent shall return to the Company any cash or shares of Common Stock that
remain unclaimed, together with interest or dividends, if any, thereon, held by
them for the payment of the Repurchase Price; provided that to the extent that
the aggregate amount of cash or shares of Common Stock deposited by the Company
pursuant to Section 3.11 exceeds the aggregate Repurchase Price of the
Securities or portions thereof which the Company is obligated to purchase as of
the Repurchase Date then, unless otherwise agreed in writing with the Company,
promptly after the Business Day following the Repurchase Date, the Paying Agent
shall return any such excess to the Company together with interest or dividends,
if any, thereon.

                        SECTION 3.14.          Repurchase of Securities at
Option of the Holder Upon A Designated Event.  In the event that a Designated
Event shall occur, then each Holder shall have the right, at the Holder’s
option, to require the Company to repurchase, and upon the exercise of such
right the Company shall repurchase, all of such Holder’s Notes, or any portion
of the principal amount thereof that is equal to $1,000 or any integral multiple
of $1,000 in excess thereof, on the date (the “Designated Event Repurchase
Date”) that is 45 days after the date of the Designated Event Notice (as defined
in Section 3.15(a)) at a purchase price equal to 100% of

--------------------------------------------------------------------------------


the principal amount of the Notes to be repurchased (the “Designated Event
Repurchase Price”) plus interest, if any, accrued but unpaid to, but excluding,
the Designated Event Repurchase Date; provided, however, that installments of
interest on Notes whose Stated Maturity is on or prior to the Repurchase Date
shall be payable to the Holders of such Notes, or one or more Predecessor
Securities, registered as such on the relevant Regular Record Date.  In the
event that the Designated Event Repurchase Date is a date between a Regular
Record Date and the corresponding Interest Payment Date, the Company shall pay
interest on the Notes being repurchased to the Holder who surrenders such Notes
for repurchase.  Any reference herein, in any context, to the principal of any
Note as of any time, shall be deemed to include a reference to the Designated
Event Repurchase Price payable in respect of such Note to the extent that such
Designated Event Repurchase Price is, was or would be so payable at such time,
and express mention of the Designated Event Repurchase Price in any provision
hereof shall not be construed as excluding the Designated Event Repurchase Price
in such provision when such express mention is not made.

                        SECTION 3.15.          Notices; Method of Exercising
Repurchase Right, Etc.  1.  Unless the Company shall have theretofore called for
redemption all of the Notes, on or before the 30th day after the occurrence of a
Designated Event, the Company or, at the request and expense of the Company, the
Trustee, shall give to all Holders of Notes, notice (the “Designated Event
Notice”) of the occurrence of the Designated Event and of the repurchase right
set forth herein arising as a result thereof.  If the Company gives such
Designated Event Notice to Holders, it shall also give such Designated Event
Notice to the Trustee.

                        Each Designated Event Notice shall describe such
Designated Event, shall state that as a result of the occurrence of such
Designated Event the Holder has the right to require the Company to repurchase
the Holder’s Notes in whole or in part and shall state:

                        (i)         the Designated Event Repurchase Date,

                        (ii)        the date by which the repurchase right must
be exercised pursuant to Section 3.15(b),

                        (iii)       the Designated Event Repurchase Price,

                        (iv)       a description of the procedure which a Holder
must follow to exercise a repurchase right, and the place or places where such
Notes are to be surrendered for payment of the Designated Event Repurchase Price
and accrued and unpaid interest, if any, to, but excluding, the Designated Event
Repurchase Date,

                        (v)        that on the Designated Event Repurchase Date
the Designated Event Repurchase Price, and accrued and unpaid interest, if any,
will become due and payable upon each such Note designated by the Holder to be
repurchased (unless such Holder exercises its right to convert such Note
pursuant to Article X of this Indenture), and that interest thereon shall cease
to accrue on and after said date with respect to any Note designated by the
Holder to be repurchased,

--------------------------------------------------------------------------------

                        (vi)       the Conversion Price then in effect, the date
on which the right to convert the principal amount of the Notes to be
repurchased will terminate and the place or places where such Notes may be
surrendered for conversion, and

                        (vii)      the place or places that the notice described
in Section 3.15(b) shall be delivered, and the form of such notice.

                        No failure of the Company to give the foregoing notices
or defect therein shall limit any Holder’s right to exercise a repurchase right
or affect the validity of the proceedings for the repurchase of Notes.

                        If any of the foregoing provisions or other provisions
of this Article III are inconsistent with applicable law, such law shall govern.

                        (b)        To exercise a repurchase right, a Holder
shall deliver to the Trustee or any Paying Agent on or before the 30th day after
the date of the Designated Event Notice (i) written notice of the Holder’s
exercise of such right (a “Designated Event Repurchase Exercise Notice”), which
notice shall set forth the name of the Holder, the certificate number of the
Notes to be repurchased (and, if any Note is to repurchased in part, the portion
of the principal amount thereof to be repurchased (which portion must be a
Principal Amount of $1,000 or an integral multiple thereof) and the name of the
Person in which the portion thereof to remain Outstanding after such repurchase
is to be registered and a statement that an election to exercise the repurchase
right pursuant to this Section 3.15(b) is being made thereby with respect to the
Notes so specified for repurchase in such notice and (ii) delivery or book-entry
transfer of the Notes to the Paying Agent at any time after delivery of the
applicable Designated Event Notice (together with all necessary endorsements) at
the office of the Paying Agent, such delivery being a condition to receipt by
the Holder of the Designated Event Repurchase Price therefor; provided that such
Designated Event Repurchase Price shall be so paid pursuant to this Section 3.15
only if the Note so delivered to Paying Agent shall conform in all respects to
the description thereof in the related Designated Event Repurchase Exercise
Notice.  Securities in respect of which a Designated Event Repurchase Exercise
Notice has been given by the Holder thereof may not be converted pursuant to
Article X hereof on or after the date of the delivery of such Designated Event
Repurchase Exercise Notice unless such Designated Event Repurchase Exercise
Notice has first been validly withdrawn.

                        A Designated Event Repurchase Exercise Notice may be
withdrawn by means of a written notice of withdrawal delivered to the office of
the Paying Agent at any time prior to the close of business on the Business Day
immediately preceding the Designated Event Repurchase Date, specifying:

                        (1)        he certificate number, if any, of the
Security in respect of which such notice of withdrawal is being submitted, or
the appropriate Depositary information if the Security in respect of which such
notice of withdrawal is being submitted is represented by a Global Security,

--------------------------------------------------------------------------------


                        (2)        the Principal Amount of the Security with
respect to which such notice of withdrawal is being submitted, and

                        (3)        the Principal Amount, if any, of such
Security which remains subject to the original Repurchase Notice and which has
been or will be delivered for purchase by the Company.

                        The Paying Agent shall promptly notify the Company of
the receipt by it of any Designated Event Repurchase Exercise Notice or written
notice of withdrawal thereof.

                        (c)        If the Holder of a Note exercises a
repurchase right in accordance with the terms hereof, the Company shall pay or
cause to be paid to the Trustee or the Paying Agent the Designated Event
Repurchase Price in cash for payment to such Holder on the Designated Event
Repurchase Date together with accrued and unpaid interest, if any, to but
excluding the Designated Event Repurchase Date payable with respect to the Notes
as to which such Holder has exercised the repurchase right; provided, however,
that installments of interest that mature on or prior to the Designated Event
Repurchase Date shall be payable in cash to the Holders of such Notes, or one or
more Predecessor Securities, registered as such at the close of business on the
relevant Regular Record Date, in each case according to the terms and provisions
of Article XII of the Indenture.

                        (d)        If any Note (or portion thereof) surrendered
for repurchase shall not be so paid on the Designated Event Repurchase Date, the
principal amount of such Note (or portion thereof, as the case may be) shall,
until paid, bear interest to the extent permitted by applicable law from the
Designated Event Repurchase Date at the rate of 4.25% per annum.

                        (e)        With respect to any Note which is to be
repurchased only in part, the Trustee shall authenticate and make available for
delivery to the Holder of such Note without service charge, a new Note or Notes,
containing identical terms and conditions, each in an authorized denomination in
aggregate principal amount equal to and in exchange for the unrepurchased
portion of the principal of the Note so surrendered.

                        (f)         Any purchase by the Company contemplated
pursuant to the provisions of this Section shall be consummated by the delivery
of the consideration to be received by the Holder promptly following the later
of the Designated Event Repurchase Date and the time of the book-entry transfer
or delivery of the Note.

ARTICLE IV

COVENANTS

                        SECTION 4.01.          Payment of Securities.  The
Company shall promptly make all payments in respect of the Securities on the
dates and in the manner provided in the Securities or pursuant to this
Indenture.  Any amounts to be given to the Trustee or Paying Agent shall be
deposited with the Trustee or Paying Agent by 10:00 a.m., New York City time, by
the Company.  The Principal Amount, Redemption Price, Repurchase Price,
Designated Event

--------------------------------------------------------------------------------


Repurchase Price, and interest, if any, shall be considered paid on the
applicable date due if on such date (or, in the case of a Repurchase Price or
Designated Event Repurchase Price, on the Business Day following the applicable
Repurchase Date or Designated Event Repurchase Date, as the case may be) the
Trustee or the Paying Agent holds, in accordance with this Indenture, money or
securities, if permitted hereunder, sufficient to pay all such amounts then due.

                        The Company shall, to the extent permitted by law, pay
interest on overdue amounts at the rate per annum set forth in paragraph 1 of
the Securities, compounded semiannually, which interest shall accrue from the
date such overdue amount was originally due to the date payment of such amount,
including interest thereon, has been made or duly provided for.  All such
interest shall be payable on demand.  The accrual of such interest on overdue
amounts shall be in lieu of, and not in addition to, the continued accrual of
interest.

                        SECTION 4.02.          SEC and Other Reports.  If
requested by the Trustee, the Company shall deliver to the Trustee, within 30
days after it files such annual and quarterly reports, information, documents
and other reports with the SEC, copies of its annual and quarterly reports and
of the information, documents and other reports (or copies of such portions of
any of the foregoing as the SEC may by rules and regulations prescribe) which
the Company is required to file with the SEC pursuant to Section 13 or 15(d) of
the Exchange Act.  The Company also shall comply with the provisions of TIA
Section 314(a).  Delivery of such reports, information and documents to the
Trustee is for informational purposes only and the Trustee’s receipt of the same
shall not constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officer’s Certificates).

                        SECTION 4.03.          Compliance Certificate.  The
Company shall deliver to the Trustee within 120 days after the end of each
fiscal year of the Company (beginning with the fiscal year ending on December
31, 2003) an Officer’s Certificate, stating whether or not to the best knowledge
of the signers thereof the Company is in default in the performance and
observance of any of the terms, provisions and conditions of this Indenture
(without regard to any period of grace or requirement of notice provided
hereunder) and if the Company shall be in default, specifying all such defaults
and the nature and status thereof of which they may have knowledge.

                        SECTION 4.04.          Further Instruments and Acts. 
Upon request of the Trustee, the Company and the Guarantor will execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purposes of this
Indenture.

                        SECTION 4.05.          Maintenance of Office or Agency. 
The Company will maintain in the Borough of Manhattan, The City of New York, an
office or agency of the Trustee, Registrar, Paying Agent and Conversion Agent
where Securities may be presented or surrendered for payment, where Securities
may be surrendered for registration of transfer, exchange, purchase, redemption
or conversion and where notices and demands to or upon the

--------------------------------------------------------------------------------


Company and the Guarantor in respect of the Securities and this Indenture may be
served.  The office of Bank One, N. A., located at 55 Water Street, 1st Floor,
Jeanette Park Entrance, New York, New York 10041 (Attention: Corporate Trust
Administration), shall initially be such office or agency for all of the
aforesaid purposes.  The Company shall give prompt written notice to the Trustee
of the location, and of any change in the location, of any such office or agency
(other than a change in the location of the office of the Trustee).  If at any
time the Company shall fail to maintain any such required office or agency or
shall fail to furnish the Trustee with the address thereof, such presentations,
surrenders, notices and demands may be made or served at the address of the
Trustee set forth in Section 12.02.

                        The Company may also from time to time designate one or
more other offices or agencies where the Securities may be presented or
surrendered for any or all such purposes and may from time to time rescind such
designations; provided, however, that no such designation or rescission shall in
any manner relieve the Company of its obligation to maintain an office or agency
in the Borough of Manhattan, The City of New York, for such purposes.

                        SECTION 4.06.          Delivery of Certain Information. 
At any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, upon the request of a Holder or any beneficial holder of
Securities or shares of Common Stock which are restricted securities issued upon
conversion thereof, the Company will promptly furnish or cause to be furnished
Rule 144A Information (as defined below) to such Holder or any beneficial holder
of Securities or holder of shares of Common Stock issued upon conversion of
Securities, or to a prospective purchaser of any such security designated by any
such holder, as the case may be, to the extent required to permit compliance by
such Holder or holder with Rule 144A under the Securities Act in connection with
the resale of any such security.  “Rule 144A Information” shall be such
information as is specified pursuant to Rule 144A(d)(4) under the Securities
Act.

                        SECTION 4.07.          Covenant to Comply With
Securities Laws Upon Purchase of Securities.  In connection with any offer to
purchase or purchase of Securities under Section 3.08 or 3.15 hereof (provided
that such offer or purchase constitutes an “issuer tender offer” for purposes of
Rule 13e-4 (which term, as used herein, includes any successor provision
thereto) under the Exchange Act at the time of such offer or purchase), the
Company shall to the extent applicable (i) comply with Rule 13e-4 and Rule 14e-1
under the Exchange Act, (ii) file the related Schedule TO (or any successor
schedule, form or report) under the Exchange Act, and (iii) otherwise comply
with all Federal and state securities laws so as to permit the rights and
obligations under Sections 3.08 and 3.15 to be exercised in the time and in the
manner specified in Sections 3.08 and 3.15.

ARTICLE V

CONSOLIDATION, MERGER OR SALE BY THE COMPANY

                        SECTION 5.01.          Consolidation, Merger or Sale of
Assets by the Company or the Guarantor Permitted.  The Company may not merge or
consolidate with or into any other corporation or sell, convey, transfer, lease
or otherwise dispose of all or substantially all of its assets to any Person,
unless (i)(A) in the case of a merger or consolidation, the Company is the
surviving

--------------------------------------------------------------------------------


corporation or (B) in the case of a merger or consolidation where the Company is
not the surviving corporation and in the case of any such sale, conveyance or
other disposition, the resulting, successor or acquiring Person is a corporation
organized and existing under the laws of the United States, any State or the
District of Columbia and such corporation expressly assumes by supplemental
indenture all the obligations of the Company under the Securities and any
coupons appertaining thereto and under this Indenture, (ii) immediately
thereafter, giving effect to such merger or consolidation, or such sale,
conveyance, transfer, lease or other disposition (including any indebtedness
directly or indirectly incurred or anticipated to be incurred in connection with
or in respect of such transactions), no Default or Event of Default shall have
occurred and be continuing and (iii) the Company has delivered to the Trustee an
Officer’s Certificate and an Opinion of Counsel each stating that such merger or
consolidation, or such sale, conveyance, transfer, lease or other disposition,
complies with this Article V and that all conditions precedent relating to such
transaction have been complied with as herein provided.

                        SECTION 5.02.          Successor Corporation
Substituted.  Upon any merger or consolidation of the Company with or into any
other corporation or any sale, conveyance, transfer, lease or other disposition
of all or substantially all of the assets of the Company to any other Person,
the successor corporation formed by such consolidation or into which the Company
is merged or the Person to which such conveyance, transfer or lease is made
shall succeed to, and be substituted for, and may exercise every right and power
of, the Company under this Indenture with the same effect as if such successor
Person has been named as the Company or Guarantor herein, and thereafter, except
in the case of a lease to another Person, the predecessor Person shall be
relieved of all obligations and covenants under this Indenture and the
Securities.

ARTICLE VI

DEFAULTS AND REMEDIES

                        SECTION 6.01.          Events of Default.  An “Event of
Default” occurs with respect to the Securities if (regardless of the reason for
such Event of Default and whether it shall be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):

                        (1)        the Company defaults in the payment of any
interest on any Security when the same becomes due and payable and such default
continues for a period of 30 days;

                        (2)        the Company defaults in the payment of the
Principal Amount, Redemption Price, Repurchase Price or Designated Event
Repurchase Price on any Security when the same becomes due and payable;

                        (3)        the Company defaults in the performance of,
or breaches, any covenant or warranty of the Company in this Indenture with
respect to any Security (other than a covenant or warranty a default in whose
performance or whose breach is elsewhere in this Section specifically dealt
with), and such default or breach continues for a period of 60 days after there
has been given, by registered or certified mail, to the Company by the Trustee
or to the Company

--------------------------------------------------------------------------------


  and the Trustee by the Holders of at least 25% in aggregate Principal Amount
of the Securities then outstanding, a written notice specifying such default or
breach and requiring it to be remedied and stating that such notice is a “Notice
of Default” hereunder;

                        (4)        any of the indebtedness of the Company or any
indebtedness of any of the Subsidiaries of the Company, in either case having an
aggregate principal amount of $20,000,000 or more, shall have been declared due
and payable prior to its original stated maturity;

                        (5)        the Guarantee ceases to be in full force and
effect or is declared null and void or the Guarantor denies that it has any
further liability under the Guarantee, or gives notice to such effect (other
than by reason of the termination of this Indenture or the release of the
Guarantee in accordance with the applicable supplemental indenture) and such
condition continues for 30 days after written notice of such failure requiring
the Guarantor or the Company

  to remedy the same shall have been given to the Company by the Trustee or to
the Company and the Trustee by the Holders of 25% in aggregate original
Principal Amount of the Securities then outstanding;

                        (6)        the Company or the Guarantor pursuant to or
within the meaning of any Bankruptcy Law (A) commences a voluntary case, (B)
consents to the entry of an order for relief against it in an involuntary case,
(C) consents to the appointment of a Custodian of it or for all or substantially
all of its property, or (D) makes a general assignment for the benefit of its
creditors; or

                        (7)        a court of competent jurisdiction enters an
order or decree under any Bankruptcy Law that (A) is for relief against the
Company or the Guarantor in any involuntary case, (B) appoints a Custodian of
the Company or the Guarantor or for all or substantially all of its property, or
(C) orders the liquidation of the Company or the Guarantor and the order or
decree remains unstayed and in effect for 90 days.

                        The term “Bankruptcy Law” means Title 11, U.S. Code, or
any similar federal or state law for the relief of debtors.  The term
“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

                        SECTION 6.02.          Acceleration; Rescission and
Annulment.  If an Event of Default with respect to the Securities occurs and is
continuing, the Trustee or the Holders of at least 25% in aggregate Principal
Amount of all Securities then outstanding, by written notice to the Company
(and, if given by the Holders, to the Trustee), may declare the principal of all
the Securities to be due and payable and upon any such declaration such
principal shall be immediately due and payable.

                        At any time after such a declaration of acceleration has
been made and before a judgment or decree for payment of the money due has been
obtained by the Trustee as hereinafter in this Article VI provided, the Holders
of a majority in aggregate Principal Amount of the Securities, by written notice
to the Company and the Trustee, may rescind and annul such

--------------------------------------------------------------------------------


declaration and its consequences if all existing Defaults and Events of Default
with respect to Securities, other than the non-payment of the principal of the
Securities that has become due solely by such declaration of acceleration, have
been cured or waived as provided in Section 6.07.  No such rescission shall
affect any subsequent default or impair any right consequent thereon.

                        SECTION 6.03.          Collection of Indebtedness and
Suits for Enforcement by Trustee.  The Company covenants that, if:

                        (1)        default is made in the payment of any
interest on any Security when such interest becomes due and payable and such
default continues for a period of 30 days, or

                        (2)        default is made in the payment of the
principal of any Security at Stated Maturity and such default continues for a
period of 10 days,

the Company will, upon demand of the Trustee, pay to the Trustee, for the
benefit of the Holders of such Securities, the whole amount then due and payable
on such Securities for principal, premium, if any, and interest, if any, and, to
the extent that payment of such interest shall be legally enforceable, interest
on any overdue principal, premium, if any, and on any overdue interest, at the
rate or rates prescribed therefor in such Securities, if any, and, in addition
thereto, such further amount as shall be sufficient to cover the costs and
expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel.

                        If the Company fails to pay such amounts forthwith upon
such demand, the Trustee, in its own name and as trustee of an express trust,
may institute a judicial proceeding for the collection of the sums so due and
unpaid, may prosecute such proceeding to judgment or final decree, and may
enforce the same against the Company or any other obligor upon such Securities
and collect the moneys adjudged or decreed to be payable in the manner provided
by law out of the property of the Company or any other obligor upon such
Securities wherever situated.

                        If an Event of Default with respect to the Securities
occurs and is continuing, the Trustee may in its discretion proceed to protect
and enforce its rights and the rights of the Holders of the Securities by such
appropriate judicial proceedings as the Trustee shall deem most effectual to
protect and enforce any such rights, whether for the specific enforcement of any
covenant or agreement in this Indenture or in aid of the exercise of any power
granted herein, or to enforce any other proper remedy.

                        SECTION 6.04.          Trustee May File Proofs of
Claim.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceedings, or any voluntary or involuntary case under the federal
bankruptcy laws, as now or hereafter constituted, relative to the Company, the
Guarantor or any other obligor upon the Securities or the property of the
Company, the Guarantor or of such other obligor or their creditors, the Trustee
(irrespective of whether the

--------------------------------------------------------------------------------


principal in respect of the Securities shall then be due and payable as therein
expressed or by declaration of acceleration or otherwise and irrespective of
whether the Trustee shall have made any demand on the Company or the Guarantor
for the payment of any such amount) shall be entitled and empowered, by
intervention in such proceeding or otherwise,

                        (i)         to file and prove a claim for the whole
amount of principal and interest, if any, owing and unpaid in respect of the
Securities and to file such other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee,  its agents and counsel) and of the Holders of such Securities allowed
in such judicial proceeding, and

                        (ii)        to collect and receive any moneys or other
property payable or deliverable on any such claims and to distribute the same;

and any receiver, assignee, trustee, custodian, liquidator, sequestrator (or
other similar official) in any such proceeding is hereby authorized by each such
Holder to make such payments to the Trustee, and in the event that the Trustee
shall consent to the making of such payments directly to such Holders, to pay to
the Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 7.07.

                        Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any
Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Securities or the rights of any Holder thereof, or to authorize
the Trustee to vote in respect of the claim of any Holder in any such
proceeding.

                        SECTION 6.05.          Trustee May Enforce Claims
Without Possession of Securities.  All rights of action and claims under this
Indenture or the Securities may be prosecuted and enforced by the Trustee
without the possession of any of the Securities or the production thereof in any
proceeding relating thereto, and any such proceeding instituted by the Trustee
shall be brought in its own name, as trustee of an express trust, and any
recovery of judgment shall, after provision for the payment of the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, be for the ratable benefit of the Holders of the Securities in
respect of which such judgment has been recovered.

                        SECTION 6.06.          Delay or Omission Not Waiver.  No
delay or omission by the Trustee or any Holder of any Security to exercise any
right or remedy accruing upon any Event of Default shall impair any such right
or remedy or constitute a waiver of or acquiescence in any such Event of
Default.  Every right and remedy given by this Indenture or by law to the
Trustee or to the Holders may be exercised from time to time, and as often as
may be deemed expedient, by the Trustee or by the Holders, as the case may be.

                        SECTION 6.07.          Waiver of Past Defaults.  The
Holders of not less than a majority in aggregate Principal Amount of the
Securities, by notice to the Trustee, may waive on behalf of the Holders of the
Securities a past Default or Event of Default and its consequences except (i) a
Default or Event of Default in the payment of the principal of, premium, if any,
or

--------------------------------------------------------------------------------


interest, if any, on any Security or (ii) in respect of a covenant or provision
hereof which pursuant to Section 9.01 cannot be amended or modified without the
consent of the Holders of adversely affected.  Upon any such waiver, such
Default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been cured, for every purpose of this Indenture, but no such
waiver shall extend to any subsequent or other default or impair any right
consequent thereon.

                        SECTION 6.08.          Control by Majority.  The Holders
of not less than a majority in aggregate Principal Amount of the Securities
shall have the right to direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee or exercising any trust or
power conferred on the Trustee with respect to the Notes; provided, however,
that (i) the Trustee may refuse to follow any direction that conflicts with law
or this Indenture, (ii) subject to Section 7.01, the Trustee may refuse to
follow any direction that would in the good faith judgment of the Trustee have a
substantial likelihood of involving the Trustee in personal liability and (iii)
the Trustee may take any other action deemed proper by the Trustee which is not
inconsistent with such direction.

                        SECTION 6.09.          Limitation on Suits by Holders. 
No Holder of the Notes shall have any right to institute any proceeding,
judicial or otherwise, with respect to this Indenture, or for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless:

                        (1)        such Holder has previously given written
notice to the Trustee of a continuing Event of Default with respect to the
Securities;

                        (2)        the Holders of at least 25% in aggregate
Principal Amount of the Securities have made a written request to the Trustee to
institute proceedings in respect of such Event of Default in its own name as
Trustee hereunder;

                        (3)        such Holder or Holders have offered to the
Trustee indemnity satisfactory to the Trustee against any loss, cost, liability
or expense to be, or which may be, incurred by the Trustee in pursuing the
remedy;

                        (4)        the Trustee for 60 days after its receipt of
such notice, request and the offer of indemnity has failed to institute any such
proceedings; and

                        (5)        during such 60-day period, the Holders of a
majority in aggregate Principal Amount of the Securities have not given to the
Trustee a direction inconsistent with such written request.

                        No one or more Holders shall have any right in any
manner whatever by virtue of, or by availing of, any provision of this Indenture
to affect, disturb or prejudice the rights of any other of such Holders, or to
obtain or to seek to obtain priority or preference over any other of such
Holders or to enforce any right under this Indenture, except in the manner
herein provided and for the equal and ratable benefit of all of such Holders. 
For the protection and enforcement of the provisions of this Section 6.09, each
and every Holder of the Securities and the Trustee shall be entitled to such
relief as can be given at law or in equity

--------------------------------------------------------------------------------


.                       SECTION 6.10.          Rights of Holders to Receive
Payment.  Notwithstanding any other provision of this Indenture, the right of
any Holder of the Notes to receive payment of principal of, premium, if any,
and, subject to Section 2.06, interest, if any, on the Notes, on or after due
dates therefor (or, in case of redemption or repurchase, on the relevant
redemption or repurchase dates) shall not be impaired or affected without the
consent of such Holder.

                        SECTION 6.11.          Application of Money Collected. 
If the Trustee collects any money pursuant to this Article VI, it shall pay out
the money in the following order, at the date or dates fixed by the Trustee and,
in case of the distribution of such money on account of principal or interest,
if any, upon presentation of the Securities and the notation thereon of the
payment if only partially paid and upon surrender thereof if fully paid:

                        First:  to the Trustee for amounts due under Section
7.07;

                        Second:  to Holders of Securities in respect of which or
for the benefit of which such money has been collected for amounts due and
unpaid on such Securities for principal of, premium, if any, and interest, if
any, ratably, without preference or priority of any kind, according to the
amounts due and payable on such Securities for principal, premium, if any, and
interest, if any, respectively; and

                        Third:  the balance, if any, to the Company or, to the
extent the Trustee collects any amount pursuant to the Guarantee from the
Guarantor, to the Guarantor.

                        SECTION 6.12.          Restoration of Rights and
Remedies.  If the Trustee or any Holder has instituted any proceeding to enforce
any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Holder, then and in every such case, subject to any
determination in such proceeding, the Company, the Trustee and the Holders shall
be restored severally and respectively to their former positions hereunder and
thereafter all rights and remedies of the Trustee and the Holders shall continue
as though no such proceeding had been instituted.

                        SECTION 6.13.          Rights and Remedies Cumulative. 
Except as otherwise provided in Section 2.07 with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Securities, no right or remedy
herein conferred upon or reserved to the Trustee or the Holders is intended to
be exclusive of any other right or remedy, and every right and remedy shall, to
the extent permitted by law, be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

--------------------------------------------------------------------------------


                        SECTION 6.14.          Undertaking for Costs.  In any
suit for the enforcement of any right or remedy under this Indenture, or in any
suit against the Trustee for any action taken, suffered or omitted by it as
Trustee, a court may require any party litigant in such suit to file an
undertaking to pay the costs of such suit, and may assess costs against any such
party litigant, in the manner and to the extent provided in the Trust Indenture
Act; provided that neither this Section nor the Trust Indenture Act shall be
deemed to authorize any court to require such an undertaking or to make such an
assessment in any suit instituted by the Company or by the Trustee..

                        SECTION 6.15.          Waiver of Stay or Extension
Laws.  Each of the Company and the Guarantor covenant (to the extent that each
may lawfully do so) that it will not at any time insist upon, or plead, or in
any manner whatsoever claim or take the benefit or advantage of, any stay or
extension law wherever enacted, now or at any time hereafter in force, which may
affect the covenants or the performance of this Indenture; and each of the
Company and the Guarantor (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not hinder, delay or impede the execution of any power herein granted to
the Trustee, but will suffer and permit the execution of every such power as
though no such law had been enacted.



ARTICLE VII

TRUSTEE

                                    SECTION 7.01.          Duties of Trustee. 
1. If an Event of Default has occurred and is continuing, the Trustee shall
exercise the rights and powers vested in it by this Indenture and use the same
degree of care and skill in its exercise as a prudent person would exercise or
use under the circumstances in the conduct of such person’s own affairs.

                        (b)        Except during the continuance of an Event of
Default:

                        (1)        the Trustee need perform only those duties
that are specifically set forth in this Indenture and no others; and

                        (2)        in the absence of bad faith on its part, the
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture,
but in case of any such certificates or opinions which by any provision hereof
are specifically required to be furnished to the Trustee, the Trustee shall
examine the certificates and opinions to determine whether or not they conform
to the requirements of this Indenture, but need not confirm or investigate the
accuracy of mathematical calculations or other facts stated therein.

This Section 7.01(b) shall be in lieu of Section 315(a) of the TIA and such
Section 315(a) is hereby expressly excluded from this Indenture, as permitted by
the TIA.

--------------------------------------------------------------------------------


                        (c)        The Trustee may not be relieved from
liability for its own negligent action, its own negligent failure to act or its
own willful misconduct, except that:

                        (1)        this paragraph (c) does not limit the effect
of paragraph (b) of this Section 7.01;

                        (2)        the Trustee shall not be liable for any error
of judgment made in good faith by a Responsible Officer unless it is proved that
the Trustee was negligent in ascertaining the pertinent facts; and

                        (3)        the Trustee shall not be liable with respect
to any action it takes or omits to take in good faith in accordance with a
direction received by it pursuant to Section 6.05.

                        Subparagraphs (c)(1), (2) and (3) shall be in lieu of
Sections 315(d)(1), 315(d)(2) and 315(d)(3) of the TIA and such Sections
315(d)(1), 315(d)(2) and 315(d)(3) are hereby expressly excluded from this
Indenture, as permitted by the TIA.

                        (d)        Every provision of this Indenture that in any
way relates to the Trustee is subject to paragraphs (a), (b), (c) and (e) of
this Section 7.01.

                        (e)        The Trustee may refuse to perform any duty or
exercise any right or power or extend or risk its own funds or otherwise incur
any financial liability unless it receives indemnity satisfactory to it against
any loss, liability or expense.

                        (f)         Money held by the Trustee in trust hereunder
need not be segregated from other funds except to the extent required by law. 
The Trustee (acting in any capacity hereunder) shall be under no liability for
interest on any money received by it hereunder unless otherwise agreed in
writing with the Company.

                        SECTION 7.02.          Rights of Trustee.  Subject to
its duties and responsibilities under the provisions of Section 7.01, and,
except as expressly excluded from this Indenture pursuant to said Section 7.01,
subject also to its duties and responsibilities under the TIA:

                        (a)        the Trustee may conclusively rely and shall
be protected in acting or refraining from acting upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture, note, other evidence of indebtedness or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

                        (b)        whenever in the administration of this
Indenture the Trustee shall deem it desirable that a matter be proved or
established prior to taking, suffering or omitting any action hereunder, the
Trustee (unless other evidence be herein specifically prescribed) may, in the
absence of bad faith on its part, conclusively rely upon an Officer’s
Certificate;

--------------------------------------------------------------------------------


                        (c)        the Trustee may execute any of the trusts or
powers hereunder or perform any duties hereunder either directly or by or
through agents or attorneys and the Trustee shall not be responsible for any
misconduct or negligence on the part of any agent or attorney appointed with due
care by it hereunder;

                        (d)        the Trustee shall not be liable for any
action taken, suffered, or omitted to be taken by it in good faith which it
believes to be authorized or within its rights or powers conferred under this
Indenture;

                        (e)        the Trustee may consult with counsel selected
by it and any advice or Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken or suffered or
omitted by it hereunder in good faith and in accordance with such advice or
Opinion of Counsel;

                        (f)         the Trustee shall be under no obligation to
exercise any of the rights or powers vested in it by this Indenture at the
request, order or direction of any of the Holders, pursuant to the provisions of
this Indenture, unless such Holders shall have offered to the Trustee security
or indemnity satisfactory to it against the costs, expenses and liabilities
which may be incurred therein or thereby;

                        (g)        any request or direction of the Company
mentioned herein shall be sufficiently evidenced by a Company Request or Company
Order and any resolution of the Board of Directors may be sufficiently evidenced
by a resolution of the Board of Directors;

                        (h)        the Trustee shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, debenture, note, other evidence of indebtedness or other paper or
document, but the Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit, and, if the Trustee
shall determine to make such further inquiry or investigation, it shall be
entitled to examine the books, records and premises of the Company, personally
or by agent or attorney at the sole cost of the Company and shall incur no
liability or additional liability of any kind by reason of such inquiry or
investigation;

                        (i)         the Trustee shall not be deemed to have
notice of any Default or Event of Default unless a Responsible Officer of the
Trustee has actual knowledge thereof or unless written notice of any event which
is in fact such a default is received by a Responsible Officer of the Trustee at
the Corporate Trust Office of the Trustee, and such notice references the
Securities and this Indenture;

                        (j)         the rights, privileges, protections,
immunities and benefits given to the Trustee, including its right to be
indemnified, are extended to, and shall be enforceable by, the Trustee in each
of its capacities hereunder, and to each agent, custodian and other Person
employed to act hereunder; and

--------------------------------------------------------------------------------


                        (k)        the Trustee may request that the Company or
the Guarantor deliver an Officer’s Certificate setting forth the names of
individuals and/or titles of officers authorized at such time to take specified
actions pursuant to this Indenture, which Officer’s Certificate may be signed by
any person authorized to sign an Officer’s Certificate, including any person
specified as so authorized in any such certificate previously delivered and not
superseded.

                        SECTION 7.03.          Individual Rights of Trustee. 
The Trustee in its individual or any other capacity may become the owner or
pledgee of Securities and may otherwise deal with the Company or its Affiliates
with the same rights it would have if it were not Trustee.  Any Paying Agent,
Registrar, Conversion Agent or co-registrar may do the same with like rights. 
However, the Trustee must comply with Sections 7.10 and 7.11.

                        SECTION 7.04.          Trustee’s Disclaimer.  The
Trustee makes no representation as to the validity or adequacy of this Indenture
or the Securities, it shall not be accountable for the Company’s use or
application of the proceeds from the Securities, it shall not be responsible for
any statement in the registration statement for the Securities under the
Securities Act or in the Indenture or the Securities (other than its certificate
of authentication), or the determination as to which beneficial owners are
entitled to receive any notices hereunder.

                        SECTION 7.05.          Notice of Defaults.  If a Default
occurs and if it is known to a Responsible Officer of the Trustee, the Trustee
shall give to each Securityholder notice of the Default within 90 days after
such Responsible Officer obtains knowledge of such Default unless such Default
shall have been cured or waived before the giving of such notice.  Except in the
case of a Default described in Section 6.01(1) or (2), the Trustee may withhold
the notice if and so long as a committee of its Responsible Officers in good
faith determines that withholding the notice is in the interests of
Securityholders.  The second sentence of this Section 7.05 shall be in lieu of
the proviso to Section 315(b) of the TIA and such proviso is hereby expressly
excluded from this Indenture, as permitted by the TIA.  The Trustee shall not be
deemed to have knowledge of a Default unless a Responsible Officer of the
Trustee has received written notice of such Default.

                        SECTION 7.06.          Reports by Trustee to Holders. 
Within 60 days after each May 15 beginning with the May 15 following the date of
this Indenture, the Trustee shall mail to each Securityholder a brief report
dated as of such May 15 that complies with TIA Section 313(a), if required by
such Section 313(a).  The Trustee also shall comply with TIA Section 313(b)(2).

                        A copy of each report at the time of its mailing to
Securityholders shall be filed with the SEC and each securities exchange, if
any, on which the Securities are listed.  The Company agrees to promptly notify
the Trustee whenever the Securities become listed on any securities exchange and
of any delisting thereof.

                        SECTION 7.07.          Compensation and Indemnity.  The
Company agrees:

                        (a)        to pay to the Trustee from time to time such
reasonable compensation as the Company and the Trustee shall from time to time
agree in writing for all services rendered by

--------------------------------------------------------------------------------


it hereunder (which compensation shall not be limited (to the extent permitted
by law) by any provision of law in regard to the compensation of a trustee of an
express trust);

                        (b)        to reimburse the Trustee upon its request for
all reasonable expenses, disbursements and advances incurred or made by the
Trustee in accordance with any provision of this Indenture (including the
reasonable compensation and the expenses, advances and disbursements of its
agents and counsel), except any such expense, disbursement or advance as may be
attributable to its negligence or bad faith; and

                        (c)        to indemnify the Trustee or any predecessor
Trustee and their agents for, and to hold them harmless against, any loss,
damage, claim, liability, cost or expense (including reasonable attorney’s fees
and expenses and taxes (other than taxes based upon, measured by or determined
by the income of the Trustee)) incurred without negligence or bad faith on its
part, arising out of or in connection with the acceptance or administration of
this trust, including the reasonable costs and expenses of defending itself
against any claim (whether asserted by the Company or any Holder or any other
Person) or liability in connection with the exercise or performance of any of
its powers or duties hereunder.

                        To secure the Company’s payment obligations in this
Section 7.07, the Holders shall have been deemed to have granted to the Trustee
a lien prior to the Securities on all money or property held or collected by the
Trustee except that held in trust to pay the Redemption Price, Repurchase Price,
Designated Event Redemption Price, or interest, if any, as the case may be, on
particular Securities.

                        The Company’s payment obligations pursuant to this
Section 7.07 shall survive the discharge of this Indenture and the resignation
or removal of the Trustee.  When the Trustee incurs expenses after the
occurrence of a Default specified in Section 6.01(5), the expenses including the
reasonable charges and expenses of its counsel, are intended to constitute
expenses of administration under any Bankruptcy Law.

                        SECTION 7.08.          Replacement of Trustee.  The
Trustee may resign by so notifying the Company; provided, however, no such
resignation shall be effective until a successor Trustee has accepted its
appointment pursuant to this Section 7.08.  The Holders of a majority in
aggregate Principal Amount of the Securities at the time outstanding may remove
the Trustee by so notifying the Trustee and the Company.  The Company shall
remove the Trustee if:

                        (1)        the Trustee fails to comply with Section
7.10;

                        (2)        the Trustee is adjudged bankrupt or
insolvent;

                        (3)        a receiver or public officer takes charge of
the Trustee or its property; or

                        (4)        the Trustee otherwise becomes incapable of
acting.

                        If the Trustee resigns or is removed or if a vacancy
exists in the office of the Trustee for any reason, the Company shall promptly
appoint, by resolution of its Board of Directors, a successor Trustee.

--------------------------------------------------------------------------------

                        A successor Trustee shall deliver a written acceptance
of its appointment to the retiring Trustee and to the Company satisfactory in
form and substance to the retiring Trustee and the Company.  Thereupon the
resignation or removal of the retiring Trustee shall become effective, and the
successor Trustee shall have all the rights, powers and duties of the Trustee
under this Indenture.  The successor Trustee shall mail a notice of its
succession to Securityholders.  The retiring Trustee shall promptly transfer all
property held by it as Trustee to the successor Trustee, subject to the lien
provided for in Section 7.07.

                        If a successor Trustee does not take office within 30
days after the retiring Trustee resigns or is removed, the retiring Trustee, the
Company or the Holders of a majority in aggregate Principal Amount of the
Securities at the time outstanding may petition any court of competent
jurisdiction at the expense of the Company for the appointment of a successor
Trustee.

                        If the Trustee fails to comply with Section 7.10, any
Securityholder may petition any court of competent jurisdiction for the removal
of the Trustee and the appointment of a successor Trustee.

                        SECTION 7.09.          Successor Trustee by Merger.  If
the Trustee consolidates with, merges or converts into, or transfers all or
substantially all its corporate trust business or assets to, another
corporation, the resulting, surviving or transferee corporation without any
further act shall be the successor Trustee.

                        SECTION 7.10.          Eligibility; Disqualification. 
The Trustee shall at all times satisfy the requirements of TIA Sections
310(a)(1) and 310(b).  The Trustee (or its parent holding company) shall have a
combined capital and surplus of at least $50,000,000 as set forth in its most
recent published annual report of condition.  Nothing herein contained shall
prevent the Trustee from filing with the Commission the application referred to
in the penultimate paragraph of TIA Section 310(b).

                        SECTION 7.11.          Preferential Collection of Claims
Against Company.  The Trustee shall comply with TIA Section 311(a), excluding
any creditor relationship listed in TIA Section 311(b).  A Trustee who has
resigned or been removed shall be subject to TIA Section 311(a) to the extent
indicated therein.

ARTICLE VIII

DISCHARGE OF INDENTURE

                        SECTION 8.01.          Discharge of Liability on
Securities.  When (i) the Company delivers to the Trustee all outstanding
Securities (other than Securities replaced pursuant to Section 2.07) for
cancellation or (ii) all outstanding Securities have become due and payable and
the Company or the Guarantor irrevocably deposits with the Trustee, the Paying
Agent (if the Paying Agent is not the Company or any of its Affiliates) or the
Conversion Agent cash or, if expressly permitted by the terms of the Securities
or the Indenture, Common Stock sufficient to pay all amounts due and owing on
all outstanding Securities (other than Securities replaced pursuant to Section
2.07), and if in either case the Company or the Guarantor pays all

--------------------------------------------------------------------------------


other sums payable hereunder by the Company, then this Indenture shall, subject
to Section 7.07, cease to be of further effect.  The Trustee shall join in the
execution of a document prepared by the Company acknowledging satisfaction and
discharge of this Indenture on demand of the Company accompanied by an Officer’s
Certificate and Opinion of Counsel and at the cost and expense of the Company.

                        SECTION 8.02.          Repayment to the Company or the
Guarantor.  The Trustee and the Paying Agent shall return to the Company or, to
the extent the Trustee collects any amount pursuant to the Guarantee from the
Guarantor, to the Guarantor, upon written request any money or securities held
by them for the payment of any amount with respect to the Securities that
remains unclaimed for two years, subject to applicable unclaimed property law. 
After return to the Company or the Guarantor, as the case may be, Holders
entitled to the money or securities must look to the Company or the Guarantor
for payment as general creditors unless an applicable abandoned property law
designates another person and the Trustee and the Paying Agent shall have no
further liability to the Securityholders with respect to such money or
securities for that period commencing after the return thereof.

ARTICLE IX

AMENDMENTS

                        SECTION 9.01.          Without Consent of Holders.  The
Company and the Trustee may amend this Indenture or the Securities without the
consent of any Securityholder:

                        (1)        to evidence the succession of another entity
to the Company or the Guarantor and the assumption of the Company’s or the
Guarantor’s covenants by a successor; or

                        (2)        to surrender any right or power conferred
upon the Company or the Guarantor and the Trustee; or

                        (3)        to add any additional Events of Default for
the Notes; or

                        (4)        to add to the Company’s or the Guarantor’s
covenants for the benefit of the Securityholders or to surrender any right or
power conferred upon the Company; or

                        (5)        to add or change any provisions to such
extent as necessary to permit or facilitate the issuance of the Notes in bearer
or global form; or

                        (6)        to provide security for the Notes; or

                        (7)        to establish the form of the Notes pursuant
to Section 2.01, Section 2.09 or Section 2.12; or

                        (8)        to evidence and provide for the acceptance of
appointment of a separate or successor trustee; or

--------------------------------------------------------------------------------


                        (9)        to correct or supplement any provision herein
which may be inconsistent with any other provision herein or to make any other
provisions with respect to matters or questions arising under this Indenture,
provided such action shall not adversely affect the interests of Holders of any
Security; or

                        (10)      to cure any ambiguity, omission, defect or
inconsistency.

                        SECTION 9.02.          With Consent of Holders.  With
the written consent of the Holders of at least a majority in aggregate Principal
Amount of the Securities at the time outstanding, the Company, the Guarantor and
the Trustee may amend this Indenture or the Securities.  However, without the
consent of each Securityholder affected, an amendment to this Indenture or the
Securities may not:

                        (1)        reduce the percentage in Principal Amount of
Securities whose Holders must consent to an amendment;

                        (2)        reduce the Principal Amount of any Security
or interest on any Security;

                        (3)        reduce the Redemption Price, Repurchase Price
or Designated Event Repurchase Price of any Security;

                        (4)        make any Security payable in money or
securities other than that stated in the Security;

                        (5)        make any change in Article X of the
Indenture, or this Section 9.02, except to increase any percentage set forth
therein;

                        (6)        make any change that adversely affects the
right to convert any Security;

                        (7)        make any change that adversely affects the
right to require the Company to purchase the Securities in accordance with the
terms thereof and this Indenture; or

                        (8)        impair the right to institute suit for the
enforcement of any payment with respect to, or conversion of, the Securities; or

                        (9)        release the Guarantor from any of its
obligations under the Guarantee other than in accordance with the terms of this
Indenture.

                        It shall not be necessary for the consent of the Holders
under this Section 9.02 to approve the particular form of any proposed
amendment, but it shall be sufficient if such consent approves the substance
thereof.

                        After an amendment under this Section 9.02 becomes
effective, the Company shall mail to each Holder a notice briefly describing the
amendment.

                        SECTION 9.03.          Compliance with Trust Indenture
Act.  Every supplemental indenture executed pursuant to this Article IX shall
comply with the TIA.

--------------------------------------------------------------------------------

                        SECTION 9.04.          Revocation and Effect of
Consents, Waivers and Actions.  Until an amendment, consent, waiver or other
action by Holders becomes effective, a consent thereto by a Holder of a Security
hereunder is a continuing consent by the Holder and every subsequent Holder of
that Security or portion of the Security that evidences the same obligation as
the consenting Holder’s Security, even if notation of the amendment, consent,
waiver or other action is not made on the Security.  However, any such Holder or
subsequent Holder may revoke the consent as to such Holder’s Security or portion
of the Security if the Trustee receives the notice of revocation before the date
as of which the amendment, consent, waiver or action is made effective.  After
an amendment, consent, waiver or action becomes effective, it shall bind every
Securityholder.

                        SECTION 9.05.          Notation on or Exchange of
Securities.  Securities authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article IX may, and shall if required by
the Trustee, bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture.  If the Company shall so determine,
new Securities so modified as to conform, in the opinion of the Board of
Directors, to any such supplemental indenture may be prepared and executed by
the Company and authenticated and delivered by the Trustee in exchange for
outstanding Securities.

                        SECTION 9.06.          Trustee to Sign Supplemental
Indentures.  The Trustee shall sign any supplemental indenture authorized
pursuant to this Article IX if the amendment contained therein does not
adversely affect the rights, duties, liabilities or immunities of the Trustee. 
If it does, the Trustee may, but need not, sign such supplemental indenture.  In
signing such supplemental indenture the Trustee shall receive, and (subject to
the provisions of Section 7.01) shall be fully protected in relying upon, in
addition to the documents required by Section 13.04, an Officer’s Certificate
and an Opinion of Counsel stating that such amendment is authorized or permitted
by this Indenture.

                        SECTION 9.07.          Effect of Supplemental
Indentures.  Upon the execution of any supplemental indenture under this Article
IX, this Indenture shall be modified in accordance therewith, and such
supplemental indenture shall form a part of this Indenture for all purposes; and
every Holder of Securities theretofore or thereafter authenticated and delivered
hereunder shall be bound thereby.

ARTICLE X

CONVERSION

                        SECTION 10.01.        Conversion Privilege.  1.  A
Holder of a Security may convert such Security into shares of Common Stock at
any time during the periods and subject to the conditions stated in paragraph 8
of the Securities, subject to the provisions of this Article X.  The number of
shares of Common Stock to be delivered upon conversion of a Security per $1,000
of Principal Amount thereof shall be equal to $1,000 divided by $18.20 (such
amount, as adjusted pursuant to this Article X, the “Conversion Price”).  The
Conversion Price shall initially be $18.20 and shall be adjusted as set forth in
this Article X and in accordance with the provisions of paragraph 8 of the
Securities.

--------------------------------------------------------------------------------

                        (b)        A Holder may convert a portion of the
Principal Amount of a Security if the portion is $1,000 or an integral multiple
of $1,000.  Provisions of this Indenture that apply to conversion of all of a
Security also apply to conversion of a portion of a Security.

                        (c)        The Company shall determine on a daily basis
whether the Securities shall be convertible as a result of the occurrence of an
event specified in paragraph 8 of the Security and, if the Securities shall be
convertible, the Company shall promptly deliver to the Trustee written notice
thereof.  Whenever the Securities shall become convertible pursuant to the
foregoing condition, the Company or, at the Company’s request, the Trustee in
the name and at the expense of the Company, shall notify the Holders of the
event triggering such convertibility in the manner provided under this
Indenture, and the Company shall also publicly announce such information and
publish it on the Company’s website.  Any notice so given shall be conclusively
presumed to have been duly given, whether or not the holder receives such
notice.

                        SECTION 10.02.        Conversion Procedure.  1.  To
convert a Security, all of the requirements in paragraph 8 of the Securities
must be satisfied.  The date on which all those requirements are satisfied is
the conversion date (the “Conversion Date”).  Following the Conversion Date, the
Company shall deliver to the Holder through the Conversion Agent, subject to and
in accordance with Section 10.13, a certificate for the number of full shares of
Common Stock issuable upon the conversion (or, at the option of the Company as
set forth in Section 10.13, cash in lieu thereof) and cash in lieu of any
fractional share determined pursuant to Section 10.03.  The Company shall
determine such full number of shares and the amounts of the required cash with
respect to any fractional share, and shall set forth such information in an
Officer’s Certificate delivered to the Conversion Agent.  The Conversion Agent
shall have no duties under this paragraph unless and until it has received such
certificate.

                        (b)        The Person in whose name the certificate is
registered shall be treated as a stockholder of record on and after the
Conversion Date; provided, however, that no surrender of a Security on any date
when the stock transfer books of the Company shall be closed shall be effective
to constitute the Person or Persons entitled to receive the shares of Common
Stock upon such conversion as the record holder or holders of such shares of
Common Stock on such date, but such surrender shall be effective to constitute
the Person or Persons entitled to receive such shares of Common Stock as the
record holder or holders thereof for all purposes at the close of business on
the next succeeding day on which such stock transfer books are open; such
conversion shall be at the Conversion Price in effect on the date that such
Security shall have been surrendered for conversion, as if the stock transfer
books of the Company had not been closed.  Upon conversion of a Security, such
Person shall no longer be a Holder of such Security.

                        (c)        Holders may surrender a Security for
conversion by means of book-entry delivery in accordance with paragraph 8 of the
Security and the regulations of the applicable book-entry facility.

--------------------------------------------------------------------------------


                        (d)        No payment or adjustment will be made for
dividends on, or other distributions with respect to, any Common Stock except as
provided in this Article X.  On conversion of a Security, accrued but unpaid
interest attributable to the period from the most recent Interest Payment Date
through the Conversion Date, with respect to the converted Security shall not be
cancelled, extinguished or forfeited, but rather shall be deemed to be paid in
full to the Holder thereof through delivery of the Common Stock (together with
the cash payment, if any, in lieu of fractional shares) in exchange for the
Security being converted pursuant to the provisions hereof; and the fair market
value of such shares of Common Stock (together with any such cash payment in
lieu of fractional shares) shall be treated as issued, to the extent thereof,
first in exchange for accrued and unpaid interest through the Conversion Date,
and the balance, if any, of such fair market value of such Common Stock (and any
such cash payment) shall be treated as issued in exchange for the Issue Price of
the Security being converted pursuant to the provisions hereof.  Notwithstanding
the foregoing, accrued and unpaid interest will be payable upon conversion of
Securities made concurrently with or after acceleration of Securities following
an Event of Default.

                        (e)        If the Holder converts more than one Security
at the same time, the number of shares of Common Stock issuable upon conversion
shall be based on the aggregate Principal Amount of the Securities converted.

                        (f)         Subject to the satisfaction of the
requirements for conversion set forth in paragraph 8 of the Security and subject
to the provisions of Section 3.08 and Section 3.15(b) relating to the withdrawal
of a Repurchase Notice or Designated Event Repurchase Exercise Notice, as the
case may be, (i) a Security surrendered for conversion pursuant to the
provisions under the caption “Conversion Based on the Price of the Common Stock”
set forth in paragraph 8 of the Security may be surrendered for conversion until
the close of business on the Business Day immediately preceding the Stated
Maturity, (ii) a Security being called for redemption may be surrendered for
conversion at any time prior to the close of business on the Business Day
immediately preceding the Redemption Date, even if it is not otherwise
convertible at such time, and (iii) a Security surrendered for conversion based
on the provisions under the caption “Conversion Based on the Trading Price of
Securities” set forth in paragraph 8 of the Security may be surrendered for
conversion only on the dates specified therein, (iv) a Security surrendered for
conversion based on the provisions under the caption “Conversion Upon Certain
Distributions” set forth in paragraph 8 of the Security may be surrendered for
conversion only on the dates specified therein, and (v) a Security surrendered
for conversion based on the provision under the caption “Conversion Upon
Occurrence of Certain Corporate Transactions” set forth in paragraph 8 of the
Security may be surrendered for conversion at any time from and after the date
which is 15 days prior to the anticipated effective date of such transaction
until 15 days after the actual date of such transaction, and if such day is not
a Business Day, the next occurring Business Day following such day.

                        (g)        Upon surrender of a Security that is
converted in part, the Company shall execute, and the Trustee shall authenticate
and deliver to the Holder, a new Security in an authorized denomination equal in
Principal Amount to the unconverted portion of the Security surrendered.

--------------------------------------------------------------------------------


                        SECTION 10.03.        Fractional Shares.  The Company
will not issue a fractional share of Common Stock upon conversion of a
Security.  Instead, the Company will deliver cash for the current market value
of the fractional share.  The current market value of a fractional share shall
be determined, to the nearest 1/1,000th of a share, by multiplying the per share
Closing Sale Price of the Common Stock, on the last Trading Day prior to the
Conversion Date, by the fractional amount and rounding the product to the
nearest whole cent.

                        SECTION 10.04.        Taxes on Conversion.  If a Holder
converts a Security, the Company shall pay any documentary, stamp or similar
issue or transfer tax due on the issue of shares of Common Stock upon the
conversion.  However, the Holder shall pay any such tax which is due because the
Holder requests the shares to be issued in a name other than the Holder’s name
and any income tax which is imposed on the Holder as a result of the
conversion.  The Conversion Agent may refuse to deliver the certificates
representing the Common Stock being issued in a name other than the Holder’s
name until the Conversion Agent receives a sum sufficient to pay any tax which
will be due because the shares are to be issued in a name other than the
Holder’s name.  Nothing herein shall preclude the Company from any tax
withholding or directing the withholding of any tax required by law or
regulations.

                        SECTION 10.05.        Company to Provide Stock.  1.  The
Company shall, prior to issuance of any Securities under this Article X, and
from time to time as may be necessary, reserve out of its authorized Common
Stock that is not outstanding a sufficient number of shares of Common Stock to
permit the conversion of the Securities.

                        (b)        All shares of Common Stock delivered upon
conversion of the Securities shall be newly issued shares or treasury shares,
shall be duly and validly issued and fully paid and nonassessable and shall be
free from preemptive rights and free of any lien or adverse claim created by the
Company.

                        SECTION 10.06.        Adjustment of Initial Conversion
Price.  The Conversion Price shall be subject to adjustments, calculated by the
Company, from time to time as follows:

                        (a)        In case the Company shall hereafter pay a
dividend or make a distribution to all holders of the outstanding Common Stock
in shares of Common Stock, the Conversion Price in effect at the opening of
business on the date following the date fixed for the determination of
stockholders entitled to receive such dividend or other distribution shall be
reduced by multiplying such Conversion Price by a fraction:

                        (i)         the numerator of which shall be the number
of shares of Common Stock outstanding at the close of business on the Record
Date (as defined in Section 10.06(f)(iii)) fixed for such determination, and

                        (ii)        the denominator of which shall be the sum of
such number of shares referenced in clause (i) immediately above and the total
number of shares constituting such dividend or other distribution.

--------------------------------------------------------------------------------


                        Such reduction shall become effective immediately after
the opening of business on the day following the Record Date for such dividend
or other distribution. If any dividend or distribution of the type described in
this Section 10.06(a) is declared but not so paid or made, the Conversion Price
shall again be adjusted to the Conversion Price which would then be in effect if
such dividend or distribution had not been declared.

                        (b)        In case the outstanding shares of Common
Stock shall be subdivided into a greater number of shares of Common Stock, the
Conversion Price in effect at the opening of business on the day following the
day upon which such subdivision becomes effective shall be proportionately
reduced, and conversely, in case outstanding shares of Common Stock shall be
combined into a smaller number of shares of Common Stock, the Conversion Price
in effect at the opening of business on the day following the day upon which
such combination becomes effective shall be proportionately increased, such
reduction or increase, as the case may be, to become effective immediately after
the opening of business on the day following the day upon which such subdivision
or combination becomes effective.

                        (c)        In case the Company shall issue rights or
warrants (other than any rights or warrants referred to in Section 10.06(d)) to
all holders of its outstanding shares of Common Stock entitling them to
subscribe for or purchase shares of Common Stock (or securities convertible into
Common Stock) at a price per share (or having a conversion price per share) less
than the Current Market Price (as defined in Section 10.06(f)(i)) on the Record
Date fixed for the determination of stockholders entitled to receive such rights
or warrants, the Conversion Price shall be adjusted so that the same shall equal
the price determined by multiplying the Conversion Price in effect at the
opening of business on the date after such Record Date by a fraction:

                        (i)         the numerator of which shall be the number
of shares of Common Stock outstanding at the close of business on such Record
Date plus the number of shares of Common Stock which the aggregate offering
price of the total number of shares of Common Stock so offered for subscription
or purchase (or the aggregate conversion price of the convertible securities so
offered) would purchase at such Current Market Price, and

                        (ii)        the denominator of which shall be the number
of shares of Common Stock outstanding on the close of business on such Record
Date plus the total number of additional shares of Common Stock so offered for
subscription or purchase (or into which the convertible securities so offered
are convertible).

                        Such adjustment shall become effective immediately after
the opening of business on the day following the Record Date fixed for
determination of stockholders entitled to receive such rights or warrants. To
the extent that shares of Common Stock (or securities convertible into Common
Stock) are not delivered pursuant to such rights or warrants, upon the
expiration or termination of such rights or warrants the Conversion Price shall
be readjusted to the Conversion Price which would then be in effect had the
adjustments made upon the issuance of such rights or warrants been made on the
basis of the delivery of only the number of shares of Common Stock (or
securities convertible into Common Stock) actually delivered. In the event that
such rights or

--------------------------------------------------------------------------------


warrants are not so issued, the Conversion Price shall again be adjusted to be
the Conversion Price which would then be in effect if such Record Date fixed for
the determination of stockholders entitled to receive such rights or warrants
had not been fixed. In determining whether any rights or warrants entitle the
holders to subscribe for or purchase shares of Common Stock at less than such
Current Market Price, and in determining the aggregate offering price of such
shares of Common Stock, there shall be taken into account any consideration
received for such rights or warrants, the value of such consideration, if other
than cash, to be determined by the Board of Directors.

                        Rights or warrants distributed by the Company to all
holders of Common Stock entitling the holders thereof to subscribe for or
purchase shares of the Company’s capital stock (either initially or under
certain circumstances), which rights or warrants, until the occurrence of a
specified event or events (“Trigger Event”):

                        (x)        are deemed to be transferred with such shares
of Common Stock;

                        (y)        are not exercisable; and

                        (z)        are also issued in respect of future
issuances of Common Stock,

shall be deemed not to have been distributed (and no adjustment to the
Conversion Price will be required) until the occurrence of the earliest Trigger
Event. If such right or warrant is subject to subsequent events, upon the
occurrence of which such right or warrant shall become exercisable to purchase
different securities, evidences of indebtedness or other assets or entitle the
holder to purchase a different number or amount of the foregoing or to purchase
any of the foregoing at a different purchase price, then the occurrence of each
such event shall be deemed to be the date of issuance and Record Date with
respect to a new right or warrant (and a termination or expiration of the
existing right or warrant without exercise by the holder thereof).  In addition,
in the event of any distribution (or deemed distribution) of rights or warrants,
or any Trigger Event or other event (of the type described in the preceding
sentence) with respect thereto, that resulted in an adjustment to the Conversion
Price:

                        (1)        in the case of any such rights or warrants
which shall all have been redeemed or repurchased without exercise by any
holders thereof, the Conversion Price shall be readjusted upon such final
redemption or repurchase to give effect to such distribution or Trigger Event,
as the case may be, as though it were a cash distribution, equal to the per
share redemption or repurchase price received by a holder of Common Stock with
respect to such rights or warrant (assuming such holder had retained such rights
or warrants), made to all holders of Common Stock as of the date of such
redemption or repurchase, and

                        (2)        in the case of such rights or warrants all of
which shall have expired or been terminated without exercise, the Conversion
Price shall be readjusted as if such rights and warrants had never been issued.

--------------------------------------------------------------------------------


                        (d)        In case the Company shall, by dividend or
otherwise, distribute to all holders of its Common Stock evidences of its
indebtedness, securities or capital stock (including dividends or other
distributions of shares of capital stock of any class or series, or similar
equity interest, of or relating to a subsidiary or other business unit of the
Company), cash or other assets, excluding (1) any dividend or distribution to
which Section 10.06(a) applies, (2) any rights or warrants referred to in
Section 10.06(c) and (3) any stock, securities or other property or assets
(including cash) distributed in connection with a reclassification, change,
merger, consolidation, statutory share exchange, combination, sale or conveyance
to which Section 10.06(b) or Section 10.09 of this Indenture applies (any of the
foregoing hereinafter in this Section 10.06(d)) called the “Distribution”), the
Conversion Price shall be reduced so that the same shall be equal to the price
determined by multiplying the Conversion Price in effect immediately prior to
the close of business on the Record Date  (as defined in Section 10.06(f)(iii))
with respect to such distribution by a fraction:

                        (i)         the numerator of which shall be the Current
Market Price on such Record Date, and

                        (ii)        the denominator of which shall be the
Current Market Price on such Record Date less (A) in the case of Distributions
other than cash, the Fair Market Value (as determined by the Board of Directors,
whose determination shall be conclusive, and described in a resolution of the
Board of Directors) on the Record Date of the portion of such Distributions
applicable to one share of Common Stock and (B) in the case of Distributions of
cash, the amount of such Distributions applicable to one share of Common Stock.

Such reduction shall become effective immediately prior to the opening of
business on the day following the Record Date for such dividend or other
distribution.  However, in the event that the then fair market value (as so
determined) of the portion of the assets so distributed applicable to one share
of Common Stock is equal to or greater than the Current Market Price on the
Record Date, in lieu of the foregoing adjustment, adequate provision shall be
made so that each Holder shall have the right to receive upon conversion of a
Note (or any portion thereof) the amount of assets such Holder would have
received had such Holder converted such Note (or portion thereof) immediately
prior to such Record Date. In the event that such dividend or distribution is
not so paid or made, the Conversion Price shall again be adjusted to be the
Conversion Price which would then be in effect if such dividend or distribution
had not been declared except that, with respect to any dividend or distribution
consisting of Capital Stock of any class or series, or similar equity interests,
of or relating to a Subsidiary or other business unit of the Company that is
listed or quoted on the New York Stock Exchange or other national or regional
exchange or market, such reduction will be effective immediately prior to the
opening of  business on the day following the determination of the fair market
value of such securities as provided in Section 10.06(f)(ii).  Notwithstanding
the foregoing, if the Distribution distributed by the Company to all holders of
its Common Stock consists of capital stock of, or similar equity interests in, a
Subsidiary or other business unit, the Conversion Price shall be increased so
that the same shall be equal to the price determined by multiplying the
Conversion Price in effect on the Record Date with respect to such distribution
by a fraction:

--------------------------------------------------------------------------------


                        (1)        the numerator of which shall be the sum of
(x) the average Closing Sale Price of one share of Common Stock over the ten
consecutive Trading Day period (the “Spinoff Valuation Period”) commencing on
and including the fifth Trading Day after the date on which “ex-dividend
trading” commences on the Common Stock on the New York Stock Exchange or such
other national or regional exchange or market on which the Common Stock is then
listed or quoted and (y) the average Closing Sale Price over the Spinoff
Valuation Period of the portion of the Distribution so distributed applicable to
one share of Common Stock; and

                        (2)        the denominator of which shall be the average
Closing Sale Price of one share of Common Stock over the Spinoff Valuation
Period,

such adjustment to become effective immediately prior to the opening of business
on the day following such Record Date; provided that the Company may in lieu of
the foregoing adjustment make adequate provision so that each holder shall have
the right to receive upon conversion the amount of Distribution such holder
would have received had such holder converted each note on the Record Date with
respect to such distribution.

                        (e)        In case a tender or exchange offer made by
the Company or any of its Subsidiaries for all or any portion of the Common
Stock (excluding any transactions solely involving odd lots of shares of Common
Stock) shall expire and such tender or exchange offer (as amended upon the
expiration thereof) shall require the payment to stockholders of consideration
per share of Common Stock having a fair market value (as determined by the Board
of Directors, whose determination shall be conclusive and described in a
resolution of the Board of Directors) that as of the last time (the “Expiration
Time”) tenders or exchanges may be made pursuant to such tender or exchange
offer (as it may be amended) exceeds the Closing Sale Price on the Trading Day
next succeeding the Expiration Time, the Conversion Price shall be increased so
that the same shall equal the rate determined by multiplying the Conversion
Price in effect immediately prior to the Expiration Time by a fraction,

                        (i)         the numerator of which shall be the sum of
(x) the fair market value (determined as aforesaid) of the aggregate
consideration payable to stockholders based on the acceptance (up to any maximum
specified in the terms of the tender or exchange offer) of all shares validly
tendered or exchanged and not withdrawn as of the Expiration Time (the shares
deemed so accepted up to any such maximum, being referred to as the “Purchased
Shares”) and (y) the product of the number of shares of Common Stock outstanding
(less any Purchased Shares) at the Expiration Time and the Closing Sale Price on
the Trading Day next succeeding the Expiration Time, and

                        (ii)        the denominator of which shall be the number
of shares of Common Stock outstanding (including any tendered or exchanged
shares (including Purchased Shares)) at the Expiration Time multiplied by the
Closing Sale Price on the Trading Day next succeeding the Expiration Time,

--------------------------------------------------------------------------------


such adjustment to become effective immediately prior to the opening of business
on the day following the Expiration Time.  If the Company is obligated to
purchase shares pursuant to any such tender or exchange offer, but the Company
is permanently prevented by applicable law from effecting any such purchases or
all such purchases are rescinded, the Conversion Price shall again be adjusted
to be the Conversion Price that would then be in effect if such tender or
exchange offer had not been made.

                        (f)         For purposes of this Section 10.06, the
following terms shall have the meanings indicated:

                        (i)         “Current Market Price” means the average of
the daily Closing Prices per share of Common Stock for the five consecutive
Trading Days selected by the Company commencing not more than 10 Trading Days
before, and ending not later than, the earlier of the day in question and the
day before the “ex” date with respect to the issuance or distribution requiring
such computation.  For purposes of this paragraph, the term “ex” date, when used
with respect to any issuance or distribution, means the first date on which the
Common Stock trades regular way on the applicable securities exchange or in the
applicable securities market without the right to receive such issuance or
distribution.

                        (ii)        “fair market value” means the amount which a
willing buyer would pay a willing seller in an arm’s length transaction;
provided that, for purposes of Section 10.06(d), with respect to any dividend or
distribution consisting of Capital Stock of any class or series, or similar
equity interests, of or relating to a Subsidiary or other business unit of the
Company that is listed or quoted on the New York Stock Exchange or other
national or regional stock exchange or market, “fair market value” shall mean
the number of securities distributed in respect of each share of Common Stock
multiplied by the average of the Closing Sale Prices of those securities
distributed for the ten (10) Trading Days commencing on and including the fifth
Trading Day after the date on which “ex-dividend trading” commences for such
dividend or distribution on the New York Stock Exchange or other national or
regional exchange or market on which such securities are then listed or quoted.

                        (iii)       “Record Date” means, with respect to any
dividend, distribution or other transaction or event in which the holders of
Common Stock have the right to receive any cash, securities or other property or
in which the Common Stock (or other applicable security) is exchanged for or
converted into any combination of cash, securities or other property, the date
fixed for determination of stockholders entitled to receive such cash,
securities or other property (whether such date is fixed by the Board of
Directors or by statute, contract or otherwise).

                        (g)        The Company may make such reductions in the
Conversion Price, in addition to those required by Sections 10.06(a), (b), (c),
(d) or (e) as the Board of Directors considers to be advisable to avoid or
diminish any income tax to holders of Common Stock or rights to purchase Common
Stock resulting from any dividend or distribution of stock (or rights to acquire
stock) or from any event treated as such for income tax purposes.

--------------------------------------------------------------------------------


                                    To the extent permitted by applicable law,
the Company from time to time may reduce the Conversion Price by any amount.
Whenever the Conversion Price is reduced pursuant to the preceding sentence, the
Company shall mail to the Trustee and each Holder at the address of such Holder
as it appears in the Register a notice of the reduction, and such notice shall
state the reduced Conversion Price and the period during which it will be in
effect.

                        (h)        No adjustment in the Conversion Price shall
be required unless such adjustment would require an increase or decrease of at
least 1% in such price; provided, however, that any adjustments which by reason
of this Section 10.06(i) are not required to be made shall be carried forward
and taken into account in any subsequent adjustment.  All calculations under
this Article X shall be made by the Company and shall be made to the nearest
cent or to the nearest one hundredth of a share, as the case may be. No
adjustment need be made for a change in the par value or no par value of the
Common Stock. To the extent the Notes become convertible into the right to
receive cash, no adjustment need be made thereafter as to the cash. Interest
shall not accrue on the cash.

                        (i)         In any case in which this Section 10.06
provides that an adjustment shall become effective immediately after a Record
Date for an event, the Company may defer until the occurrence of such event (i)
issuing to the Holder of any Note converted after such Record Date and before
the occurrence of such event the additional shares of Common Stock issuable upon
such conversion by reason of the adjustment required by such event over and
above the Common Stock issuable upon such conversion before giving effect to
such adjustment and (ii) paying to such Holder any amount in cash in lieu of any
fraction pursuant to Section 10.03 of this Indenture.

                        (j)         For purposes of this Section 10.06, the
number of shares of Common Stock at any time outstanding shall not include
shares held in the treasury of the Company but shall include shares issuable in
respect of scrip certificates issued in lieu of fractions of shares of Common
Stock.  The Company will not pay any dividend or make any distribution on shares
of Common Stock held in the treasury of the Company, other than Common Stock
issued in respect of Common Stock.

                        (k)        If the distribution date for the rights
provided in the Company’s rights agreement, if any, occurs prior to the date a
Note is converted, the Holder of the Note who converts such Note after the
distribution date shall not be entitled to receive the rights that would
otherwise be attached (but for the date of conversion) to the shares of Common
Stock received upon such conversion (unless the Company elects to issue such
rights to such Holder); provided, however, that an adjustment shall be made to
the Conversion Price pursuant to clause 10.06(c) as if the rights were being
distributed to the common stockholders of the Company immediately prior to such
conversion (unless the Company elects to issues such rights to such Holder).  If
such an adjustment is made and the rights are later redeemed, invalidated or
terminated, then a corresponding reversing adjustment shall be made to the
Conversion Price, on an equitable basis, to take account of such event.

--------------------------------------------------------------------------------


                        SECTION 10.07.        Notice of Adjustments.  Whenever
the Conversion Price is adjusted as herein provided (other than in the case of
an adjustment pursuant to the second paragraph of Section 10.04(h) for which the
notice required by such paragraph has been provided), the Company shall promptly
file with the Trustee and the Conversion Agent if other than the Trustee an
Officer’s Certificate setting forth the adjusted Conversion Price and showing in
reasonable detail the facts upon which such adjustment is based.  Promptly after
delivery of such Officer’s Certificate, the Company shall prepare a notice
stating that the Conversion Price has been adjusted and setting forth the
adjusted Conversion Price and the date on which each adjustment becomes
effective, and shall mail such notice to each Holder at the address of such
Holder as it appears in the Register within 20 days of the effective date of
such adjustment.  Failure to deliver such notice shall not effect the legality
or validity of any such adjustment.

                        SECTION 10.08.        Notice of Certain Transactions. 
If:

                        (a)        the Company takes any action that would
require an adjustment in the Conversion Price pursuant to Sections 10.06(a),
(b), (c), (d) or (e); or

                        (b)        the Company takes any action that would
require a supplemental indenture pursuant to Section 10.09; or

                        (c)        there is a liquidation or dissolution of the
Company;

                        then the Company shall mail to Securityholders and file
with the Trustee and the Conversion Agent a notice stating the proposed record
date for a dividend or distribution or the proposed effective date of a
subdivision, combination, reclassification, consolidation, merger, binding share
exchange, transfer, liquidation or dissolution.  The Company shall file and mail
the notice at least 15 days before such date.  Failure to file or mail the
notice or any defect in it shall not affect the validity of the transaction.

                        SECTION 10.09.        Reorganization of Company; Special
Distributions.  If the Company is a party to a transaction subject to Article V
(other than a sale of all or substantially all of the assets of the Company in a
transaction in which the holders of Common Stock immediately prior to such
transaction do not receive securities, cash, property or other assets of the
Company or any other Person) or a merger or binding share exchange which
reclassifies or changes its outstanding Common Stock, the Person obligated to
deliver securities, cash or other assets upon conversion of Securities shall
enter into a supplemental indenture.  If the issuer of securities deliverable
upon conversion of Securities is an Affiliate of the successor Company, that
issuer shall join in the supplemental indenture.

                        The supplemental indenture shall provide that the Holder
of a Security may convert it into the kind and amount of securities, cash or
other assets which such Holder would have received immediately after the
consolidation, merger, binding share exchange or transfer if such Holder had
converted the Security immediately before the effective date of the transaction,
assuming (to the extent applicable) that such Holder (i) was not a constituent
Person or an Affiliate of a constituent Person to such transaction; (ii) made no
election with respect thereto;

--------------------------------------------------------------------------------


and (iii) was treated alike with the plurality of non-electing Holders.  The
supplemental indenture shall provide for adjustments which shall be as nearly
equivalent as may be practical to the adjustments provided for in this Article
X.  The successor Company shall mail to Securityholders a notice briefly
describing the supplemental indenture.

                        If any such transaction constitutes a Designated Event,
the Notes shall cease to be convertible after the fifteenth day following the
transaction giving rise to such Designated Event.

                        If this Section applies, none of Section 10.06(a),
Section 10.06(b) or Section 10.06(c) applies.

                        If the Company makes a distribution to all holders of
its Common Stock of any of its assets, or debt securities or any rights,
warrants or options to purchase securities of the Company that would otherwise
result in an adjustment in the Conversion Price pursuant to the provisions of
Section 10.06(d), then, from and after the record date for determining the
holders of Common Stock entitled to receive the distribution, a Holder of a
Security that converts such Security in accordance with the provisions of this
Indenture shall upon such conversion be entitled to receive, in addition to the
shares of Common Stock into which the Security is convertible, the kind and
amount of securities, cash or other assets comprising the distribution that such
Holder would have received if such Holder had converted the Security immediately
prior to the record date for determining the holders of Common Stock entitled to
receive the distribution.

                        SECTION 10.10.        Company Determination Final.  Any
determination that the Company or the Board of Directors must make pursuant to
Section 10.03, Section 10.06, Section 10.09 or Section 10.12 is conclusive.

                        SECTION 10.11.        Trustee’s Adjustment Disclaimer. 
The Trustee has no duty to determine when an adjustment under this Article X
should be made, how it should be made or what it should be.  The Trustee has no
duty to determine whether a supplemental indenture under Section 10.09 need be
entered into or whether any provisions of any supplemental indenture are
correct.  The Trustee shall not be accountable for and makes no representation
as to the validity or value of any securities or assets issued upon conversion
of Securities.  The Trustee shall not be responsible for the Company’s failure
to comply with this Article X.  Each Conversion Agent (other than the Company or
an Affiliate of the Company) shall have the same protection under this Section
10.11 as the Trustee.

                        SECTION 10.12.        Successive Adjustments.  After an
adjustment to the Conversion Price under this Article X, any subsequent event
requiring an adjustment under this Article X shall cause an adjustment to the
Conversion Price as so adjusted.

                        SECTION 10.13.        Company’s Right to Elect to Pay
Cash or Common Stock.  In lieu of delivery of Common Stock upon notice of
conversion of any Securities, the Company may elect to pay holders surrendering
Securities an amount in cash per $1,000 Principal Amount per Security equal to
the average of the Closing Sale Prices of Common Stock for the five consecutive
Trading Days immediately following either (a) the date of notice of election to

--------------------------------------------------------------------------------


deliver cash as described below if the Company has not given notice of
redemption, or (b) the conversion date, in the case of conversion following the
notice of redemption specifying that the Company intends to deliver cash upon
conversion, in either case multiplied by the Conversion Price in effect on that
date.  The Company will inform the holders through the Trustee no later than two
Business Days following the Conversion Date of its election to deliver shares of
Common Stock or to pay cash in lieu of delivery of Common Stock, unless the
Company has already informed holders of its election in connection with its
optional redemption of the Securities pursuant to Section 3.01 herein.  If the
Company elects to deliver all of such payment in Common Stock, the Common Stock
will be delivered through the Conversion Agent no later than the fifth Business
Day following the Conversion Date.  If the Company elects to pay all or a
portion of such payment in cash, the payment, including any delivery of Common
Stock, will be made to holders surrendering Securities no later than the tenth
Business Day following the applicable Conversion Date.  If an Event of Default
(other than a default in a cash payment upon conversion of the Securities) has
occurred and is continuing, the Company may not pay cash upon conversion of any
Security or portion of a Security (other than cash for fractional shares).

ARTICLE XI

GUARANTEE

                        SECTION 11.01.        Unconditional Guarantee.  The
Guarantor hereby unconditionally guarantees to each Holder of a Security
authenticated and delivered by the Trustee the due and punctual payment of the
Principal Amount of and cash interest with respect to, such Security, when and
as the same shall become due and payable, whether at maturity, by acceleration
or redemption or otherwise, in accordance with the terms of such Security and of
this Indenture.  In case of the failure of the Company punctually to pay any
such Principal Amount of and cash interest payment, the Guarantor hereby agrees
to cause any such payment to be made punctually when and as the same shall
become due and payable, whether at maturity, upon acceleration or redemption or
otherwise, and as if such payment were made by the Company.

                        The Guarantor hereby agrees that to the fullest extent
permitted by applicable law, its obligations hereunder shall be as principal and
not merely as surety, and shall be absolute and unconditional, irrespective of,
and shall be unaffected by, any invalidity, irregularity or failure to enforce
the provisions of any such Security or this Indenture, or any waiver,
modification, consent or indulgence granted to the Company with respect thereto
(unless the same shall also be provided the Guarantor), by the Holder of such
Security or the Trustee, the recovery of any judgment against the Company or any
action to enforce the same, or any other circumstances which may otherwise
constitute a legal or equitable discharge of a surety or guarantor.  The
Guarantor hereby waives to the fullest extent permitted by applicable law
diligence, presentment, demand of payment, filing of claims with a court in the
event of merger, insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest or notice with respect to any such
Security or the indebtedness evidenced thereby and all demands whatsoever, and
covenants that this Guarantee will not be discharged except by payment in full
of the Principal Amount of and cash interest in respect of, the Securities and
the complete performance of all other obligations contained in the Securities.

--------------------------------------------------------------------------------

                        The Guarantor hereby irrevocably agrees that any claim
or other rights that it may now or hereafter acquire against the Company that
arise from the existence, payment, performance or enforcement of the Company’s
obligations under the Securities or this Indenture, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution,
indemnification, any right to participate in any claim or remedy of the Holder
of any Securities against the Company, whether or not such claim, remedy or
right arises in equity, or under contract, statute or common law, including,
without limitation, the right to take or receive from the Company, directly or
indirectly, in cash or other property or by setoff or in any other manner,
payment or security on account of such claim or other rights, shall be
subordinated and postponed in right of payment to the prior payment and
performance in full of all of the Company’s obligations under the Securities or
this Indenture.  If any amount shall be paid to the Guarantor in violation of
the preceding sentence and the obligations of the Company guaranteed by the
Guarantor pursuant hereto shall not have been paid in full, such amount shall be
deemed to have been paid to the Guarantor for the benefit of, and held in trust
for the benefit of, the Holders of Securities entitled to the benefit of this
Guarantee, and shall forthwith be paid to the Trustee.

                        The Guarantee shall remain in full force and effect and
continue to be effective should any petition be filed by or against the Company
for liquidation, reorganization, should the Company become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of the Company’s assets, and shall, to
the fullest extent permitted by law, continue to be effective or be reinstated,
as the case may be, if at any time payment and performance of the Securities
are, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee on the Securities, whether as a
“voidable preference”, “fraudulent transfer” or otherwise, all as though such
payment or performance had not been made.  In the event that any payment or any
part thereof, is rescinded, reduced, restored or returned, for the purposes of
the amounts due under the Guarantee, the Securities shall, to the fullest extent
permitted by law, be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

                        SECTION 11.02.        Limitation of Guarantor’s
Liability.  The Guarantor and by its acceptance hereof each Holder confirms that
it is the intention of all such parties that the guarantee by the Guarantor
pursuant to its Guarantee not constitute a fraudulent transfer or conveyance for
purposes of the Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar federal or state law or the
provisions of its local law relating to fraudulent transfer or conveyance.  To
effectuate the foregoing intention, the Holders and the Guarantor hereby
irrevocably agree that the obligations of the Guarantor under its Guarantee
shall be limited to the maximum amount that will not, after giving effect to all
other contingent and fixed liabilities of the Guarantor, result in the
obligations of the Guarantor under its Guarantee constituting such fraudulent
transfer or conveyance.

                        SECTION 11.03.        Release of the Guarantor. 
Concurrently with the discharge of the Securities under Section 8.01, the
Guarantor shall be released from all its obligations under its Guarantee under
this Article XI.

--------------------------------------------------------------------------------


                        So long as no Default exists or with notice or lapse of
time or both, would exist, the Guarantee issued by the Guarantor shall be
automatically and unconditionally released and discharged upon (a) any sale,
exchange, transfer to any Person that is not an Affiliate of the Company of all
of the Capital Stock of the Guarantor owned by the Company, which transaction is
otherwise in compliance with the Indenture or (b) any release or discharge of
all guarantees by the Guarantor of any indebtedness or obligations of the
Company other than the Guarantees of the Securities.

                        SECTION 11.04.        Benefits Acknowledged.  The
Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by this Indenture and that its guarantee
and waivers pursuant to its Guarantee are knowingly made in contemplation of
such benefits.

                        SECTION 11.05.        Endorsement of Guarantee.  To
evidence the Guarantee set forth in Section 11.01 hereof, the Guarantor hereby
agrees that a notation of the Guarantee substantially in the form of Exhibit A-2
shall be endorsed by an Officer of the Guarantor on each Security authenticated
and delivered by the Trustee and that this Indenture shall be executed on behalf
of the Guarantor by one of its Officers.

                        The Guarantor hereby agrees that the Guarantee set forth
in Section 11.01 shall remain in full force and effect notwithstanding any
failure to endorse on each Security a notation of the Guarantee.

                        If an Officer or Officer whose signature is on this
Indenture or on the notation of the Guarantee endorsed on a Security no longer
holds that office at the time the Trustee authenticates the Security on which
the notation of the Guarantee is endorsed, the Guarantee shall be valid
nevertheless.  The delivery of any Security by the Trustee, after the
authentication thereof hereunder, shall constitute due delivery of the Guarantee
set forth in this Indenture on behalf of the Guarantor.

ARTICLE XII

PAYMENT OF INTEREST

                        SECTION 12.01.        Interest Payments.  Interest on
any Security that is payable, and is punctually paid or duly provided for, on
any applicable payment date shall be paid to the person in whose name that
Security is registered at the close of business on the Regular Record Date or
accrual date, as the case may be, for such interest at the office or agency of
the Company maintained for such purpose.  Each installment of semiannual
interest on any Security shall be paid in same-day funds by transfer to an
account maintained by the payee located inside the United States, if the Trustee
shall have received proper wire transfer instructions from such payee not later
than the related Regular Record Date or accrual date, as the case may be, or, if
no such instructions have been received, by check drawn on a bank in New York
City mailed to the payee at its address set forth on the Registrar’s books.  In
the case of a permanent Global

--------------------------------------------------------------------------------


Security, semiannual interest payable on any applicable payment date will be
paid to the Depositary, with respect to that portion of such permanent Global
Security held for its account by Cede & Co. for the purpose of permitting such
party to credit the interest received by it in respect of such permanent Global
Security to the accounts of the beneficial owners thereof.

                        SECTION 12.02.        Defaulted Interest.  Except as
otherwise specified with respect to the Securities, any interest on any Security
that is payable, but is not punctually paid or duly provided for, within 30 days
following any applicable payment date (herein called “Defaulted Interest”, which
term shall include any accrued and unpaid interest that has accrued on such
defaulted amount in accordance with paragraph 1 of the Securities), shall
forthwith cease to be payable to the registered Holder thereof on the relevant
Regular Record Date or accrual date, as the case may be, by virtue of having
been such Holder, and such Defaulted Interest may be paid by the Company, at its
election in each case, as provided in clause (1) or (2) below:

                        (1)        The Company may elect to make payment of any
Defaulted Interest to the persons in whose names the Securities are registered
at the close of business on a special record date for the payment of such
Defaulted Interest, which shall be fixed in the following manner.  The Company
shall notify the Trustee in writing of the amount of Defaulted Interest proposed
to be paid on each Security and the date of the proposed payment (which shall
not be less than 20 days after such notice is received by the Trustee), and at
the same time the Company shall deposit with the Trustee an amount of money
equal to the aggregate amount proposed to be paid in respect of such Defaulted
Interest or shall make arrangements satisfactory to the Trustee for such deposit
on or prior to the date of the proposed payment, such money when deposited to be
held in trust for the benefit of the persons entitled to such Defaulted Interest
as in this clause provided.  Thereupon the Trustee shall fix a special record
date (the “Special Record Date”) for the payment of such Defaulted Interest
which shall be not more than 15 days and not less than 10 days prior to the date
of the proposed payment and not less than 10 days after the receipt by the
Trustee of the notice of the proposed payment.  The Trustee shall promptly
notify the Company of such Special Record Date and, in the name and at the
expense of the Company, shall cause notice of the proposed payment of such
Defaulted Interest and the Special Record Date therefor to be mailed,
first-class postage prepaid, to each Holder of Securities at his address as it
appears on the list of Securityholders maintained pursuant to Section 2.05 not
less than 10 days prior to such Special Record Date.  Notice of the proposed
payment of such Defaulted Interest and the Special Record Date therefor having
been mailed as aforesaid, such Defaulted Interest shall be paid to the persons
in whose names the Securities are registered at the close of business on such
Special Record Date and shall no longer be payable pursuant to the following
clause (2).

                        (2)        The Company may make payment of any Defaulted
Interest on the Securities in any other lawful manner not inconsistent with the
requirements of any securities exchange on which such Securities may be listed,
and upon such notice as may be required by such exchange, if, after notice given
by the Company to the Trustee of the proposed payment pursuant to this clause,
such manner of payment shall be deemed practicable by the Trustee.

                        SECTION 12.03.        Interest Rights Preserved. 
Subject to the foregoing provisions of this Article XII and Section 2.06, each
Security delivered under this Indenture upon

--------------------------------------------------------------------------------


registration of transfer of or in exchange for or in lieu of any other Security
shall carry the rights to quarterly interest accrued and unpaid, and to accrue,
which were carried by such other Security.

ARTICLE XIII

MISCELLANEOUS

                        SECTION 13.01.        Trust Indenture Act Controls.  If
any provision of this Indenture limits, qualifies, or conflicts with another
provision which is required to be included in this Indenture by the TIA, the
required provision shall control.

                        SECTION 13.02.        Notices.  Any request, demand,
authorization, notice, waiver, consent or communication shall be in writing and
delivered in person or delivery by courier guaranteeing overnight delivery or
mailed by first-class mail, postage prepaid, addressed as follows or transmitted
by facsimile transmission (confirmed by guaranteed overnight courier) to the
following facsimile numbers:

                        if to the Company:

                                    ExpressJet Holdings, Inc.
                                    1600 Smith Street, 11th Floor HQSCE
                                    Houston, Texas 77002
                                    Attention: Chief Financial Officer
                                    Fax: (713) 324-4420
                                    Attention:  General Counsel
                                    Fax: (713) 324-0501

                                    with a copy of any notice given pursuant to
Article VI to:

                                    Andrews & Kurth LLP
                                    Suite 4200
                                    600 Travis
                                    Houston, Texas 77002
                                    Attention:  David Buck, Esq.
                                    Fax: (713) 238-7126

                        if to the Guarantor:

                                    ExpressJet Airlines, Inc.
                                    1600 Smith Street, 11th Floor HQSCE
                                    Houston, Texas 77002
                                    Attention: Chief Financial Officer
                                    Fax: (713) 324-4420
                                    Attention:  General Counsel
                                    Fax: (713) 324-0501

--------------------------------------------------------------------------------


                        if to the Trustee:

                                    Bank One, N.A.
                                    1111 Polaris Parkway, Suite OH1-0181
                                    Columbus, Ohio 43215
                                    Attention:  Corporate Trust Administration
                                    Fax:  614-248-5195

                        The Company, the Guarantor or the Trustee by notice
given to the other in the manner provided above may designate additional or
different addresses for subsequent notices or communications.

                        Any notice or communication given to a Securityholder
shall be mailed to the Securityholder, by first-class mail, postage prepaid, at
the Securityholder’s address as it appears on the registration books of the
Registrar and shall be sufficiently given if so mailed within the time
prescribed.

                        Failure to mail a notice or communication to a
Securityholder or any defect in it shall not affect its sufficiency with respect
to other Securityholders.  If a notice or communication is mailed in the manner
provided above, it is duly given, whether or not received by the addressee.

                        If the Company mails a notice or communication to the
Securityholders, it shall mail a copy to the Trustee and each Registrar, Paying
Agent, Conversion Agent or co-registrar.

                        SECTION 13.03.        Communication by Holders with
Other Holders.  Securityholders may communicate pursuant to TIA Section 312(b)
with other Securityholders with respect to their rights under this Indenture or
the Securities.  The Company, the Trustee, the Registrar, the Paying Agent, the
Conversion Agent and anyone else shall have the protection of TIA Section
312(c).

                        SECTION 13.04.        Certificate and Opinion as to
Conditions Precedent.  Upon any request or application by the Company to the
Trustee to take any action under this Indenture, the Company shall furnish to
the Trustee if reasonably requested:

                        (1)        an Officer’s Certificate stating that, in the
opinion of the signers, all conditions precedent, if any, provided for in this
Indenture relating to the proposed action have been complied with; and

                        (2)        an Opinion of Counsel stating that, in the
opinion of such counsel, all such conditions precedent have been complied with.

                        SECTION 13.05.        Statements Required in Certificate
or Opinion.  Each Officer’s Certificate or Opinion of Counsel with respect to
compliance with a covenant or condition provided for in this Indenture shall
include to the extent required by the Trustee:

--------------------------------------------------------------------------------

                        (1)        a statement that each person making such
Officer’s Certificate or Opinion of Counsel has read such covenant or condition;

                        (2)        a brief statement as to the nature and scope
of the examination or investigation upon which the statements or opinions
contained in such Officer’s Certificate or Opinion of Counsel are based;

                        (3)        a statement that, in the opinion of each such
person, he has made such examination or investigation as is necessary to enable
such person to express an informed opinion as to whether or not such covenant or
condition has been complied with; and

                        (4)        a statement that, in the opinion of such
person, such covenant or condition has been complied with.

                        SECTION 13.06.        Separability Clause.  In case any
provision in this Indenture or in the Securities shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

                        SECTION 13.07.        Rules by Trustee, Paying Agent,
Conversion Agent and Registrar.  The Trustee may make reasonable rules for
action by or a meeting of Securityholders.  The Registrar, Conversion Agent and
the Paying Agent may make reasonable rules for their functions.

                        SECTION 13.08.        Legal Holidays.  A “Legal Holiday”
is any day other than a Business Day.  If any specified date (including a date
for giving notice) is a Legal Holiday, the action shall be taken on the next
succeeding day that is not a Legal Holiday, and, if the action to be taken on
such date is a payment in respect of the Securities, no interest shall accrue
for the intervening period.

                        SECTION 13.09.        GOVERNING LAW.  THE LAWS OF THE
STATE OF NEW YORK SHALL GOVERN THIS INDENTURE AND THE SECURITIES.

                        SECTION 13.10.        No Recourse Against Others.  A
director, officer, employee, agent, representative, stockholder or equity
holder, as such, of the Company shall not have any liability for any obligations
of the Company under the Securities or this Indenture or for any claim based on,
in respect of or by reason of such obligations or their creation.  By accepting
a Security, each Securityholder shall waive and release all such liability.  The
waiver and release shall be part of the consideration for the issue of the
Securities.

                        SECTION 13.11.        Successors.  All agreements of the
Company and the Guarantor in this Indenture and the Securities shall bind its
successor.  All agreements of the Trustee in this Indenture shall bind its
successor.

                        SECTION 13.12.        Multiple Originals.  The parties
may sign any number of copies of this Indenture.  Each signed copy shall be an
original, but all of them together represent the same agreement.  One originally
signed copy is enough to prove this Indenture.

--------------------------------------------------------------------------------


                        IN WITNESS WHEREOF, the undersigned, being duly
authorized, have executed this Indenture on behalf of the respective parties
hereto as of the date first above written.

                                                            EXPRESSJET HOLDINGS,
INC.

                                                            By: /s/ Frederick S.
Cromer                                                   
                                                            Name: Frederick S.
Cromer
                                                            Title: Vice
President and Chief Financial Officer

                                                            EXPRESSJET AIRLINES,
INC.

                                                            By: /s/ Frederick S.
Cromer                                                   
                                                            Name: Frederick S.
Cromer
                                                            Title: Vice
President and Chief Financial Officer

                                                            BANK ONE, N.A.

                                                            By: /s/ David B.
Knox                                                        
                                                            Name: David B. Knox
                                                            Title:  Vice
President

--------------------------------------------------------------------------------


EXHIBIT A-1

[FORM OF FACE OF GLOBAL SECURITY]

            UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR THE
INDIVIDUAL NOTES REPRESENTED HEREBY, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT
AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF
THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE
DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH
SUCCESSOR DEPOSITARY.

            UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITARY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER
OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

            THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR
BENEFIT OF, U.S. PERSONS EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE.  BY ITS
ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT (A) IT IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A ADOPTED UNDER THE SECURITIES ACT)
OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH REGULATION S ADOPTED UNDER THE SECURITIES ACT;
(2) AGREES THAT IT WILL NOT WITHIN TWO YEARS AFTER THE ORIGINAL ISSUANCE OF THIS
SECURITY RESELL OR OTHERWISE TRANSFER THE SECURITY EVIDENCED HEREBY OR THE
COMMON STOCK ISSUABLE UPON CONVERSION OF SUCH SECURITY, EXCEPT (A) TO THE ISSUER
OR A SUBSIDIARY THEREOF; (B) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE
WITH RULE 144A ADOPTED UNDER THE SECURITIES ACT (IF AVAILABLE); (C) TO PERSONS
OTHER THAN U.S. PERSONS OUTSIDE THE UNITED STATES IN COMPLIANCE WITH REGULATION
S UNDER THE SECURITIES ACT, (D) PURSUANT TO THE EXEMPTION FROM REGISTRATION
PROVIDED BY RULE 144 ADOPTED UNDER THE SECURITIES ACT OR ANOTHER AVAILABLE
EXEMPTION UNDER THE SECURITIES ACT (IF AVAILABLE), OR (E) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT; AND (3) AGREES THAT
IT WILL, PRIOR TO ANY TRANSFER OF THIS SECURITY WITHIN TWO YEARS AFTER THE
ORIGINAL

--------------------------------------------------------------------------------

  ISSUANCE OF THIS SECURITY, FURNISH TO THE TRUSTEE AND THE ISSUER SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS MAY BE REQUIRED PURSUANT
TO THE INDENTURE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANING GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT.  IN ANY CASE, THE HOLDER HEREOF WILL
NOT, DIRECTLY OR INDIRECTLY, ENGAGE IN ANY HEDGING TRANSACTION WITH REGARD TO
THIS SECURITY OR ANY COMMON STOCK ISSUABLE UPON CONVERSION OF SUCH SECURITY,
EXCEPT AS PERMITTED BY THE SECURITIES ACT.

            THE FOREGOING LEGEND MAY BE REMOVED FROM THIS SECURITY ON
SATISFACTION OF THE CONDITIONS SPECIFIED IN THE INDENTURE.

--------------------------------------------------------------------------------

EXPRESSJET HOLDINGS, INC.
4.25% Convertible Note due 2023

No.
A-1                                                                                              
CUSIP: [               ]

Issue Date:                                                                  
        Principal Amount: [$             ]

            EXPRESSJET HOLDINGS, INC., a Delaware corporation, for value
received, hereby promises to pay to ________________ or its registered assigns,
on August 1, 2023, the principal sum of _______________________ DOLLARS
($________) or such greater or lesser amount as is indicated on the Schedule of
Exchanges attached hereto.

            Interest Payment Dates: February 1 and August 1, commencing February
1, 2004

Regular Record Dates: January 15 and July 15

            Additional provisions of this Security are set forth on the other
side of this Security.

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the Company has caused this Note to be duly
executed.

Dated: August 5, 2003

                                                            EXPRESSJET HOLDINGS,
INC.

                                                            By: /s/ Frederick S.
Cromer                                      
                                                            Name: Frederick S.
Cromer
                                                            Title: Vice
President and Chief Financial Officer

TRUSTEE’S CERTIFICATE OF
      AUTHENTICATION

This is one of the 4.25% Convertible Notes due 2023 issued under the
within-named Indenture.

Bank One, N.A.,
as Trustee.

By:/s/ David B. Knox                                                       
            Authorized Officer

Dated: August 5, 2003

--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF NOTE]
4.25% Convertible Note due 2023

      1.   Interest.

            The Company promises to pay interest in cash on the Principal Amount
of this Note at the rate of 4.25% per year from the Issue Date, or from the most
recent date to which interest has been paid or provided for.  During such
period, the Company will pay interest semiannually in arrears on each Interest
Payment Date, commencing on February 1, 2004, to Holders of record at the close
of business on each Regular Record Date immediately preceding such Interest
Payment Date.  Each payment of interest on the Securities will include interest
accrued through the day immediately preceding the most recent Interest Payment
Date (or the Repurchase Date, Redemption Date, Designated Event Repurchase Date
or, in certain circumstances, the Conversion Date, as the case may be).  Any
payment required to be made on any day that is not a Business Day will be made
on the next succeeding Business Day.  Interest on the Notes shall be computed on
the basis of a 360-day year of twelve 30-day months.

            If installments of interest due hereon are not paid when due in
accordance with the preceding paragraph, then in each such case the overdue
amount shall, to the extent permitted by law, bear interest at 4.25% per year,
as the case may be, in effect following the date such overdue amount was due,
compounded semi-annually, which interest shall accrue from the date such overdue
amount was originally due to the date payment of such amount, including interest
thereon, has been made or duly provided for.  All such interest shall be payable
on demand.

            Interest on any Security that is payable, and is punctually paid or
duly provided for, on any Interest Payment Date shall be paid to the person in
whose name that Security is registered at the close of business on the Regular
Record Date for such interest at the office or agency of the Company maintained
for such purpose.  Each installment of interest on any Security shall be paid in
same-day funds by transfer to an account maintained by the payee located inside
the United States.

      2.   Method of Payment.

            Subject to the terms and conditions of the Indenture, the Company
will make payments in respect of Principal Amount, Redemption Price, Designated
Event Repurchase Price, Repurchase Price and at Stated Maturity to Holders who
surrender Securities to a Paying Agent to collect such payments in respect of
the Securities.  In addition, the Company will pay interest from the Issue Date
as more fully described in paragraph 1 hereof.  The Company will pay any cash
amounts in money of the United States that at the time of payment is legal
tender for payment of public and private debts.  However, the Company may make
such cash payments by check payable in such money.

      3.   Paying Agent, Conversion Agent and Registrar.

            Initially, Bank One, N.A. (the “Trustee”) will act as Paying Agent,
Conversion Agent and Registrar.  The Company may appoint and change any Paying
Agent, Conversion Agent and Registrar or co-registrar without notice, other than
notice to the Trustee except that the Company

--------------------------------------------------------------------------------

  will maintain at least one Paying Agent in the State of New York, City of New
York, Borough of Manhattan, which shall initially be an office or agency of the
Trustee.  The Company or any of its Subsidiaries or any of their Affiliates may
act as Paying Agent, Conversion Agent, Registrar or co-registrar.

      4.   Indenture.

            The Company issued the Securities pursuant to an Indenture dated as
of August 5, 2003 (the “Indenture”), between the Company and the Trustee.  The
terms of the Securities include those stated in the Indenture and those made
part of the Indenture by reference to the Securities themselves and the Trust
Indenture Act of 1939, as in effect from time to time (the “TIA”).  Capitalized
terms used herein and not defined herein have the meanings ascribed thereto in
the Indenture.  The Securities are subject to all such terms, and
Securityholders are referred to the Indenture and the TIA for a statement of
those terms.

            The Securities are unsecured and unsubordinated obligations of the
Company limited to $143,750,000 aggregate Principal Amount (subject to Section
2.07 of the Indenture).  The Indenture does not limit other indebtedness of the
Company, secured or unsecured.

      5.   Redemption at the Option of the Company.

            No sinking fund is provided for the Securities.  Subject to the
terms and conditions of the Indenture, the Securities are redeemable as a whole,
or from time to time in part, at any time at the option of the Company in
accordance with the Indenture at the Redemption Price, provided that the
Securities are not redeemable prior to August 4, 2008.

            If redeemed at the option of the Company, the Securities will be
redeemed at a price equal to 100% of the Principal Amount (the “Redemption
Price”), plus accrued and unpaid interest.

      6.   Repurchase at the Option of the Holder on Specified Dates.

            Subject to the terms and conditions of the Indenture, the Company
shall become obligated to repurchase, at the option of the Holder, the
Securities held by such Holder on August 1, 2008, August 1, 2013 and August 1,
2018 at a Repurchase Price equal to 100% of the Principal Amount of such
Securities on the applicable Repurchase Date plus accrued and unpaid interest,
if any, to but not including the Repurchase Date, upon delivery of a Repurchase
Notice containing the information set forth in the Indenture at any time from
the opening of business on the date that is 20 Business Days prior to such
Repurchase Date until the close of business on the third Business Day prior to
such Repurchase Date and upon delivery of the Securities to the Paying Agent by
the Holder as set forth in the Indenture.

            The Repurchase Price may be paid, at the option of the Company, in
cash or by the issuance and delivery of shares of Common Stock of the Company,
or in any combination thereof in accordance with the Indenture.

            At the option of the Holder and subject to the terms and conditions
of the Indenture,

--------------------------------------------------------------------------------

the Company shall become obligated to purchase all or a portion of the
Securities in integral multiples of $1,000 Principal Amount held by such Holder
no later than 30 Business Days after the occurrence of a Designated Event of the
Company for a Designated Event Repurchase Price equal to 100% of the Principal
Amount of such Securities plus accrued and unpaid cash interest, if any, to but
not including the Designated Event Repurchase Date, which Designated Event
Repurchase Price shall be paid in cash.

            A third party may make the offer and purchase of the Securities in
lieu of the Company in accordance with the Indenture.

            Holders have the right to withdraw any Repurchase Notice or
Designated Event Repurchase Notice, as the case may be, by delivering to the
Paying Agent a written notice of withdrawal in accordance with the provisions of
the Indenture.

            If cash (and/or securities if permitted under the Indenture)
sufficient to pay the Repurchase Price or Designated Event Repurchase Price, as
the case may be, of all Securities or portions thereof to be purchased as of the
Repurchase Date or the Designated Event Repurchase Date, as the case may be, is
deposited with the Paying Agent on the Business Day following the Repurchase
Date or the Designated Event Repurchase Date, as the case may be, interest shall
cease to accrue on such Securities (or portions thereof) on such Repurchase Date
or Designated Event Repurchase Date, as the case may be, and the Holder thereof
shall have no other rights as such (other than the right to receive the
Repurchase Price or Designated Event Repurchase Price, as the case may be, if
any, upon surrender of such Security).

      7.   Notice of Redemption.

            Notice of redemption will be mailed at least 30 days but not more
than 60 days before the Redemption Date to each Holder of Securities to be
redeemed at the Holder’s registered address.  If money sufficient to pay the
Redemption Price of, and accrued and unpaid interest, if any, with respect to,
all Securities (or portions thereof) to be redeemed on the Redemption Date is
deposited with the Paying Agent prior to or on the Redemption Date, interest
shall cease to accrue on such Securities (or portions thereof) on such
Redemption Date and the Holder thereof shall have no other rights as such (other
than the right to receive the Redemption Price upon surrender of such
Security).  Securities in denominations larger than $1,000 of Principal Amount
may be redeemed in part but only in integral multiples of $1,000 of Principal
Amount.

      8.   Conversion.

            Conversion Based on Common Stock Price.  Subject to the provisions
of this paragraph 8 and notwithstanding the fact that any other condition to
conversion described below has not been satisfied, Holders may convert the
Securities into Common Stock at any time during or after any fiscal quarter
commencing after September 30, 2003 if the Closing Sale Price of the Common
Stock for at least 20 Trading Days in a period of 30 consecutive Trading Days
ending on the last Trading Day of such preceding fiscal quarter is greater than
120% of the Conversion Price on the last Trading Day of such preceding fiscal
quarter.  If the foregoing condition is satisfied, then the Securities will be
convertible at any time at the option of the Holder, through their maturity.

--------------------------------------------------------------------------------

            Conversion Based on Trading Price of Securities.  Subject to the
provisions of this paragraph 8 and the exceptions in the paragraph below and
notwithstanding the fact that any other condition to conversion described herein
has not been satisfied, Holders may convert the Securities into Common Stock
during each of the five Business Day period after any five consecutive Trading
Day period in which the Trading Price per $1,000 Principal Amount of the
Securities for each day of such five day period was less than 98% of the product
of the Closing Sale Price on the applicable date and the number of shares of
Common Stock issuable upon conversion of $1,000 Principal Amount of the
Securities (the “Trading Price Condition”).  Upon conversion, the Company has
the right to deliver cash or a combination of cash and Common Stock.

            Notwithstanding the foregoing paragraph, if on the date of any
conversion pursuant to the Trading Price Condition, the Closing Sale Price is
greater than the Conversion Price, then Holders will receive, in lieu of Common
Stock based on the Conversion Price, cash or Common Stock or a combination of
cash and Common Stock, at our option, with a value equal to the Principal Amount
of such Securities plus accrued and unpaid interest, as of the Conversion Date
(“Principal Value Conversion”). The Company will notify Holders who surrender
their Securities for conversion, if it is a Principal Value Conversion, by the
second Trading Day following the date of conversion, whether the Company will
pay them all or a portion of the Principal Amount of such Securities plus
accrued and unpaid interest in cash, Common Stock or a combination of cash and
Common Stock, and in what percentage. Any Common Stock delivered upon a
Principal Value Conversion will be valued at the greater of the Conversion Price
on the Conversion Date and the Applicable Stock Price as of the Conversion Date.
The Company will pay such Holders any portion of the Principal Amount plus
accrued and unpaid interest to be paid in cash and deliver Common Stock with
respect to any portion of the Principal Amount plus accrued and unpaid interest
to be paid in Common Stock no later than the third Business Day following the
determination of the Applicable Stock Price.

            The “Applicable Stock Price” means, in respect of a date of
determination, the average of the Closing Sales Price per share of Common Stock
over the five Trading Day period starting on the third Trading Day following
such date of determination.

            The “Trading Price” of the Securities on any date of determination
means the average of the secondary market bid quotations obtained by the Trustee
for $5,000,000 Principal Amount of the Securities at approximately 3:30 p.m.,
New York City time, on such determination date from three independent nationally
recognized securities dealers selected by the Company; provided that if three
such bids cannot reasonably be obtained by the Trustee, but two such bids are
obtained, then the average of the two bids shall be used, and if only one such
bid can reasonably be obtained by the Trustee, that one bid shall be used.  If
the Trustee cannot reasonably obtain at least one bid for $5,000,000 Principal
Amount of the Securities from a nationally recognized securities dealer, then
the trading price per $1,000 Principal Amount of the Securities shall be deemed
to be less than 98% of the product of (a) the Closing Sale Price of Common Stock
on such date and (b) the number of shares of Common Stock issuable upon
conversion of $1,000 Principal Amount of the Securities.

            The Trustee (or other conversion agent appointed by the Company)
shall have no

--------------------------------------------------------------------------------

  obligation to determine the Trading Price unless the Company has requested
such a determination; and the Company shall have no obligation to make such
request unless a holder provides it with reasonable evidence that the Trading
Price per $1,000 Principal Amount of Securities would be less than 98% of the
product of the Closing Sale Price of Common Stock and the number of shares of
Common Stock issuable upon conversion of $1,000 Principal Amount of Securities. 
If such evidence is provided, the Company shall instruct the Trustee (or other
conversion agent) to determine the Trading Price of the Securities beginning on
the next Trading Day and on each successive Trading Day until the Trading Price
per $1,000 Principal Amount of Securities is greater than 98% of the product of
the Closing Sale Price and the number of shares issuable upon conversion of
$1,000 Principal Amount of the Securities.

            Conversion upon Redemption.  Subject to the provisions of this
paragraph 8 and notwithstanding the fact that any other condition described
herein to conversion has not been satisfied, a Holder may convert into Common
Stock a Security or portion of a Security which has been called for redemption
pursuant to paragraph 8 hereof, provided such Securities are surrendered for
conversion prior to the close of business on the Business Day immediately
preceding the Redemption Date.

            Conversion Upon Certain Distributions.  Subject to the provisions of
this paragraph 8 and notwithstanding the fact that any other condition to
conversion described herein has not been satisfied, in the event that the
Company declares a dividend or distribution described in Section 10.06(c) of the
Indenture, or a dividend or a distribution described in Section 10.06(d) of the
Indenture where, the fair market value, per share, of such dividend or
distribution per share of Common Stock, as determined in the Indenture, exceeds
5% of the Closing Sale Price of the Common Stock on the Business Day immediately
preceding the date of declaration for such dividend or distribution, the
Securities may be surrendered for conversion beginning on the date the Company
gives notice to the Holders of such right, which shall not be less than 20 days
prior to the date on which “ex-dividend trading” commences for such dividend or
distribution on the New York Stock Exchange or other national or regional
exchange or market on which the Common Stock is then listed or quoted, and
Securities may be surrendered for conversion at any time thereafter until the
close of business on the Business Day prior to such date on which ex-dividend
trading commences or until the Company announces that such dividend or
distribution will not take place.

            Conversion Upon Occurrence of Certain Corporate Transactions. 
Subject to the provisions of this paragraph 8 and notwithstanding the fact that
any other condition described herein to conversion has not been satisfied, in
the event the Company is a party to a consolidation, merger or binding share
exchange pursuant to which the Common Stock would be converted into cash,
securities or other property as set forth in Section 10.09 of the Indenture, the
Securities may be surrendered for conversion at any time from and after the date
which is 15 days prior to the date announced by the Company as the anticipated
effective time until 15 days after the actual effective date of such
transaction, and at the effective time of such transaction the right to convert
a Security into Common Stock will be deemed to have changed into a right to
convert it into the kind and amount of cash, securities or other property which
the holder would have received if the holder had converted its Security into
Common Stock immediately prior to the transaction.  If such transaction also
constitutes a Designated Event, a Holder will be able to

--------------------------------------------------------------------------------

  require the Company to repurchase all or a portion of such Holder’s Securities
pursuant to paragraph 10 and Section 3.14 of the Indenture.  In addition, if
such transaction constitutes a Designated Event, the Securities will cease to be
convertible after the fifteenth day following the actual effective date of the
transaction giving rise to such Designated Event.

            A Security in respect of which a Holder has delivered a Repurchase
Notice or Designated Event Repurchase Notice exercising the option of such
Holder to require the Company to purchase such Security may be converted only if
such notice of exercise is withdrawn in accordance with the terms of the
Indenture.

            The initial Conversion Price is $18.20, subject to adjustment for
certain events described in the Indenture.  The Company will deliver cash or a
check in lieu of any fractional share of Common Stock.  The ability to surrender
Securities for conversion will expire at the close of business on the Business
Day preceding the Stated Maturity.

            Interest will not be paid on Securities that are converted;
provided, however that, Securities surrendered for conversion during the period
from the close of business on any Regular Record Date next preceding any
Interest Payment Date to the opening of business on such Interest Payment Date
shall be entitled to receive such interest payable on such Securities on the
corresponding Interest Payment Date, and Securities surrendered for conversion
during such periods must be accompanied by payment of an amount equal to the
interest with respect thereto that the registered Holder is to receive.

            Subject to the provisions of the Indenture relating to the
requirements for convertibility of a Security, to exercise its conversion right,
a Holder must (1) complete and manually sign the conversion notice (or complete
and manually sign a facsimile of such notice) and deliver such notice to the
Conversion Agent, (2) surrender the Security to the Conversion Agent, (3)
furnish appropriate endorsements and transfer documents if required by the
Conversion Agent, the Company or the Trustee and (4) pay any transfer or similar
taxes, if required.

            A Holder may convert a portion of a Security if the Principal Amount
of such portion is $1,000 or an integral multiple of $1,000.  No payment or
adjustment will be made for dividends on the Common Stock except as provided in
the Indenture.  On conversion of a Security, accrued but unpaid interest
attributable to the period from the most recent Interest Payment Date through
the Conversion Date shall not be cancelled, extinguished or forfeited, but
rather shall be deemed to be paid in full to the Holder thereof through the
delivery of the Common Stock (together with the cash payment, if any, in lieu of
fractional shares) in exchange for the Security being converted pursuant to the
terms hereof; and the fair market value of such shares of Common Stock (together
with any such cash payment in lieu of fractional shares) shall be treated as
issued, to the extent thereof, first in exchange for accrued but unpaid interest
through the Conversion Date, and the balance, if any, of such fair market value
of such Common Stock (and any such cash payment) shall be treated as issued in
exchange for the Issue Price of the Security being converted pursuant to the
provisions hereof.

--------------------------------------------------------------------------------


            The Conversion Price will be adjusted in certain circumstances as
provided in the indenture.

            If the Company is a party to a consolidation, merger or binding
share exchange or a transfer of all or substantially all of its assets, or upon
certain distributions described in the Indenture, the right to convert a
Security into Common Stock may be changed into a right to convert it into
securities, cash or other assets of the Company or another person.

      9.   Conversion Arrangement on Call for Redemption.

            Any Securities called for redemption, unless surrendered for
conversion before the close of business on the Redemption Date, may be deemed to
be purchased from the Holders of such Securities at an amount not less than the
Redemption Price, by one or more investment bankers or other purchasers who may
agree with the Company to purchase such Securities from the Holders, to convert
them into Common Stock of the Company and to make payment for such Securities to
the Trustee in trust for such Holders.

      10. Repurchase Right Upon a Designated Event.

            In the event that a Designated Event shall occur, then each Holder
shall have the right, at the Holder’s option, to require the Company to
repurchase, and upon the exercise of such right the Company shall repurchase,
all of such Holder’s Notes, or any portion of the principal amount thereof that
is equal to $1,000 or any integral multiple of $1,000 in excess thereof, on the
date that is 45 days after the date of the Designated Event Notice at a purchase
price equal to 100% of the principal amount of the Notes to be repurchased plus
interest, if any, accrued and unpaid to the Designated Event Repurchase Date;
provided, however, that installments of interest on Notes whose Stated Maturity
is on or prior to the Designated Event Repurchase Date shall be payable to the
Holders of such Notes, or one or more Predecessor Securities, registered as such
on the relevant Record Date according to their terms and the provisions of
Section 3.14 of the Indenture.

            A notice will be given by or on behalf of the Company to the Holders
as provided in the Indenture. To exercise a repurchase right, a Holder must
deliver to the Trustee a written notice in the form attached to this Note.

      11. Events of Default and Remedies.

            If an Event of Default with respect to the Securities shall occur
and be continuing, the Principal Amount of all Securities may be declared due
and payable immediately in the manner and with the effect provided in the
Indenture.

      12. Denominations; Transfer; Exchange.

            The Securities are in fully registered form, without coupons, in
denominations of $1,000 of Principal Amount and integral multiples of $1,000.  A
Holder may transfer or exchange Securities in accordance with the Indenture. 
The Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay any taxes and fees

--------------------------------------------------------------------------------

  required by law or permitted by the Indenture.  The Registrar need not
transfer or exchange any Securities selected for redemption (except, in the case
of a Security to be redeemed in part, the portion of the Security not to be
redeemed) or any Securities in respect of which a Repurchase Notice or
Designated Event Repurchase Notice has been given and not withdrawn (except, in
the case of a Security to be purchased in part, the portion of the Security not
to be purchased) or any Securities for a period of 15 days before the mailing of
a notice of redemption of Securities to be redeemed.

      13. Persons Deemed Owners.

            The registered Holder of this Security may be treated as the owner
of this Security for all purposes.

      14. Unclaimed Money or Securities.

            The Trustee and the Paying Agent shall return to the Company or, to
the extent the Trustee collects any amount pursuant to the Guarantee from the
Guarantor, to the Guarantor, upon written request any money or securities held
by them for the payment of any amount with respect to the Securities that
remains unclaimed for two years, subject to applicable unclaimed property laws. 
After return to the Company or the Guarantor, as the case may be, Holders
entitled to the money or securities must look to the Company or the Guarantor
for payment as general creditors unless an applicable abandoned property law
designates another person.

      15. Amendments and Waivers.

            The Company and the Trustee may, subject to certain exceptions as
provided in the Indenture, enter into an indenture or indentures supplemental to
the Indenture to add any provisions to or to change or eliminate any provisions
of the Indenture or of any other indenture supplemental thereto or to modify the
rights of the Holders of Notes with the written consent of the Holders of not
less than a majority of the aggregate principal amount of the Notes.

            The Indenture also contains provisions permitting the Holders of a
majority in aggregate Principal Amount of the Notes on behalf of the Holders of
all the Notes, to waive compliance by the Company with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences.
Any such consent or waiver by the Holder of this Note shall be conclusive and
binding upon such Holder and upon such Holder and upon all future Holders of
this Note and of any Note issued upon the registration of transfer hereof or in
exchange hereof or in lieu hereof, whether or not notation of such consent or
waiver is made upon this Note.

      16. Trustee Dealings with the Company.

            Subject to certain limitations imposed by the TIA, the Trustee under
the Indenture, in its individual or any other capacity, may become the owner or
pledgee of Notes and may otherwise deal with and collect obligations owed to it
by the Company or its Affiliates and may otherwise deal with the Company or
their Affiliates with the same rights it would have if it were not Trustee.

--------------------------------------------------------------------------------

      17. No Recourse Against Others.

            A director, officer, employee, agent, representative, stockholder or
equity holder, as such, of the Company shall not have any liability for any
obligations of the Company under the Securities or this Indenture or for any
claim based on, in respect of or by reason of such obligations or their
creation.  By accepting a Note, each Holder shall waive and release all such
liability.  The waiver and release shall be part of the consideration for the
issue of the Notes.

      18. Authentication.

            This Note shall not be valid until an authorized signatory of the
Trustee manually signs the Trustee’s Certificate of Authentication on the other
side of this Security.

      19. Abbreviations.

            Customary abbreviations may be used in the name of a Securityholder
or an assignee, such as TEN COM (=tenants in common), TEN ENT (=tenants by the
entireties), JT TEN (=joint tenants with right of survivorship and not as
tenants in common), CUST (=custodian), and U/G/M/A (=Uniform Gift to Minors
Act).

      20. GOVERNING LAW.

            THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE INDENTURE, THE
GUARANTEE  AND THIS SECURITY.

                        The Company will furnish to any Securityholder upon
written request and without charge a copy of the Indenture that has in it the
text of this Security in larger type.  Requests may be made to:

                        ExpressJet Holdings, Inc.
                        1600 Smith Street, HQS
                        Houston, Texas  77002
                        Attention:  Chief Financial Officer

--------------------------------------------------------------------------------


ASSIGNMENT FORM

  

CONVERSION NOTICE

   

  

   

To assign this Security, fill in the form below:

To convert this Security into Common Stock of the Company, check the box:

   

   

I or we assign and transfer this Security to

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

To convert only part of this Security, state the Principal Amount to be
converted (which must be $1,000 or an integral multiple of $1,000:

   

(Insert assignee’s soc. sec. or tax ID no.)

$

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

If you want the stock certificate made out in another person’s name fill in the
form below:

--------------------------------------------------------------------------------

    

   

--------------------------------------------------------------------------------

(Print or type assignee’s name, address and zip code)

(Insert other person’s soc. sec. or tax ID no.)

and irrevocably appoint

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

agent to transfer this Security on the books of the Company.  The agent may
substitute another to act for him.

--------------------------------------------------------------------------------

(Print or type other person’s name, address and zip code)

--------------------------------------------------------------------------------

Date:                                                                 Your
signature:                                                           


--------------------------------------------------------------------------------

(Sign exactly as your name appears on the other side of this Security)


--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES

            The following exchanges, redemptions, repurchases or conversions of
a part of this Global Security for Certificated Securities have been made:

Date of Transaction

 

Amount of decrease in Principal Amount of this Global Security

 

Amount of increase in Principal Amount of this Global Security

 

Principal Amount of this Global Security
Following such decrease (or increase)

 

Signature of authorized signatory of Trustee

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT A-2

[FORM OF NOTATION OF GUARANTEE]

                        The Guarantor (as defined in the Indenture and which
term includes any successor person under the Indenture), upon the terms and
subject to the conditions set forth in the Indenture, has unconditionally
guaranteed on a senior unsecured basis (the "Guarantee") (i) the due and
punctual payment of the principal of and interest on the Securities, whether at
maturity, by acceleration or otherwise, the due and punctual payment of interest
on the overdue principal and interest, if any, on the Securities, to the extent
lawful, and the due and punctual performance of all other obligations of the
Company to the Holders or the Trustee all in accordance with the terms set forth
in Article XII of the Indenture and (ii) in case of any extension of time of
payment or renewal of any Securities or any of such other obligations, the
Guarantor has guaranteed that the same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
Stated Maturity, by acceleration or otherwise.

                        The obligations of the undersigned to the Holders of the
Securities and to the Trustee pursuant to this Guarantee and in the Indenture
are expressly set forth in the Indenture and reference is hereby made to the
Indenture for the precise terms of the Guarantee and all of the other provisions
of the Indenture to which this Guarantee relates.

                        No stockholder, officer, director, employee or
incorporator, as such, past, present or future, of the Guarantor shall have any
liability under the Guarantee by reason of his or its status as such
stockholder, officer, director, employee or incorporator.

                        The Guarantee shall not be valid or obligatory for any
purpose until the certificate of authentication on the Securities upon which the
Guarantee is noted shall have been executed by the Trustee under the Indenture
by the manual signature of one of its authorized signatories.

                        The Guarantee shall be governed by and construed in
accordance with the law of the State of New York.

--------------------------------------------------------------------------------

                        IN WITNESS WHEREOF, the Guarantor has caused this
instrument to be duly executed.

                                                            EXPRESSJET AIRLINES,
INC.

                                                            By: /s/ Frederick S.
Cromer                                      
                                                            Name: Frederick S.
Cromer
                                                            Title: Vice
President and Chief Executive Officer

--------------------------------------------------------------------------------


EXHIBIT A-3

[FORM OF CERTIFICATED SECURITY]

            [INCLUDE IF SECURITY IS A CERTIFICATED SECURITY TO BE HELD BY AN
INSTITUTIONAL ACCREDITED INVESTOR--IN CONNECTION WITH ANY TRANSFER, THE HOLDER
WILL DELIVER TO THE REGISTRAR AND TRANSFER AGENT SUCH CERTIFICATES AND OTHER
INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY REQUIRE TO CONFIRM THAT THE
TRANSFER COMPLIES WITH THE FOLLOWING RESTRICTIONS.]

            THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR
BENEFIT OF, U.S. PERSONS EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE.  BY ITS
ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT (A) IT IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A ADOPTED UNDER THE SECURITIES ACT)
OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH REGULATION S ADOPTED UNDER THE SECURITIES ACT;
(2) AGREES THAT IT WILL NOT WITHIN TWO YEARS AFTER THE ORIGINAL ISSUANCE OF THIS
SECURITY RESELL OR OTHERWISE TRANSFER THE SECURITY EVIDENCED HEREBY OR THE
COMMON STOCK ISSUABLE UPON CONVERSION OF SUCH SECURITY, EXCEPT (A) TO THE ISSUER
OR A SUBSIDIARY THEREOF; (B) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE
WITH RULE 144A ADOPTED UNDER THE SECURITIES ACT (IF AVAILABLE); (C) TO PERSONS
OTHER THAN U.S. PERSONS OUTSIDE THE UNITED STATES IN COMPLIANCE WITH REGULATION
S UNDER THE SECURITIES ACT, (D) PURSUANT TO THE EXEMPTION FROM REGISTRATION
PROVIDED BY RULE 144 ADOPTED UNDER THE SECURITIES ACT OR ANOTHER AVAILABLE
EXEMPTION UNDER THE SECURITIES ACT (IF AVAILABLE), OR (E) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT; AND (3) AGREES THAT
IT WILL, PRIOR TO ANY TRANSFER OF THIS SECURITY WITHIN TWO YEARS AFTER THE
ORIGINAL ISSUANCE OF THIS SECURITY, FURNISH TO THE TRUSTEE AND THE ISSUER SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS MAY BE REQUIRED PURSUANT
TO THE INDENTURE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANING GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT.  IN ANY CASE, THE HOLDER HEREOF WILL
NOT,

--------------------------------------------------------------------------------


DIRECTLY OR INDIRECTLY, ENGAGE IN ANY HEDGING TRANSACTION WITH REGARD TO THIS
SECURITY OR ANY COMMON STOCK ISSUABLE UPON CONVERSION OF SUCH SECURITY, EXCEPT
AS PERMITTED BY THE SECURITIES ACT.

            THE FOREGOING LEGEND MAY BE REMOVED FROM THIS SECURITY ON
SATISFACTION OF THE CONDITIONS SPECIFIED IN THE INDENTURE.

--------------------------------------------------------------------------------


EXPRESSJET HOLDINGS, INC.
4.25% Convertible Note due 2023

No. [ 
]                                                                                                            
CUSIP: [                   ]

Issue Date: 
                                                                            
Principal amount:         $__________

            EXPRESSJET HOLDINGS, INC., a Delaware corporation, for value
received, hereby promises to pay to ________________or its registered assigns,
on August 1, 2023, the principal sum of _______________________ DOLLARS
($________).

            Interest Payment Dates: February 1 and August 1, commencing February
1, 2004

            Regular Record Dates: January 15 and July 15

            Additional provisions of this Security are set forth on the other
side of this Security.

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the Company has caused this Note to be duly
executed.

Dated: August 5, 2003

                                                            EXPRESSJET HOLDINGS,
INC.

                                                            By: /s/ Frederick S.
Cromer                                      
                                                            Name: Frederick S.
Cromer
                                                            Title: Vice
President and Chief Financial Officer

TRUSTEE’S CERTIFICATE OF
      AUTHENTICATION

This is one of the 4.25% Convertible Notes due 2023 issued under the
within-named Indenture.

Bank One, N.A.,
as Trustee.

By:/s/ David B. Knox                                                       
            Authorized Officer

Dated: August 5, 2003

--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF CERTIFICATED SECURITY IS THE SAME AS THE FORM OF
REVERSE SIDE OF GLOBAL SECURITY]

--------------------------------------------------------------------------------


EXHIBIT B

Transfer Certificate

            In connection with any transfer of any of the Securities within the
period prior to the expiration of the holding period applicable to the sales
thereof under Rule 144(k) (or any successor provision) under the Securities Act
of 1933, as amended (the “Securities Act”), the undersigned registered owner of
this Security hereby certifies with respect to $____________ Principal Amount of
the above-captioned securities presented or surrendered on the date hereof (the
“Surrendered Securities”) for registration of transfer, or for exchange or
conversion where the securities issuable upon such exchange or conversion are to
be registered in a name other than that of the undersigned registered owner
(each such transaction being a “Transfer”), that such transfer complies with the
restrictive legend set forth on the face of the Surrendered Securities for the
reason checked below:

            0          The Transfer of the Surrendered Securities is made to the
Company or any subsidiaries; or

            0          The Transfer of the Surrendered Securities complies with
Rule 144A under the Securities Act; or

            0          The Transfer of the Surrendered Securities is to an
institutional accredited investor, as described in Rule 501(a)(1), (2), (3) or
(7) under the Securities Act; or

The Transfer of the Surrendered Securities is pursuant to an effective
registration statement under the Securities Act, or
The Transfer of the Surrendered Securities is pursuant to an offshore
transaction in accordance with Rule 904 under the Securities Act; or
The Transfer of the Surrendered Securities is pursuant to another available
exemption from the registration requirement of the Securities Act.
and unless the box below is checked, the undersigned confirms that, to the
undersigned’s knowledge, such Securities are not being transferred to an
“affiliate” of the Company as defined in Rule 144 under the Securities Act (an
“Affiliate”).

            0          The transferee is an Affiliate of the Company.

DATE: ­­­­­­­­­­­­­­                                               
                                                                                               
                                                                                               
Signature(s)

(If the registered owner is a corporation, partnership or
fiduciary, the title of the Person signing on behalf of
such registered owner must be stated.)

--------------------------------------------------------------------------------